Exhibit 10.1
EXECUTION VERSION
CREDIT AGREEMENT
among
NMH HOLDINGS, LLC,
NATIONAL MENTOR HOLDINGS, INC.,
as Borrower,
The Several Lenders from Time to Time Parties Hereto,
and
UBS AG, STAMFORD BRANCH,
as Administrative Agent
Dated as of February 9, 2011
UBS SECURITIES LLC,
BARCLAYS CAPITAL,
JEFFERIES FINANCE LLC,
and
GE CAPITAL MARKETS, INC.,
as Joint Lead Arrangers
UBS SECURITIES LLC,
BARCLAYS CAPITAL,
and
JEFFERIES FINANCE LLC,
as Joint Bookrunners
BARCLAYS CAPITAL
and
JEFFERIES FINANCE LLC,
as Co-Documentation Agents
UBS SECURITIES LLC,
as Syndication Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page   SECTION 1

 
        DEFINITIONS

 
       
1.1 Defined Terms
    1  
1.2 Other Definitional Provisions
    30  
 
        SECTION 2

 
        AMOUNT AND TERMS OF COMMITMENTS

 
       
2.1 Tranche B Term Commitments
    31  
2.2 Procedure for Tranche B Term Loan Borrowings
    31  
2.3 Repayment of Tranche B Term Loans
    31  
2.4 Revolving Commitments
    31  
2.5 Procedure for Revolving Loan Borrowing
    32  
2.6 Swingline Commitment
    32  
2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans
    32  
2.8 Commitment Fees, Etc.
    34  
2.9 Termination or Reduction of Commitments
    34  
2.10 Optional Prepayments
    34  
2.11 Mandatory Prepayments
    35  
2.12 Conversion and Continuation Options
    35  
2.13 Limitations on Eurodollar Tranches
    36  
2.14 Interest Rates and Payment Dates
    36  
2.15 Computation of Interest and Fees
    37  
2.16 Inability to Determine Interest Rate
    37  
2.17 Pro Rata Treatment and Payments
    37  
2.18 Requirements of Law
    39  
2.19 Taxes
    40  
2.20 Indemnity
    42  
2.21 Change of Lending Office
    43  
2.22 Replacement of Lenders
    43  
2.23 Limitation on Additional Amounts, Etc
    43  
2.24 [Reserved]
    44  
2.25 Incremental Credit Extensions
    44  
2.26 Defaulting Lenders
    45  
 
        SECTION 3

 
        LETTERS OF CREDIT

 
       
3.1 Letters of Credit
    47  
3.2 Procedure for Issuance of Letter of Credit
    48  
3.3 Fees and Other Charges
    48  
3.4 L/C Participations
    49  
3.5 Reimbursement Obligation of the Borrower
    50  

-i-



--------------------------------------------------------------------------------



 



              Page  
3.6 Obligations Absolute
    50  
3.7 Letter of Credit Payments
    51  
3.8 Applications
    51  
3.9 Obligations of Certain Issuing Lenders
    51  
 
        SECTION 4

 
        REPRESENTATIONS AND WARRANTIES

 
       
4.1 Financial Condition
    51  
4.2 No Change
    52  
4.3 Existence; Compliance with Law
    52  
4.4 Power; Authorization; Enforceable Obligations
    52  
4.5 No Legal Bar
    52  
4.6 Litigation
    52  
4.7 No Default
    53  
4.8 Ownership of Property; Liens
    53  
4.9 Licenses; Intellectual Property
    53  
4.10 Taxes
    53  
4.11 Federal Regulations
    53  
4.12 Labor Matters
    54  
4.13 ERISA
    54  
4.14 Investment Company Act; Other Regulations
    54  
4.15 Subsidiaries
    54  
4.16 Use of Proceeds
    54  
4.17 Environmental Matters
    54  
4.18 Accuracy of Information, Etc
    55  
4.19 Security Documents
    56  
4.20 Solvency
    56  
4.21 Regulation H
    56  
 
        SECTION 5

 
        CONDITIONS PRECEDENT

 
       
5.1 Conditions to Initial Extension of Credit
    57  
5.2 Conditions to Each Extension of Credit
    59  
 
        SECTION 6

 
        AFFIRMATIVE COVENANTS

 
       
6.1 Financial Statements
    59  
6.2 Certificates; Other Information
    60  
6.3 Payment of Taxes
    61  
6.4 Maintenance of Existence; Compliance
    61  
6.5 Maintenance of Property; Insurance
    62  
6.6 Inspection of Property; Books and Records; Discussions
    62  
6.7 Notices
    62  
6.8 Environmental Laws
    63  

-ii-



--------------------------------------------------------------------------------



 



              Page  
6.9 Additional Collateral, Etc
    64  
6.10 Initial Mortgages
    65  
6.11 Designation of Subsidiaries
    65  
 
        SECTION 7

 
        NEGATIVE COVENANTS

 
       
7.1 Financial Condition Covenants
    66  
7.2 Indebtedness
    67  
7.3 Liens
    70  
7.4 Fundamental Changes
    72  
7.5 Disposition of Property
    73  
7.6 Restricted Payments
    74  
7.7 Capital Expenditures
    76  
7.8 Investments
    76  
7.9 Optional Prepayments and Modifications of Certain Debt Instruments and
Material Agreements
    79  
7.10 Transactions with Affiliates
    79  
7.11 Sales and Leasebacks
    80  
7.12 Swap Agreements
    80  
7.13 Changes in Fiscal Periods
    80  
7.14 Negative Pledge Clauses
    80  
7.15 Clauses Restricting Subsidiary Distributions
    81  
7.16 Lines of Business
    81  
7.17 Insurance Subsidiary Investments
    81  
7.18 Insurance Subsidiary
    82  
7.19 Limitations on Institutional L/C Collateral Account
    82  
 
        SECTION 8

 
        EVENTS OF DEFAULT

 
        SECTION 9

 
        THE AGENTS

 
       
9.1 Appointment and Authority
    85  
9.2 Rights as a Lender
    85  
9.3 Exculpatory Provisions
    86  
9.4 Reliance by Agent
    86  
9.5 Delegation of Duties
    87  
9.6 Resignation of Agent
    87  
9.7 Non-Reliance on Agent and Other Lenders
    88  
9.8 Withholding Tax
    88  
9.9 No Other Duties, Etc
    89  
9.10 Enforcement
    89  
9.11 Collateral and Guaranty Matters
    89  
9.12 Indemnity; Damage Waiver.
    90  

-iii-



--------------------------------------------------------------------------------



 



              Page   SECTION 10

 
        MISCELLANEOUS

 
       
10.1 Amendments and Waivers
    91  
10.2 Notices
    94  
10.3 No Waiver; Cumulative Remedies
    94  
10.4 Survival of Representations and Warranties
    94  
10.5 Payment of Expenses
    95  
10.6 Successors and Assigns; Participations and Assignments
    96  
10.7 Adjustments; Set-off
    100  
10.8 Counterparts
    101  
10.9 Severability
    101  
10.10 Integration
    101  
10.11 GOVERNING LAW
    101  
10.12 Submission to Jurisdiction; Waivers
    101  
10.13 Acknowledgements
    102  
10.14 Releases of Guarantees and Liens
    102  
10.15 Confidentiality
    102  
10.16 WAIVERS OF JURY TRIAL
    103  
10.17 USA PATRIOT ACT
    103  
10.18 Replacement of Holdings
    103  
10.19 Mortgaged Property Acknowledgment
    104  

-iv-



--------------------------------------------------------------------------------



 



      SCHEDULES:
 
   
1.1A
  Commitments
1.1B
  Liquidating Subsidiaries
1.1C
  Mortgage Facility Properties
4.4
  Consents, Authorizations, Filings and Notices
4.6
  Litigation
4.7
  No Default
4.8
  Initial Mortgaged Property
4.9
  Licenses
4.15(a)
  Organizational Structure
4.15(b)
  Subsidiaries
4.19(a)
  UCC Filing Jurisdictions
5.1(g)
  Previously Mortgaged Properties
7.2(d)
  Existing Indebtedness
7.3(f)
  Existing Liens
7.8(g)
  Existing Investments
7.10
  Transactions with Affiliates
 
    EXHIBITS:
 
   
A
  Form of Assignment and Assumption
B
  Form of Guarantee and Security Agreement
C
  Form of Exemption Certificate
D
  Form of Legal Opinion of Kirkland & Ellis LLP
E
  Form of Reinvestment Notice
F
  Form of Compliance Certificate
G
  Form of Affiliated Lender Assignment and Assumption
H
  Form of Borrowing Notice

-v-



--------------------------------------------------------------------------------



 



     CREDIT AGREEMENT, dated as of February 9, 2011, among NMH Holdings, LLC, a
Delaware limited liability company (“Holdings”), National MENTOR Holdings, Inc.,
a Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”) and UBS AG, Stamford Branch, as administrative agent.
     NOW, THEREFORE, in consideration of the premises and the agreements
hereinafter set forth, the parties hereto hereby agree as follows:
SECTION 1
DEFINITIONS
     1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
     “ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on such
day, (b) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%;
and (c) the Eurodollar Rate for an Interest Period of one-month beginning on
such day (or if such day is not a Business Day, on the immediately preceding
Business Day) plus 100 basis points.
     “ABR Loans”: Loans the rate of interest applicable to which is based upon
the ABR.
     “Accepting Lenders”: as defined in Section 10.1.
     “Acquired EBITDA”: with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”) for
any period, the amount for such period of Consolidated EBITDA of such Pro Forma
Entity (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Pro Forma Entity and its Subsidiaries (except to the extent that such
Subsidiaries will not constitute Restricted Subsidiaries immediately after
giving effect to such acquisition or conversion)), all as determined on a
consolidated basis for such Pro Forma Entity.
     “Acquired Entity or Business”: as set forth in the definition of the term
“Consolidated EBITDA”.
     “Acquisition”: any acquisition of all or substantially all of the assets
(or any substantial part for which financial statements or other customary
financial information is available) or which results in owning more than 50% of
the equity interests of any Person or division or line of business thereof.
     “Additional Lender”: as defined in Section 2.25.
     “Administrative Agent”: UBS AG, Stamford Branch, as the administrative
agent for the Lenders under this Agreement and the other Loan Documents,
together with any of its successors.
     “Affected Class”: as defined in Section 10.1.
     “Affiliate”: as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly to direct or cause the direction of the management
and policies of such Person, whether through the ability to exercise voting
power, by contract or otherwise.

 



--------------------------------------------------------------------------------



 



     “Affiliated Lender Assignment and Assumption”: as defined in
Section 10.6(g).
     “Agents”: the collective reference to the Joint Lead Arrangers, the Joint
Bookrunners, the Syndication Agent, the Co-Documentation Agents and the
Administrative Agent.
     “Applicable Margin”: for each Type of Loan, the rate per annum set forth
under the relevant column heading below:

                      ABR Loans   Eurodollar Loans
Revolving Loans and Swingline Loans
    4.25 %     5.25 %
Tranche B Term Loans
    4.25 %     5.25 %

     “Application”: an application, in such form as the Issuing Lender may
specify from time to time, requesting such Issuing Lender to open a Letter of
Credit.
     “Approved Fund”: as defined in Section 10.6(b).
     “Asset Sale”: any Disposition of property or series of related Dispositions
of property, excluding (i) any such Disposition permitted by clause (a), (b),
(c), (d), (f), (g) or (i) of Section 7.5, (ii) any Sale Leaseback Transaction
and (iii) other Dispositions to the extent that the Net Cash Proceeds to the
Loan Parties of all such other Dispositions do not exceed $4,000,000 in the
aggregate in any fiscal year.
     “Assignee”: as defined in Section 10.6(b).
     “Assignment and Assumption”: an Assignment and Assumption, substantially in
the form of Exhibit A.
     “Available Revolving Commitment”: as to any Revolving Lender at any time,
an amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding.
     “Benefitted Lender”: as defined in Section 10.7(a).
     “Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
     “Borrower”: as defined in the preamble hereto.
     “Borrowing Date”: any Business Day specified by the Borrower as a date on
which the Borrower requests the relevant Lenders to make Loans hereunder.
     “Business”: as defined in Section 4.17(b).
     “Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
     “Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures (whether paid in cash or other consideration,
financed by the incurrence of Indebtedness or accrued as a liability) by such
Person and its Restricted Subsidiaries during such period that are additions to
property,

-2-



--------------------------------------------------------------------------------



 



plant and equipment for the acquisition, rental, lease, purchase, construction,
replacement, repair or use of any property, the value of which should be
capitalized under GAAP and reflected as additions to property, plant and
equipment on a consolidated balance sheet of such Person and its Restricted
Subsidiaries (including, without limitation, the aggregate principal amount of
Capital Lease Obligations incurred during such period).
     “Capital Lease Obligations”: as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
to the extent such obligations are required to be classified and accounted for
as capital leases on a balance sheet of such Person under GAAP and, for the
purposes of this Agreement, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.
     “Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
     “Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one year or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within one year from the date of acquisition; (d) repurchase obligations of any
Lender or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of one year or less from
the date of acquisition backed by standby letters of credit issued by any Lender
or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest substantially
in assets satisfying the requirements of clauses (a) through (1) of this
definition; (h) money market funds that (i) comply with the criteria set forth
in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended, (ii) are
rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000; or (i) other short-term investments utilized by Foreign
Subsidiaries in accordance with the normal investment practices for cash
management in investments of a type analogous to the foregoing.
     “Cash Management Obligations”: any obligations owed by Holdings, the
Borrower or any of its Subsidiaries to any Lender or any Affiliate of a Lender
(or was a Lender or Affiliate thereof at the time any such arrangements were
entered into) or Bank of America, N.A. or any affiliate of Bank of America, N.A.
in respect of any overdraft and other liabilities arising from treasury,
depository and cash management services (including but not limited to purchase
cards in an amount at any one time outstanding not to exceed 7.5% Consolidated
EBITDA for the latest four fiscal quarter period for which financial statements
have been delivered prior to Section 6.1), or any automated clearing house
transfers of funds and designated by Holdings or the Borrower as being secured
under the Security Documents.

-3-



--------------------------------------------------------------------------------



 



     “Change of Control”: (a) prior to an Initial Public Offering, for any
reason (i) the Permitted Holders shall fail to have the right to appoint,
directly or indirectly, a majority of the board of managers of Holdings and
thereby control the management of Holdings, the Borrower and its Subsidiaries;
(ii) Holdings shall cease to own, directly or indirectly, 100% of the
outstanding voting power of all Capital Stock of the Borrower on a fully diluted
basis; or (iii) the Permitted Holders shall cease to own and control of record
and beneficially, directly or indirectly, on a fully diluted basis, at least 51%
of the issued and outstanding voting power of all Capital Stock of Holdings; and
(b) after any Initial Public Offering,
     (i) the sale, lease or transfer, in one or a series of related
transactions, of all or substantially all of the assets of the Borrower and its
Subsidiaries, taken as a whole, to any Person other than a Permitted Holder; or
     (ii) the Borrower becomes aware of (by way of a report or any other filing
pursuant to Section 13(d) of the Exchange Act, proxy, vote, written notice or
otherwise) the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), other than the Permitted Holders, in a single transaction or in a
related series of transactions, by way of merger, consolidation or other
business combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act, or any successor provision) of 50% or more of
the total voting power of the Voting Stock of the Borrower or any of its direct
or indirect parent companies holding directly or indirectly 50% or more of the
total voting power of the Voting Stock of the Borrower.
     “Closing Costs”: non-recurring out-of-pocket costs, fees and expenses,
including attorneys’ fees, investment banking fees and sponsor fees, in each
case incurred and paid by the Sponsor or any of the Loan Parties in connection
with the Transactions.
     “Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied (or waived by the Agents and the Lenders
in accordance herewith) and the initial Loans have been made.
     “Code”: the Internal Revenue Code of 1986, as amended from time to time.
     “Co-Documentation Agents”: Barclays Capital, the investment banking
division of Barclays Bank PLC and Jefferies Finance LLC, in their capacity as
Co-Documentation Agents hereunder.
     “Collateral”: all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
     “Commitment”: as to any Lender, the sum of the Tranche B Term Commitment
and the Revolving Commitment of such Lender.
     “Commitment Fee Rate”: a rate per annum equal to 1/2 of 1%.
     “Commitment Increase”: as defined in Section 2.25.
     “Commonly Controlled Entity”: an entity, whether or not incorporated, that
is under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group of entities that includes the Borrower and that is
treated as a single employer under Section 414 of the Code.

-4-



--------------------------------------------------------------------------------



 



     “Compliance Certificate”: a certificate duly executed by a Responsible
Officer substantially in the form of Exhibit F.
     “Conduit Lender”: any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.18, 2.19, 2.20 or 10.5 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender, except to the extent such entitlement to a greater
payment results from a change in any Requirement of Law after the Conduit Lender
became a Conduit Lender or (b) be deemed to have any Commitment.
     “Confidential Information Memorandum”: the Confidential Information
Memorandum dated January 2011 and furnished to certain Lenders.
     “Consolidated Current Assets”: at any date, all amounts (other than cash
and Cash Equivalents, deferred income taxes and debts due from Affiliates) that
would, in conformity with GAAP, be set forth opposite the caption “total current
assets” (or any like caption) on a consolidated balance sheet of the Borrower
and its Restricted Subsidiaries at such date.
     “Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries at such date, but excluding (a) the
current portion of any Funded Debt (including accrued but unpaid interest) of
the Borrower and its Restricted Subsidiaries, (b) the current portion of current
and deferred income taxes, (c) without duplication of clause (a) above, all
Indebtedness consisting of Revolving Loans or Swingline Loans or Revolving L/C
Exposure or Institutional L/C Exposure to the extent otherwise included therein
and (d) deferred revenue.
     “Consolidated EBITDA”: for any period, Consolidated Net Income for such
period plus, without duplication and to the extent already deducted (and not
added back) in arriving at such Consolidated Net Income (other than with respect
to clause (g) below), the sum of (i) (to the extent attributable to the Borrower
and its Restricted Subsidiaries): (a) income tax expense (and franchise taxes in
the nature of income taxes) and foreign withholding tax expense for such period
and any state single business unitary or similar tax, (b) consolidated interest
expense and, to the extent not reflected in consolidated interest expense,
amortization or write-off of deferred financing costs, debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness (including the Loans) and any losses on hedging obligations or
other derivative instruments entered into for the purpose of hedging interest
rate risk, (c) depreciation and amortization expense, (d) amortization of
intangibles (including, but not limited to, goodwill) and organization costs,
(e) Non-Cash Charges, (f) Management Fees paid in cash or accrued during such
period to the extent permitted to be paid hereunder, (g) proceeds of business
interruption insurance received during such period, (h) expenses incurred to the
extent covered by indemnification or refunding provisions in any Permitted
Acquisition document, any document pertaining to any acquisition consummated
prior to the Closing Date, or any insurance to the extent reimbursed (or
reasonably expected to be reimbursed within 120 days of the incurrence thereof),
(i) Permitted Start-Up Losses, (j) non-cash expenses incurred in connection with
the issuance of stock options, warrants or other Permitted Capital Stock by
Borrower, Holdings or any direct or indirect parent company of Holdings to
employees of Borrower and its Restricted Subsidiaries and any costs or expenses
incurred by the

-5-



--------------------------------------------------------------------------------



 



Borrower and its Restricted Subsidiaries pursuant to any management equity plan
or stock option plan or any management or employee benefit plan or agreement or
any stock subscription or shareholder agreement, to the extent such costs or
expenses are funded with cash proceeds contributed to the capital of Borrower,
Holdings or Net Cash Proceeds of an issuance of Capital Stock of Borrower,
Holdings or any direct or indirect parent company of Holdings Not Otherwise
Applied, (k) any Transaction Bonuses, (l) unusual or non-recurring losses or
charges, severance costs and relocation costs, (m) any deductions attributable
to minority interests (excluding dividends and other distributions paid or
payable in cash to the holders of such minority interests), (n) any expenses or
charges related to any debt or equity offering, Investment, acquisition,
disposition, recapitalization or Indebtedness permitted to be incurred hereunder
(whether or not successful), including such fees, expenses or charges related to
the offering of the Senior Notes and this Agreement or any other Transaction and
in connection with any actual or proposed registration of any securities (debt
or equity), (o) expenses related to executive employment agreements, stay
bonuses, transaction costs, benefits and payroll taxes paid to or on behalf of
employees of the relevant seller pertaining to any acquisition or investment
permitted hereunder or consummated prior to the date hereof who are no longer
employed by Holdings or its Restricted Subsidiaries not to exceed $1,000,000 for
the four fiscal quarters most recently ended, (p) charges in respect of early
retirement of Indebtedness, restructuring costs, integration costs or other
business optimization expenses, costs associated with establishing new
facilities or reserves, consolidation or discontinuance or closure of any
operations, employees and/or management (including costs incurred to implement
such restructuring), and transaction fees and expenses, including any expense
relating to enhanced accounting functions not to exceed 5% of Consolidated
EBITDA of the Borrower and its Restricted Subsidiaries for the four fiscal
quarters most recently ended (prior to giving effect to such amounts then to be
added to Consolidated EBITDA pursuant to this clause (p)), (q) any net loss from
disposed or discontinued operations and (r) cash receipts (or any netting
arrangements resulting in reduced cash expenditures) not representing
Consolidated EBITDA or Consolidated Net Income in any period to the extent
non-cash gains relating to such income were deducted in the calculation of
Consolidated EBITDA pursuant to clause (a) below for any previous period and not
added back and (ii) the income of any Unrestricted Subsidiary to the extent any
such income is actually received by the Borrower or any Restricted Subsidiary
and minus (a) without duplication and to the extent included in the statement of
such Consolidated Net Income for such period, the sum of (i) any unusual or
non-recurring income or gains, (ii) income tax credits (to the extent not netted
from income tax expense), (iii) any other non-cash income and (iv) any interest
income and gains on hedging or other derivative instruments entered into for the
purpose of hedging interest rate risk, and (b) any cash payments made during
such period in respect of Non-Cash Charges described in clause (e) which cash
payments are made subsequent to the fiscal quarter in which the relevant
Non-Cash Charges were reflected as a charge in the statement of Consolidated Net
Income, but only to the extent that such cash payments do not exceed such
Non-Cash Charges, all as determined on a consolidated basis. In addition,
Consolidated EBITDA shall be calculated without giving effect to (w) any gains
or losses from Asset Sales, (x) any gain or loss recognized in determining
Consolidated Net Income for such period in respect of post-retirement benefits
as a result of the application of FASB 106 and (y) any gain or loss recognized
in determining Consolidated Net Income for such period resulting from Earnout
Obligations. Furthermore, (A) there shall be included in determining
Consolidated EBITDA for any period, without duplication, (I) Acquired EBITDA of
any Person, property, business or asset acquired (other than in the ordinary
course of business) by, or contributed to, the Borrower or any Restricted
Subsidiary during such period (but not the Acquired EBITDA of any related
Person, property, business or assets to the extent not so acquired), to the
extent not subsequently sold, transferred or otherwise disposed of by the
Borrower or such Restricted Subsidiary (each such Person, property, business or
asset acquired or received and not subsequently so disposed of, an “Acquired
Entity or Business”) and (II) the Acquired EBITDA of any Unrestricted Subsidiary
that is converted into a Restricted Subsidiary during such period (each, a
“Converted Restricted Subsidiary”), based on the actual Acquired EBITDA of such
Acquired Entity or Business or Converted Restricted Subsidiary for such period
(including the portion thereof occurring prior to such acquisition or
conversion) and the Pro Forma Adjustments, if any, applicable thereto and
(B) there shall be excluded in determining Consolidated

-6-



--------------------------------------------------------------------------------



 



EBITDA for any period (I) the Disposed EBITDA of any Person, property, business
or asset sold, transferred or otherwise disposed of, closed or classified as
discontinued operations (in each case, other than in the ordinary course of
business) by the Borrower or any Restricted Subsidiary during such period (each
such Person, property, business or asset so sold or disposed of, a “Sold Entity
or Business”) and (II) the Disposed EBITDA of any Restricted Subsidiary that is
converted into an Unrestricted Subsidiary during such period (each, a “Converted
Unrestricted Subsidiary”), based on the actual Disposed EBITDA of such Sold
Entity or Business or Converted Unrestricted Subsidiary for such period
(including the portion thereof occurring prior to such sale, transfer or
disposition or conversion).
     For the purpose of the definition of Consolidated EBITDA, “Non-Cash
Charges” means (a) any impairment charge or asset write-off related to
intangible assets, long-lived assets, and investments in debt and equity
securities pursuant to GAAP, (b) all losses from investments recorded using the
equity method, (c) stock-based awards compensation expense, and (d) other
non-cash charges, in each case excluding any non-cash charge in respect of an
item that was included in Consolidated Net Income in a prior period.
     “Consolidated Interest Coverage Ratio”: for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.
     “Consolidated Interest Expense”: for any period, total cash interest
expense (including that attributable to Capital Lease Obligations), net of cash
interest income, of the Borrower and its Restricted Subsidiaries for such period
with respect to all outstanding Indebtedness of the Borrower and its Restricted
Subsidiaries (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP); provided, however,
that (a) Consolidated Interest Expense shall be determined excluding (to the
extent otherwise included therein) all non-recurring cash interest expense
consisting of liquidated damages for failure to timely comply with registration
rights obligations and financing fees, as calculated on a consolidated basis in
accordance with GAAP, (b) for purposes of determining the Consolidated Interest
Coverage Ratio, if any Indebtedness is incurred (including pre-existing
Indebtedness of any Person that becomes a Restricted Subsidiary) or repaid in
connection with the acquisition of an Acquired Entity or Business or sale or
disposition of a Sold Entity or Business, in each case subsequent to the
commencement of the period for which the Consolidated Interest Coverage Ratio is
being determined, then the Consolidated Interest Expense for such period shall
be determined giving pro forma effect to such incurrence or repayment of
Indebtedness as if such incurrence or repayment had occurred at the beginning of
such period. For purposes of clause (b) of the foregoing (i) if any Indebtedness
bears a floating rate of interest and is being given pro forma effect, the
interest on such Indebtedness shall be calculated as if the rate in effect on
the date of incurrence had been the applicable rate for the entire period,
(ii) interest on any Indebtedness under a revolving credit facility computed on
a pro forma basis shall be computed based upon the average daily balance of such
Indebtedness during the applicable period, and (iii) interest on Indebtedness
that may optionally be determined at an interest rate based upon a factor of a
prime or similar rate, a eurocurrency interbank offered rate, or other rate,
shall be deemed to have been based upon the rate (including any applicable
margin) actually chosen, or, if none, then based upon such optional rate chosen
as the Borrower may designate and (c) for the avoidance of doubt, all interest
expense of any Unrestricted Subsidiary and any Converted Unrestricted Subsidiary
shall be excluded from Consolidated Interest Expense for such period; provided
that when determining Consolidated Interest Expense of the Borrower in respect
of any period ending prior to the first anniversary of the Closing Date,
Consolidated Interest Expense shall be calculated by multiplying the aggregate
Consolidated Interest Expense accrued since the Closing Date by 365 and then
dividing such product by the number of days from and including the Closing Date
to and including the last day of such period.

-7-



--------------------------------------------------------------------------------



 



     “Consolidated Leverage Ratio”: as at the end of any fiscal quarter, the
ratio of (a) Consolidated Total Debt of the Borrower and its Restricted
Subsidiaries on such day to (b) Consolidated EBITDA for the most recently
completed four fiscal quarters of the Borrower and its Restricted Subsidiaries.
     “Consolidated Net Income”: for any period, the consolidated net income (or
loss) of the Borrower and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP excluding, without duplication,
(a) extraordinary items for such period, (b) the cumulative effect of a change
in accounting principles during such period, to the extent included in such net
income (loss), (c) Closing Costs and any amortization thereof thereafter,
(d) any fees, costs and expenses (including allocated internal costs and
expenses) incurred during such period, or any amortization thereof for such
period, in connection with any actual or proposed acquisition, investment, asset
disposition, recapitalization, dividend, distribution, issuance or repayment of
Indebtedness, issuance of equity interests, refinancing transaction or amendment
or modification of any debt instrument (in each case, including any such
transaction consummated prior to the Closing Date and any such transaction not
completed or initiated) and any charges or non-recurring merger costs incurred
during such period as a result of any such transaction, (e) the after-tax effect
of any income (or loss) for such period attributable to the early extinguishment
of Indebtedness, (f) the income (or deficit) of any Person accrued prior to the
date it becomes a Restricted Subsidiary of Borrower or is merged into or
consolidated with Borrower or any of its Restricted Subsidiaries (other than for
purposes of calculating Consolidated Leverage Ratio and Consolidated Interest
Coverage Ratio hereunder, as set forth in the definition of Consolidated
EBITDA), (g) the income (or deficit) of any Person (other than a Restricted
Subsidiary of the Borrower) in which the Borrower or any of its Restricted
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Restricted Subsidiary in the
form of dividends or similar distributions, and (h) the undistributed earnings
of any non-Subsidiary Guarantor of the Borrower to the extent that the
declaration or payment of dividends or similar distributions by such Restricted
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary. There also shall be excluded from Consolidated Net Income
for any period (without duplication of the foregoing) the purchase accounting
effects of adjustments to property and equipment, other intangible assets,
deferred revenue, lease contracts and debt line items required or permitted by
GAAP and related authoritative pronouncements (including the effects of such
adjustments pushed down to the Borrower and its Restricted Subsidiaries), as a
result of any acquisition consummated prior to the Closing Date, any Permitted
Acquisitions, or the amortization or write-off of any amounts thereof.
     “Consolidated Total Debt”: at any date, the excess of (a) the aggregate
principal amount of all Indebtedness of the Borrower and its Restricted
Subsidiaries at such date, determined on a consolidated basis, to the extent
consisting of any Indebtedness for borrowed money, Capital Lease Obligations or
debt obligations evidenced by bonds, debentures or notes and, for the avoidance
of doubt, excluding any letters of credit, any Earnout Obligation until (I)(x)
such obligation becomes a liability on the balance sheet of such Person in
accordance with GAAP, (y) the amount of such obligation is contractually fixed
and (z) the date (or dates) on which such obligation is due is contractually
fixed and (II)(A) such date that clauses (x), (y) and (z) are satisfied with
respect to such Earnout Obligation is more than 90 days in the future from that
date on which such clauses (x), (y) and (z) were satisfied or (B) such Earnout
Obligation is overdue, and any changes in GAAP which would classify any
operating leases in accordance with GAAP in effect as of the date hereof as
Capital Lease Obligations, required to be reflected on a consolidated balance
sheet of the Borrower in accordance with GAAP minus (b) the aggregate amount of
unrestricted cash, cash that collateralizes Institutional L/C Exposure or
Revolving L/C Exposure and Cash Equivalents of the Borrower and the Subsidiary
Guarantors (in each case, free and clear of all Liens, other than nonconsensual
Liens permitted by Section 7.3 or Liens permitted under Section 7.3(h), (j),
(o), (bb) or (cc) or any other Lien on deposits securing any such Indebtedness)
at such date required to be reflected on a consolidated balance sheet of the
Borrower in accordance with GAAP; provided that, if a Defeasance is

-8-



--------------------------------------------------------------------------------



 



consummated, the Existing Notes or any other defeased debt shall not be included
in determining Consolidated Total Debt.
     “Consolidated Working Capital”: at any date, the excess (or deficit) of
Consolidated Current Assets on such date over Consolidated Current Liabilities
on such date; provided that Consolidated Working Capital shall be calculated
without giving effect to (i) any assets or liabilities acquired or assumed in
any Permitted Acquisition or other Investment, (ii) as a result of the
reclassification of items from short-term to long-term and vice-versa or
(iii) non-cash current assets and current liabilities.
     “Contractual Obligation”: as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
     “Converted Restricted Subsidiary” has the meaning set forth in the
definition of Consolidated EBITDA.
     “Converted Unrestricted Subsidiary” has the meaning set forth in the
definition of Consolidated EBITDA.
     “Cumulative Excess Cash Flow”: as of any date, an amount equal to the
excess, if any, of (a) the sum of Excess Cash Flow for each fiscal year of the
Borrower ended on or after September 30, 2011 (or in the case of the fiscal year
ended September 30, 2011, from April 1, 2011 to September 30, 2011), prior to
such date for which audited financial statements have been delivered pursuant to
Section 6.1(a), over (b) the sum, with respect to each such fiscal year (or
shorter period in the case of the fiscal year ended September 30, 2011) for
which Excess Cash Flow is included in clause (a), of (i) the aggregate principal
amount of all prepayments of Revolving Loans and Swingline Loans made during
such fiscal year (or such shorter period) to the extent accompanying permitted
optional reductions of the Revolving Commitments and (ii) the amount of cash
used for all optional prepayments of Tranche B Term Loans made during such
fiscal year (or such shorter period); provided that such excess of (a) over
(b) shall not be less than zero for any such fiscal year.
     “Debt Discharge”: (a) the payment in full of all loans outstanding under
the Existing Credit Agreement and all accrued and unpaid interest, fees and
other amounts owing thereunder, the termination of all commitments to extend
credit thereunder and the release of all Liens securing obligations thereunder,
and (b) the consummation of a Successful Debt Tender or a Defeasance.
     “Debt Fund Affiliate”: any Person that is organized primarily for the
purpose of making debt investments in one or more companies and is a bona fide
and diversified investment fund.
     “Debt Tender”: a cash tender offer and related consent solicitation for the
Existing Notes.
     “Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, as set forth
therein, has been satisfied.
     “Defaulting Lender”: any Lender, as determined by the Administrative Agent,
that (a) has failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans required to be funded by it hereunder
within one Business Day of the date required to be funded by it hereunder,
(b) has notified the Administrative Agent, the Issuing Lender, the Swingline
Lender, any Lender and/or Borrower in writing that it does not intend to comply
with any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements in which it commits
to extend credit, (c) has failed,

-9-



--------------------------------------------------------------------------------



 



within three Business Days after request by the Administrative Agent, to confirm
that it will comply with the terms of this Agreement relating to its obligations
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swingline Loans, (d) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good faith dispute, or (e) in the case of a Lender that has a Commitment,
Revolving L/C Exposure or Swingline Exposure outstanding at such time, shall
take, or is the Subsidiary of any person that has taken, any action or be (or
is) the subject of any action or proceeding of a type described in Section
8.1(f) (or any comparable proceeding initiated by a regulatory authority having
jurisdiction over such Lender or such person); provided, that (1) with respect
to (a), (b) or (c), to the extent such Lender is making a good faith claim that
it has no obligation to fund because the conditions to borrowing have not been
met, then such Lender shall not be considered a Defaulting Lender and (2) as of
any date of determination, the determination of whether any Lender is a
Defaulting Lender hereunder shall not take into account, and shall not otherwise
impair, any amounts funded by such Lender which have been assigned by such
Lender to a Conduit Lender pursuant to Section 10.6(f).
     “Defeasance”: a covenant defeasance in respect of the Existing Notes
pursuant to Article 8 of the Existing Notes Indenture, a covenant defeasance in
respect of the Senior Notes Indenture pursuant to Article 8 of the Senior Notes
Indenture or any similar covenant defeasance in respect of other Indebtedness.
     “Disposed EBITDA”: with respect to any Sold Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Sold Entity or
Business (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Sold Entity or Business and its Restricted Subsidiaries), which may be negative,
all as determined on a consolidated basis for such Sold Entity or Business.
     “Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.
     “Disqualified Lender” as defined in Section 10.6(b)(ii)(E).
     “Dollars” and “$”: dollars in lawful currency of the United States.
     “Domestic Subsidiary”: any Restricted Subsidiary of the Borrower
incorporated or organized in the United States, any State or the District of
Columbia, but excluding any Subsidiary that has no material assets other than
the capital stock of one or more controlled foreign corporations (within the
meaning of Section 957(a) of the Code..
     “Earnout Obligations”: those payment obligations of the Borrower and its
Restricted Subsidiaries to former owners of businesses which were acquired by
the Borrower or one of its Restricted Subsidiaries pursuant to an acquisition
which are in the nature of deferred purchase price to the extent such payment
obligations are required to be set forth on a balance sheet prepared in
accordance with GAAP.
     “ECF Percentage”: 50%; provided that the ECF Percentage shall be 25% in
respect of such fiscal year if the Consolidated Leverage Ratio as of the last
day of such fiscal year is less than or equal to 4.75:1.00 but greater than
3.50:1.00 on the last day thereof; provided further that the ECF Percentage
shall be 0% in respect of such fiscal year if the Consolidated Leverage Ratio as
of the last day of such fiscal year is less than or equal to 3.50:1.00.
     “Environmental Laws”: any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other

-10-



--------------------------------------------------------------------------------



 



Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of the environment or of
human health as affected by exposure to harmful or deleterious substances, as
now or may at any time hereafter be in effect.
     “ERISA”: the Employee Retirement Income Security Act of 1974, as amended
from time to time.
     “Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
     “Eurodollar Base Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate per annum determined on the
basis of the rate for deposits in Dollars for a period equal to such Interest
Period commencing on the first day of such Interest Period appearing on Page
3750 of the Telerate screen as of 11:00 A.M., London time, two Business Days
prior to the beginning of such Interest Period. In the event that such rate does
not appear on Page 3750 of the Telerate screen (or otherwise on such screen),
the “Eurodollar Base Rate” shall be determined by reference to such other
comparable publicly available service for displaying eurodollar rates as may be
selected by the Administrative Agent or, in the absence of such availability, by
reference to the rate at which the Administrative Agent is offered Dollar
deposits at or about 11:00 A.M., New York City time, two Business Days prior to
the beginning of such Interest Period in the interbank eurodollar market where
its eurodollar and foreign currency and exchange operations are then being
conducted for delivery on the first day of such Interest Period for the number
of days comprised therein.
     “Eurodollar Loans”: Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.
     “Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%); provided that the Eurodollar Rate shall be deemed to be not less than 1.75%
per annum:
Eurodollar Base Rate

     1.00 – Eurocurrency Reserve Requirements     
     “Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
     “Event of Default”: any of the events specified in Section 8, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
     “Excess Cash Flow”: for any period, (a) Consolidated Net Income for such
period, plus (b) if there was a net decrease in Consolidated Working Capital
during such period, the amount of such net decrease, plus (c) an amount equal to
the amount of non-cash charges to the extent deducted in arriving at such
Consolidated Net Income, plus (d) non-cash losses from asset sales for such
period (other than from sales in the ordinary course of business) to the extent
deducted in arriving at such Consolidated Net Income, minus (e) regularly
scheduled payments and mandatory prepayments of the principal of any

-11-



--------------------------------------------------------------------------------



 



Indebtedness during such period (other than any such payments and prepayments of
principal of Indebtedness made with the proceeds of any issuance of Capital
Stock or other Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries), but only to the extent (other than with respect to the Mortgage
Facility) that any such prepaid amounts cannot by their terms be reborrowed or
redrawn and do not occur in connection with a refinancing of all or any portion
of such Indebtedness for such period, minus (f) without duplication of amounts
deducted pursuant to clause (o) below in prior fiscal years, Capital
Expenditures (other than Capital Expenditures financed with Indebtedness
permitted hereunder (other than Revolving Loans or Swingline Loans) and other
Excluded Capital Expenditures) permitted to be made during such period, minus
(g) without duplication of amounts deducted pursuant to clause (o) below in
prior fiscal years, the cash portion of consideration for Permitted Acquisitions
and other Investments permitted hereunder (other than consideration for
Permitted Acquisitions and other Investments financed with Indebtedness (other
than Revolving Loans or Swingline Loans) or issuances of Capital Stock permitted
hereunder) for such period or payable within 30 days of the end of such period
(provided that amounts so deducted shall not be deducted in any subsequent
period), minus (h) non-cash gains from asset sales for such period (other than
from sales in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income, minus (i) if there was a net increase
in Consolidated Working Capital during such period the amount of such net
increase, minus (j) an amount equal to the amount of all non-cash credits
included in arriving at such Consolidated Net Income and cash charges included
in clauses (a) through (e) of the definition of Consolidated Net Income, minus
(k) cash payments by the Borrower and its Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and its Restricted
Subsidiaries other than Indebtedness (other than cash payments in respect of
claims offset by receivables from insurance companies), minus (l) the amount of
cash Restricted Payments paid during such period pursuant to (x) Section 7.6(b),
(c), (h) or (i) or (y) Section 7.6(j)(i) and (iii) to the extent such Restricted
Payments were financed with internally generated cash flow of the Borrower and
its Restricted Subsidiaries or with the proceeds of Revolving Loans or Swingline
Loans, minus (m) the aggregate amount of expenditures actually made by the
Borrower and its Restricted Subsidiaries in cash during such period (including
expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed during such period, except to the extent financed
with the proceeds of Indebtedness (other than Revolving Loans or Swingline
Loans) or Capital Stock of Holdings, the Borrower or its Restricted
Subsidiaries, minus (n) the aggregate amount of any premium, make-whole or
penalty payments actually paid in cash by the Borrower and its Restricted
Subsidiaries during such period that are required to be made in connection with
any prepayment of Indebtedness, minus (o) without duplication of amounts
deducted from Excess Cash Flow in prior periods, the aggregate consideration
(excluding any such consideration intended to be financed with Indebtedness
(other than Revolving Loans or Swingline Loans) or issuances of Capital Stock)
required to be paid in cash by the Borrower or any of its Restricted
Subsidiaries pursuant to binding contracts (the “Contract Consideration”)
entered into prior to or during such period relating to Permitted Acquisitions
or Capital Expenditures to be consummated or made during the period of two
consecutive fiscal quarters of the Borrower following the end of such period,
minus (p) any amounts of income or cash or cash equivalents distributed with the
Post-Acute Specialty Rehabilitation Services segment or business in the year
that the SRS Distribution is consummated, provided that to the extent the
aggregate amount of internally generated cash and proceeds of Revolving Loans or
Swingline Loans actually utilized to finance such Permitted Acquisitions during
such period of two consecutive fiscal quarters is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such period of two consecutive fiscal quarters,
plus (p) without duplication, an amount equal to all cash amounts received
during such period but excluded in arriving at such Consolidated Net Income
pursuant to any of clauses (a) through (e) of the definition of Consolidated Net
Income, minus (q) cash payments made during such period in respect of Earnout
Obligations, to the extent such Earnout Obligations were not deducted in
calculating Excess Cash Flow for such period or any prior period, minus
(r) voluntary prepayments of Indebtedness other than the Term Loans or Revolving
Loans (in the case of revolving loans (including swingline loans), to the extent
accompanied by permanent reduction in commitments), minus (s) without
duplication, an amount equal to all charges or expenses

-12-



--------------------------------------------------------------------------------



 



incurred during such period but excluded in arriving at such Consolidated Net
Income pursuant to any of clauses (a) through (e) of the definition of
Consolidated Net Income.
     “Excess Cash Flow Application Date”: as defined in Section 2.11(c).
     “Exchange Act”: the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.
     “Excluded Capital Expenditures”: all Capital Expenditures:
     (i) made to restore, replace or rebuild property to the condition of such
property immediately prior to any damage, loss, destruction or condemnation of
such property, to the extent such expenditure is made with, or subsequently
reimbursed out of, insurance proceeds, indemnity payments, condemnation awards
(or payments in lieu of) or damage recovery proceeds relating to any such
damage, loss, destruction or condemnation;
     (ii) constituting reinvestment of proceeds (to the extent permitted herein)
from Asset Sales, Sale Leaseback Transactions and Recovery Events;
     (iii) made by Borrower or any of its Restricted Subsidiaries as a tenant in
leasehold improvements, to the extent reimbursed by the landlords; or
     (iv) made with the Net Cash Proceeds (Not Otherwise Applied) of an issuance
after the Closing Date of Capital Stock of Borrower, Holdings or a direct or
indirect parent company of Holdings.
     “Existing Credit Agreement”: the Credit Agreement dated as of June 29,
2006, as amended, among the Borrower, NMH Holdings, LLC, the lenders party
thereto, JPMorgan Chase Bank, N.A., as administrative agent, and the
documentation agents and syndication agent referred to therein.
     “Existing Notes”: the Borrower’s existing 111/4% Senior Subordinated Notes
due 2014 and NMH Holdings, Inc.’s Senior Floating Rate Toggle Notes due 2014.
     “Existing Notes Indentures”: the Indenture entered into by the Borrower and
certain of its Subsidiaries and the Indenture entered into by NMH Holdings, Inc.
in connection with the issuance of the Existing Notes, together with all
instruments and other agreements entered into in connection therewith.
     “Existing Letters of Credit”: the letters of credit issued under the
Existing Credit Agreement that are outstanding on the Closing Date, as
identified by the Borrower to the Administrative Agent in writing on or prior to
the Closing Date.
     “Facility”: each of (a) the Tranche B Term Commitments and the Tranche B
Term Loans made thereunder (the “Tranche B Term Facility”) and (b) the Revolving
Commitments and the extensions of credit made thereunder (the “Revolving
Facility”).
     “FATCA”: current Sections 1471 through 1474 of the Code (and any successor
version that is substantively comparable) and the United States Treasury
Regulations or published guidance with respect thereto.
     “Federal Funds Effective Rate”: for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as

-13-



--------------------------------------------------------------------------------



 



published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent, from three federal funds brokers of recognized standing
selected by it.
     “Fee Payment Date”: (a) the third Business Day following the last day of
each March, June, September and December, (b) the last day of the Revolving
Commitment Period or any earlier date on which the Revolving Commitments are
terminated and there is no remaining Revolving Extension of Credit (in the case
of fees payable in respect of the Revolving Facility or any Revolving Extension
of Credit).
     “Financing Transactions”: (a) the execution, delivery and performance by
each Loan Party of the Loan Documents to which it is to be a party, the
borrowing of Loans, the use of proceeds thereof and the issuance of Letters of
Credit and (b) the execution, delivery and performance by each Loan Party that
is to be a party thereto of the Senior Note Indenture, the issuance of the
Senior Notes and the use of the proceeds thereof.
     “Flood Determination”: as defined in Section 6.9(b).
     “Flood Insurance Laws”: collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.
     “Foreign Subsidiary”: any Restricted Subsidiary of the Borrower that is not
a Domestic Subsidiary.
     “Funded Debt”: as to any Person, all Indebtedness of such Person that
matures more than one year from the date of its creation or matures within one
year from such date but is renewable or extendible, at the option of such
Person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Borrower, Indebtedness in respect of the
Loans.
     “Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
     “GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of the definitions of Excess
Cash Flow, Cumulative Excess Cash Flow and Section 7.1, GAAP shall be determined
on the basis of such principles in effect on the date hereof and consistent with
those used in the preparation of the most recent audited financial statements
referred to in Section 4.1(b). Anything in this Agreement to the contrary
notwithstanding, any obligation of a Person under a lease (whether existing now
or entered into in the future) that is not (or would not be) required to be
classified and accounted for as a capital lease on the balance sheet of such
Person under GAAP as in effect at the time such lease is entered into shall not
be treated as a capital lease solely as a result of (x) the adoption of any
changes in, or (y) changes in the application of, GAAP after such lease is
entered into.
     “Governmental Authority”: any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity

-14-



--------------------------------------------------------------------------------



 



exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government, any securities exchange
and any self-regulatory organization (including the National Association of
Insurance Commissioners).
     “Group Members”: the collective reference to Holdings, the Borrower and
their respective Restricted Subsidiaries.
     “Guarantee and Security Agreement”: the Guarantee and Security Agreement to
be entered into by the Borrower, the Guarantors and the Administrative Agent,
substantially in the form of Exhibit B.
     “Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.
     “Guarantors”: the collective reference to Holdings and the Subsidiary
Guarantors. “Holdings” as defined in the preamble hereto.
     “Holdings”: as defined in the preamble hereto.
     “Incremental Amendment”: as defined in Section 2.25.
     “Incremental Facility Closing Date”: as defined in Section 2.25.
     “Incremental Term Loans”: as defined in Section 2.25.
     “Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables and accrued expenses incurred in the ordinary course of
such Person’s business), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such

-15-



--------------------------------------------------------------------------------



 



property), (e) the principal portion of all Capital Lease Obligations of such
Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
mandatorily redeemable preferred Capital Stock of such Person issued to parties
other than Holdings or its Subsidiaries, if the scheduled redemption date is
prior to the scheduled maturity date of the Tranche B Term Loans, (h) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (g) above, (i) all obligations of the kind
referred to in clauses (a) through (h) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on property (including accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation, (j) all Earnout Obligations; and (k) for the purposes of
Section 8(e) only, the amount of all obligations of such Person in respect of
Swap Agreements (determined, for this purpose, in respect of any Swap Agreement,
based on the maximum aggregate amount, giving effect to any netting agreements,
that such Person would be required to pay if such Swap Agreement were terminated
at the time); provided that (i) the amount of Indebtedness which is limited or
non-recourse to such Person or for which recourse is limited to an identified
asset shall be equal to the lesser of (1) the amount of such Indebtedness and
(2) the fair market value of such asset as at the date of determination,
(ii) amounts which are reserved by such Person for payment of insurance premiums
due within twelve months of such date shall not constitute Indebtedness and
(iii) Indebtedness shall not include obligations with respect to deferred
compensation. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.
     “Initial Mortgaged Properties”: the real properties identified as Initial
Mortgaged Properties on Schedule 4.8.
     “Initial Public Offering”: the initial public offering of the common stock
of the Borrower or Holdings.
     “Insolvency”: with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.
     “Insolvent”: pertaining to a condition of Insolvency.
     “Institutional L/C Collateral Account”: a blocked account maintained at the
Issuing Lender of Institutional Letters of Credit under its sole dominion and
control that has been funded with the proceeds of cash from the Borrower.
     “Institutional L/C Collateral Account Agreement”: an agreement among, and
in form and substance satisfactory to, the Issuing Lender of Institutional
Letters of Credit, the Administrative Agent and Borrower, which shall provide
for, among other things, the administration of the Institutional L/C Collateral
Account and the granting and perfection of the Issuing Lender’s Lien on the
Institutional L/C Collateral Account, the amounts therein, and the proceeds and
products thereof.
     “Institutional L/C Disbursement”: any payment made by an Issuing Lender
pursuant to an Institutional Letter of Credit.
     “Institutional L/C Exposure”: at any time an amount equal to the sum of
(a) the aggregate then undrawn and unexpired amount of the then outstanding
Institutional Letters of Credit and (b) the

-16-



--------------------------------------------------------------------------------



 



aggregate amount of Institutional L/C Disbursements that have not then been
reimbursed by or on behalf of the Borrower.
     “Institutional L/C Period”: the period from the Closing Date to the Tranche
B Maturity Date.
     “Institutional Letters of Credit”: at any time, Letters of Credit
designated as Institutional Letters of Credit in an amount equal to the lesser
of (a) 95.2381% of the amount of funds deposited in the Institutional L/C
Collateral Account at such time and (b) the aggregate then undrawn and unexpired
amount of such then outstanding Letters of Credit at such time. Letters of
Credit will from time to time be deemed to be Institutional Letters of Credit or
Revolving Letters of Credit in accordance with Section 3.1(c).
     “Institutional Letter of Credit Fee Letter”: the fee letter dated
February 9, 2011, among the Borrower and UBS AG, Stamford Branch, as the issuing
lender for the Institutional Letters of Credit.
     “Insurance Subsidiary”: any Subsidiary of the Borrower engaged solely in
the general liability, professional liability, health and benefits and workers
compensation and such other insurance business as may be approved by the
Administrative Agent in its reasonable discretion, for the underwriting of
insurance policies for the Borrower and its Subsidiaries and the respective
employees, officers or directors thereof. Notwithstanding anything else herein
to the contrary, no Insurance Subsidiary shall be required to become a
Subsidiary Guarantor hereunder.
     “Intellectual Property”: the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
     “Interest Payment Date”: (a) as to any ABR Loan (other than any Swingline
Loan), the last day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period, (d) as to any Loan (other than any Revolving Loan that is an
ABR Loan and any Swingline Loan), the date of any repayment or prepayment made
in respect thereof and (e) as to any Swingline Loan, the day that such Loan is
required to be repaid.
     “Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six (or, if agreed to by
all Lenders under the relevant Facility, nine or twelve) months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six (or, if agreed to by all
Lenders under the relevant Facility, nine or twelve) months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 12:00 Noon, New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:
     (i) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

-17-



--------------------------------------------------------------------------------



 



     (ii) the Borrower may not select an Interest Period under a particular
Facility that would extend beyond the Revolving Termination Date or beyond the
date final payment is due on the Tranche B Term Loans, as applicable;
     (iii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
     (iv) the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.
     “Investments”: as defined in Section 7.8.
     “Issuing Lender”: UBS AG, Stamford Branch, or any affiliate thereof or, in
the case of a Revolving Letter of Credit, any other Lender approved by the
Administrative Agent.
     “Joint Bookrunners”: UBS Securities LLC, Barclays Capital, the investment
banking division of Barclays Bank PLC, and Jefferies Finance LLC.
     “Joint Lead Arrangers”: UBS Securities LLC, Barclays Capital, the
investment banking division of Barclays Bank PLC, Jefferies Finance LLC and GE
Capital Markets, Inc..
     “Lenders”: as defined in the preamble hereto; provided that unless the
context otherwise requires, each reference herein to the Lenders shall be deemed
to include the Swingline Lender, any Conduit Lender and any Issuing Lender.
     “Letters of Credit”: as defined in Section 3.1(a).
     “Lien”: any mortgage, pledge, hypothecation, collateral assignment,
security deposit arrangement, encumbrance, lien (statutory or other), charge or
other security interest or any preference, priority or other security agreement
or preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).
     “Liquidating Subsidiary”: any Subsidiary identified on Schedule 1.1B,
provided, however, any such Subsidiary that is not liquidated or dissolved
within 120 days after the Closing Date will cease to constitute a “Liquidating
Subsidiary”, will become a Subsidiary Guarantor and Section 6.9 shall apply to
such Subsidiary.
     “Loan”: any loan made by any Lender pursuant to this Agreement.
     “Loan Documents”: this Agreement, the Security Documents, the Notes, except
for purposes of Section 10.1, the Institutional L/C Collateral Account Agreement
and Institutional Letter of Credit Fee Letter and any amendment, waiver,
supplement or other modification to any of the foregoing.
     “Loan Modification Offer”: as defined in Section 10.1.
     “Loan Parties”: each Group Member that is a party to a Loan Document.
     “Majority Facility Lenders”: (a) with respect to the Tranche B Term
Facility, the holders of more than 50% of the aggregate unpaid principal amount
of the Tranche B Term Loans (b) with respect to the

-18-



--------------------------------------------------------------------------------



 



Revolving Facility, the holders of more than 50% of the Total Revolving
Commitments (or, if the Revolving Commitments have terminated, the holders of
more than 50% of the Total Revolving Extensions of Credit); and (c) with respect
to the Incremental Term Loans, the holders of more than 50% of the aggregate
unpaid principal amount of the Incremental Term Loans; provided that the Tranche
B Term Loans, the Incremental Term Loans, the Revolving Commitments and the
Revolving Extensions of Credit of any Defaulting Lender shall be excluded for
the purposes of making a determination of Majority Facility Lenders.
     “Managed Care Plans”: all health maintenance organizations, preferred
provider organizations, individual practice associations, competitive medical
plans and similar arrangements.
     “Management Agreement”: the management agreement dated June 29, 2006,
between the Sponsor and the Borrower, as amended, modified, supplemented or
replaced.
     “Management Fees”: as defined in Section 7.10.
     “Management Stockholders”: the members of management of the Borrower or its
Subsidiaries who are investors in Holdings or any direct or indirect parent
thereof.
     “Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole, (b) the ability of any Loan Party to perform its material
payment obligations under the Loan Documents to which it is a party or (c) the
validity or enforceability of this Agreement, the Notes, Section 2 of the
Guarantee and Security Agreement, or, taken as a whole, any of the other Loan
Documents, or the rights or remedies of the Administrative Agent or the Lenders
under this Agreement, the Notes or, taken as whole, the other Loan Documents.
     “Materials of Environmental Concern”: any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.
     “Moody’s”: as defined in the definition of “Cash Equivalents”.
     “Mortgage Facility”: any facility entered into by the Borrower or any
Subsidiary the proceeds of which are secured by the Mortgage Facility
Properties.
     “Mortgage Facility Properties”: the real properties identified on
Schedule 1.1C.
     “Mortgaged Properties”: the real properties and leasehold interests, if
any, of any Loan Party as to which the Administrative Agent for the benefit of
the Lenders shall be granted a Lien pursuant to the Mortgages.
     “Mortgages”: all fee mortgages, leasehold mortgages, if any, mortgage
deeds, deeds of trust, deeds to secure debt, and other similar instruments,
executed or to be executed by any Loan Party (i) which provide the
Administrative Agent, for the benefit of the Lenders, a Lien on the Initial
Mortgaged Properties and (ii) pursuant to Section 6.9(b), as amended, restated,
modified, extended or supplemented from time to time.
     “Multiemployer Plan”: a Plan that is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

-19-



--------------------------------------------------------------------------------



 



     “Net Cash Proceeds”: (a) in connection with any Asset Sale, Sale Leaseback
Transaction or any Recovery Event, the proceeds thereof in the form of cash and
Cash Equivalents (including any such proceeds received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but only as and when received), net of
attorneys’ fees, accountants’ fees, investment banking fees, amounts required to
be applied to the repayment of Indebtedness (including, without limitation,
principal, interest, premium and penalties, if any) secured by a Lien expressly
permitted hereunder on any asset that is the subject of such Asset Sale, Sale
Leaseback Transaction or Recovery Event (other than any Lien pursuant to a
Security Document) and other related fees and expenses actually incurred in
connection therewith and net of taxes paid or reasonably estimated to be payable
as a result thereof and net of (i) any reasonable reserves established in
connection therewith, (ii) reasonable holdbacks and (iii) reasonable indemnity
obligations relating thereto, and (b) in connection with any issuance or sale of
Capital Stock or any incurrence of Indebtedness, the cash proceeds received from
such issuance or incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other related fees
and expenses actually incurred in connection therewith.
     “Non-Debt Fund Affiliate”: an Affiliate of the Borrower that is not a Debt
Fund Affiliate or a Purchasing Borrower Party.
     “Non-Excluded Taxes”: as defined in Section 2.19(a).
     “Non-Profit Entities”: each of REM New Jersey Properties Inc., a New Jersey
corporation, Network Angels, Inc., a Massachusetts not for profit entity, The
Mentor Network Charitable Foundation, a Massachusetts not for profit entity, and
any entity duly acquired or formed and organized by Holdings or any Subsidiary
as a not-for-profit entity under applicable state law in furtherance of the
business needs of Holdings and its Subsidiaries.
     “Non-U.S. Lender”: as defined in Section 2.19(d).
     “Non-Wholly-Owned Subsidiary”: any Domestic Subsidiary (other than a
Non-Profit Entity or an Insurance Subsidiary) that is not a Wholly-Owned
Subsidiary.
     “Notes”: the collective reference to any promissory note evidencing Loans.
     “Not Otherwise Applied”: with reference to any amount of Net Cash Proceeds
of any transaction or event or of Cumulative Excess Cash Flow (or any component
thereof), that such amount (a) was not required to be applied to prepay the
Loans pursuant to Section 2.11, and (b) was not previously applied in
determining the permissibility of a transaction under the Loan Documents where
such permissibility was (or may have been or concurrently will be) contingent on
receipt of such amount or utilization of such amount for a specified purpose.
The Borrower shall promptly notify the Administrative Agent of any application
of such amount as contemplated by (b) above.
     “Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender (or, in
the case of Specified Swap Agreements and Cash Management Obligations, any
affiliate of any Lender), whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, which may arise
under, out of, or in connection with, this Agreement, any other Loan Document,
the Letters of Credit, any Specified Swap Agreement, any agreement governing
Cash

-20-



--------------------------------------------------------------------------------



 



Management Obligations or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise.
     “Other Taxes”: any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies (including any
interest, additions to tax or penalties applicable thereto) arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Participant”: as defined in Section 10.6(c).
     “PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
     “Permitted Acquisition”: an Acquisition by the Borrower or a Subsidiary,
subject to the fulfillment of the following conditions:
     (a) all entities in which the Borrower shall own, directly or indirectly,
any Investment as a result of such Acquisition shall, as a result of such
Acquisition, become Subsidiary Guarantors, except to the extent that the portion
of the fair market value of the consideration for such Acquisition that is
attributable to Investments in such entities (whether or not such entities
become Subsidiaries) that do not become Subsidiary Guarantors as a result of
such Acquisition is treated, at the time of such Acquisition, as Investments in
such entities made pursuant to Section 7.8 and are permitted to be made
thereunder at such time other than pursuant to clause (g) thereof (it being
understood that the foregoing is intended to allow a Foreign Subsidiary,
Non-Wholly-Owned Subsidiary, Non-Profit Entity or Insurance Subsidiary, in each
case that becomes a Subsidiary as a result of such Acquisition, to not become a
Subsidiary Guarantor as otherwise required by this clause, if the conditions of
this clause are satisfied);
     (b) the Acquisition must not be of a hostile nature, the Target must be
engaged primarily in a business that complies with Section 7.16 and if Target or
any of its Subsidiaries operate outside of the United States, after giving
effect to such acquisition, the consolidated assets of the Borrower and the
Restricted Subsidiaries located outside the United States shall not exceed 5% of
the total consolidated assets of the Borrower and the Restricted Subsidiaries;
     (c) no Event of Default shall have occurred and be continuing or would
result from such Acquisition;
     (d) without limiting the generality of the foregoing, after giving effect
to such Acquisition (including any Indebtedness resulting therefrom or incurred
in connection therewith), the Borrower shall be in compliance with the
provisions of Section 7.1, calculated on a pro forma basis as of the end of the
quarter most recently ended prior to the date of such Acquisition for which
financial statements have been delivered pursuant to Section 6.1 (calculated as
though all Indebtedness resulting from or incurred in connection with such
Permitted Acquisition had been incurred at the beginning of the relevant four
quarter period, in the case of Section 7.1(b)) and, unless such Acquisition
involves total consideration (including Indebtedness resulting therefrom
pursuant to Section 7.2(g)) of $20,000,000 or less, prior to the closing of such
Acquisition, the Borrower shall provide to the Administrative Agent a
certificate signed by a Responsible Officer demonstrating such compliance in
reasonable detail; and

-21-



--------------------------------------------------------------------------------



 



     (e) after giving effect to such Acquisition, the Available Revolving
Commitment plus the amount of unrestricted cash and Cash Equivalents then owned
by Borrower and its Restricted Subsidiaries shall not be less than $20,000,000.
     “Permitted Acquisition Debt”: Indebtedness incurred in reliance upon clause
(r) of Section 7.2.
     “Permitted Additional Subordinated Debt”: Indebtedness incurred in reliance
upon clause (s) of Section 7.2.
     “Permitted Amendments”: as defined in Section 10.1.
     “Permitted Capital Stock”: (a) common stock of Holdings and (b) any
preferred stock of Holdings (or any equity security of Holdings that is
convertible into or exchangeable for any preferred stock of Holdings), so long
as the terms of any such preferred stock or equity security of Holdings (i) do
not provide any collateral security, (ii) do not provide any guaranty or other
support by the Borrower or any Subsidiaries of the Borrower, (iii) do not
contain any mandatory put, redemption, repayment, sinking fund or other similar
provision occurring before the eighth anniversary of the Closing Date (other
than as a result of a change of control or similar event that, in each case, is
no less favorable to the Loan Parties and the Lenders than the change of control
event applicable to the Senior Notes), (iv) do not require the cash payment of
dividends or interest, (v) do not contain any financial maintenance covenants,
and (vi) to the extent any such preferred stock or equity security does not
otherwise comply with clauses (b)(i) through (iv) hereof, such preferred stock
or equity security is otherwise reasonably satisfactory to Administrative Agent.
     “Permitted Disposition”: (i) any sale or discount of past due isolated
accounts receivable in the ordinary course of business; (ii) (x) any lease as
lessor (under a short term lease) or license as licensor of isolated parcels of
real property or isolated items of personal property (including Intellectual
Property) in the ordinary course of business and (y) any grant of options to
purchase, lease or acquire isolated parcels of real property or isolated items
of personal property (including Intellectual Property) in the ordinary course of
business; (iii) any sale or exchange of isolated specific items of equipment, so
long as the purpose of each sale or exchange is to acquire (and results within
360 days of such sale or exchange in the acquisition of) replacement items of
equipment which are, in the reasonable business judgment of the Borrower and its
Restricted Subsidiaries, the functional equivalent of the item of equipment so
sold or exchanged and provided Administrative Agent has at all times after such
acquisition a perfected Lien in the replacement property with the same priority
or better than the equipment being sold or exchanged; and (iv) any Permitted SRS
Distribution.
     “Permitted Holders”: each of (i) the Sponsor and (ii) the Management
Stockholders; provided that if the Management Stockholders own, directly or
indirectly, beneficially or of record more than 10% of the outstanding voting
Capital Stock of Holdings (or, after any Initial Public Offering, of the
Borrower) in the aggregate, the Management Stockholders shall be treated as
Permitted Holders of only 10% of the outstanding voting Capital Stock of
Holdings (or, after any Initial Public Offering, of the Borrower) at such time.
     “Permitted Liens”: Liens permitted by Section 7.3.
     “Permitted Refinancing Indebtedness”: Indebtedness of the Borrower or any
Restricted Subsidiary issued or incurred (including by means of the extension or
renewal of existing Indebtedness) to refinance, refund, extend or renew existing
Indebtedness (“Refinanced Indebtedness”); provided, that (a) the principal
amount (or accreted value, if applicable) of such refinancing, refunding,
extending or renewing Indebtedness is not greater than the sum of (i) the
principal amount (or accreted value, if applicable) of

-22-



--------------------------------------------------------------------------------



 



such Refinanced Indebtedness plus (ii) an amount equal to unpaid accrued
interest and premium thereon and fees and expenses reasonably incurred in
connection with such refinancing, refunding, extension or renewal, plus (iii) if
the Refinanced Indebtedness was extended under a committed financing arrangement
and any such commitments remain unutilized at the time, the amount of such
unutilized commitments, but only to the extent that Indebtedness could be
incurred thereunder at the time in compliance with the terms thereof and of this
Agreement, plus (iv) an amount equal to any other permitted available basket,
(b) such refinancing, refunding, extending or renewing Indebtedness has a final
maturity that is no sooner than the final maturity of, and a weighted average
life to maturity that is no shorter than the remaining weighted average life of,
such Refinanced Indebtedness, (c) if such Refinanced Indebtedness or any
Guarantees thereof are subordinated to the Obligations (other than the Specified
Swap Agreements and Cash Management Obligations), such refinancing, refunding,
extending or renewing Indebtedness and any Guarantees thereof remain so
subordinated on terms no less favorable to the Lenders, (d) the obligors in
respect of such Refinanced Indebtedness immediately prior to such refinancing,
refunding, extending or renewing are the only obligors on such refinancing,
refunding, extending or renewing Indebtedness (except in connection with an
acquisition) and (e) such refinancing, refunding, extending or renewing
Indebtedness contains mandatory redemption (or similar provisions), covenants
and events of default and is benefited by Guarantees, if any, which, taken as a
whole, are on market terms (it being understood that Permitted Refinancing
Indebtedness incurred under clause (r) or (s) of Section 7.2 must satisfy the
requirements set forth therein); provided, further, however, that Permitted
Refinancing Indebtedness shall not include (i) Indebtedness of a Restricted
Subsidiary that refinances Indebtedness of the Borrower or (ii) Indebtedness of
the Borrower or a Subsidiary Guarantor that refinances Indebtedness of a
Restricted Subsidiary that is not a Subsidiary Guarantor.
     “Permitted SRS Distribution”: an SRS Distribution (i) if the Consolidated
Leverage Ratio, determined on a pro forma basis as of the last day of the most
recent fiscal quarter for which financial statements are available (including
any repayment of Indebtedness in connection with such SRS Distribution), shall
not exceed 3.0 to 1.0, (ii) if the Consolidated Leverage Ratio and the
Consolidated Interest Coverage Ratio, determined on a pro forma basis as of the
last day of the most recent fiscal quarter for which financial statements are
available (including any repayment of Indebtedness in connection with such SRS
Distribution), shall not exceed the maximum Consolidated Leverage Ratio or be
less than the minimum Consolidated Interest Coverage Ratio, respectively,
permitted as of the end of the most recently ended fiscal quarter for which
financial statement are available pursuant to Section 7.1, (iii) both before and
after giving effect to the SRS Distribution, no Default or Event of Default
shall have occurred or be continuing, and (iv) after giving effect to the SRS
Distribution, substantially all of the liabilities primarily relating to the
Post-Acute Specialty Rehabilitation Services segment or business of the Borrower
and its Subsidiaries are assumed by the Person whose equity interests are being
distributed (or the Borrower and its Subsidiaries are indemnified for such
liabilities).
     “Permitted Start-Up Losses”: in respect of any period, any loss for such
period directly attributable to the operations of a separately identifiable
business unit of a Loan Party or an Acquired Entity or Business which business
unit commenced operations or Acquired Entity or Business was acquired within
18 months prior to the last day of such period; provided that the aggregate
amount of all such losses (for all such business units) that are treated as
Permitted Start-Up Losses for any period of four consecutive fiscal quarters
shall not exceed $6,000,000.
     “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
     “Plan”: at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time,

-23-



--------------------------------------------------------------------------------



 



would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
     “Prime Rate”: for any day, a rate per annum that is equal to the corporate
base rate of interest established by the Administrative Agent from time to time;
each change in the Prime Rate shall be effective on the date such change is
effective. The corporate base rate is not necessarily the lowest rate charged by
the Administrative Agent to its customers.
     “Pro Forma Adjustments”: (a) to the extent (i) factually supportable and
certified by the chief financial officer of the Borrower in detail reasonably
acceptable to the Administrative Agent, and (ii) realizable (or a plan for
realization has been established) within 180 days after the applicable
Acquisition or conversion, cost savings reasonably expected to result from
operational efficiencies expected to be created by employee terminations,
facilities consolidations and closings, standardization of employee benefits and
compensation policies, consolidation of property, casualty and other insurance
coverage and policies, reductions in taxes other than income taxes and other
cost savings reasonably expected to be realized for such period from all
acquisitions of an acquired entity or business or (b) in the case of any
Acquisition of an Acquired Entity or Business for which the actual Acquired
EBITDA cannot be determined due to the absence of reliable financial statements,
an adjustment pursuant to clause (A) of the last sentence of the definition of
Consolidated EBITDA (in lieu of the actual Acquired EBITDA for such Acquired
Entity or Business and any adjustments pursuant to clause (a) above), equal to
the Acquired EBITDA for such Acquired Entity or Business for the relevant period
preceding the date of such Acquisition, as estimated in good faith by the chief
financial officer of the Borrower based upon the facts applicable to the
Acquired Entity or Business as of the date of such Acquisition (as though such
facts applied during the period preceding such date), and set forth in a
schedule, in detail reasonably acceptable to the Administrative Agent,
identifying the facts (and any relevant assumptions) upon which such estimate is
based and the calculation of such estimate, and certified by such chief
financial officer to be prepared in good faith; provided, however, that clause
(b) above shall not apply for any Acquisition involving an Acquired Entity or
Business with Acquired EBITDA that would exceed $4,000,000 for a period of four
consecutive fiscal quarters.
     “Pro Forma Financial Statements”: as defined in Section 4.1(a).
     “Projections”: as defined in Section 6.2(c).
     “Properties”: as defined in Section 4.17(a).
     “Purchasing Borrower Party”: the Borrower or any Subsidiary of the Borrower
that becomes an Assignees or Participant pursuant to Section 10.6(g).
     “Recovery Event”: any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of any Loan Party, in excess of $5,000,000 in the aggregate for all such amounts
in any fiscal year.
     “Refunded Swingline Loans”: as defined in Section 2.7(b).
     “Register”: as defined in Section 10.6(b).
     “Regulation S-X”: Regulation S-X under the Securities Exchange Act of 1934.
     “Regulation U”: Regulation U of the Board as in effect from time to time.

-24-



--------------------------------------------------------------------------------



 



     “Reimbursement Obligation”: the obligation of the Borrower to reimburse the
applicable Issuing Lender pursuant to Section 3.5 for amounts drawn under any
Letter of Credit.
     “Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Tranche B Term Loans pursuant to
Section 2.11(b) as a result of the delivery of a Reinvestment Notice.
     “Reinvestment Event”: any Asset Sale, Sale Leaseback Transaction or
Recovery Event in respect of which the Borrower has delivered a Reinvestment
Notice.
     “Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that (a) in connection with a Reinvestment Event constituting an Asset
Sale, no Event of Default has occurred and is continuing and (b) the Borrower
(directly or indirectly through a Subsidiary) intends and expects to use all or
a specified portion of the Net Cash Proceeds of an Asset Sale, Sale Leaseback
Transaction or Recovery Event to acquire or repair assets useful in its business
or in connection with a Permitted Acquisition or Capital Expenditure; provided,
however, that to the extent that any such Net Cash Proceeds are received in
respect of assets constituting Collateral, such Net Cash Proceeds shall be used
to acquire or repair assets that constitute Collateral or to make a Permitted
Acquisition of assets that become Collateral.
     “Reinvestment Prepayment Amount”: with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to acquire or repair assets to be
used in the Borrower’s or any Subsidiary’s business or in connection with a
Permitted Acquisition or Capital Expenditure.
     “Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring 365 days after such Reinvestment Event and
(b) the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, acquire or repair assets to be used and useful in the
Borrower’s or any Subsidiary’s business or make Permitted Acquisitions,
Investments permitted hereunder or Capital Expenditures with all or any portion
of the relevant Reinvestment Deferred Amount.
     “Related Parties”: with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents and advisors of such person
and of such person’s Affiliates.
     “Reorganization”: with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.
     “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived by applicable regulations under Section 4043 of ERISA.
     “Required Lenders”: at any time, the holders of more than 50% of (a) until
the Closing Date, the Commitments then in effect and (b) thereafter, the sum of
(i) the aggregate unpaid principal amount of the Tranche B Term Loans and
Incremental Term Loans then outstanding and (ii) the Total Revolving Commitments
then in effect or, if the Revolving Commitments have been terminated, the Total
Revolving Extensions of Credit then outstanding.
     “Requirement of Law”: as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

-25-



--------------------------------------------------------------------------------



 



     “Responsible Officer”: the chief executive officer, president, vice
president, chief financial officer, treasurer or the senior vice president of
finance of Holdings or the Borrower, but in any event, with respect to financial
matters, the chief financial officer, treasurer or senior vice president of
finance of Holdings or the Borrower.
     “Restricted Payments”: as defined in Section 7.6.
     “Restricted Subsidiary”: any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
     “Revolving Commitment”: as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and participate in Swingline Loans and Revolving
Letters of Credit in an aggregate principal and/or face amount not to exceed the
amount set forth under the heading “Revolving Commitment” opposite such Lender’s
name on Schedule 1.1A or in the Assignment and Assumption pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The original amount of the Total Revolving
Commitments is $75,000,000.
     “Revolving Commitment Increase”: as defined in Section 2.25.
     “Revolving Commitment Period”: the period from and including the Closing
Date to the Revolving Termination Date.
     “Revolving Extensions of Credit”: as to any Revolving Lender at any time,
an amount equal to the sum without duplication of (a) the aggregate principal
amount of all Revolving Loans held by such Lender then outstanding, (b) such
Lender’s Revolving Percentage of the Revolving L/C Exposure at such time and
(c) such Lender’s Revolving Percentage of the aggregate principal amount of
Swingline Loans then outstanding.
     “Revolving Facility”: as defined in the definition of “Facility”.
     “Revolving L/C Commitment”: $25,000,000.
     “Revolving L/C Disbursement”: any payment made by an Issuing Lender
pursuant to a Revolving Letter of Credit.
     “Revolving L/C Exposure”: at any time, an amount equal to the sum of
(a) the aggregate undrawn and unexpired amount of the then outstanding Revolving
Letters of Credit and (b) the aggregate amount of Revolving L/C Disbursements
that have not then been reimbursed by or on behalf of the Borrower.
     “Revolving L/C Participants”: in respect of any Revolving Letter of Credit,
the collective reference to all the Revolving Lenders other than the Issuing
Lender in respect of such Revolving Letter of Credit.
     “Revolving Lender”: each Lender that has a Revolving Commitment or that
holds Revolving Extensions of Credit.
     “Revolving Letter of Credit”: at any time, any Letter of Credit that is not
an Institutional Letter of Credit.
     “Revolving Loans”: as defined in Section 2.4(a).

-26-



--------------------------------------------------------------------------------



 



     “Revolving Percentage”: as to any Revolving Lender at any time, the
percentage which such Lender’s Revolving Commitment then constitutes of the
Total Revolving Commitments or, at any time after the Revolving Commitments
shall have expired or terminated, the percentage which the aggregate principal
amount of such Lender’s Revolving Loans then outstanding constitutes of the
aggregate principal amount of the Revolving Loans then outstanding, provided,
that, in the event that the Revolving Loans are paid in full prior to the
reduction to zero of the Total Revolving Extensions of Credit, the Revolving
Percentages shall be determined in a manner designed to ensure that the other
outstanding Revolving Extensions of Credit shall be held by the Revolving
Lenders on a comparable basis.
     “Revolving Termination Date”: February 9, 2016.
     “S&P”: as defined in the definition of “Cash Equivalents”.
     “Sale Leaseback Transaction”: as defined in Section 7.11.
     “SEC”: the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.
     “Security Documents”: the collective reference to the Guarantee and
Security Agreement, the Mortgages and all other security documents hereafter
delivered to the Administrative Agent granting a Lien on any property of any
Person to secure the obligations and liabilities of any Loan Party under any
Loan Document.
     “Senior Note Indenture”: the Indenture entered into by the Borrower and
certain of its Subsidiaries in connection with the issuance of the Senior Notes,
together with all instruments and other agreements entered into by the Borrower
or such Subsidiaries in connection therewith.
     “Senior Notes”: the $250,000,000 aggregate principal amount of senior notes
of the Borrower issued on the Closing Date pursuant to the Senior Note
Indenture.
     “Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but
that is not a Multiemployer Plan.
     “Sold Entity or Business”: as set forth in the definition of the term
“Consolidated EBITDA”.
     “Solvent”: when used with respect to any Person, means that, as of any date
of determination, (a) the amount of the “fair value” of the assets of such
Person will, as of such date, exceed the amount of all “liabilities of such
Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
(on a going concern basis) of the assets of such Person will, as of such date,
be greater than the amount that will be required to pay the probable liability
of such Person on its debts as such debts become absolute and matured, (c) such
Person will not have, as of such date, an unreasonably small amount of capital
with which to conduct its business, and (d) such Person will be able to pay its
debts as they mature in the ordinary course of business. The amount of
contingent liabilities at any time shall be computed as the amount that can
reasonably be expected to become an actual or matured liability. For purposes of
this definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

-27-



--------------------------------------------------------------------------------



 



     “Specified Change of Control”: a “Change of Control” (or any other defined
term having a similar purpose) as defined in the Senior Note Indenture.
     “Specified Swap Agreement”: any Swap Agreement entered into by the Borrower
and any Lender or affiliate thereof (or was a Lender or an Affiliate of a Lender
at the time such Swap Agreement was entered into).
     “Sponsor”: Vestar Capital Partners V, L.P. and its Affiliates.
     “SRS Distribution”: one or more dividends or distributions to the equity
holders of Holdings by the Borrower and Holdings (and any of its Subsidiaries)
of equity interests in or assets of one or more Subsidiaries of Holdings
substantially all of whose assets are comprised of assets of the Post-Acute
Specialty Rehabilitation Services segment or business of the Borrower and its
Subsidiaries.
     “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned by such Person.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower. Notwithstanding anything else herein to the contrary, the
definition of Subsidiary shall not include Non-Profit Entities.
     “Subsidiary Guarantor”: each direct or indirect Restricted Subsidiary of
the Borrower other than any Foreign Subsidiary or Domestic Subsidiary of a
Foreign Subsidiary or any Domestic Subsidiary whose assets primarily consist of
the stock of Foreign Subsidiaries, Non-Wholly-Owned Subsidiary, Non-Profit
Entity, Insurance Subsidiary or Liquidating Subsidiary (unless any such
Subsidiary actually complies with all applicable provisions of the Loan
Documents, including Section 6.9, that are applicable to Subsidiary Guarantors)
or any Unrestricted Subsidiary.
     “Successful Debt Tender”: a Debt Tender that results in the tender and
purchase of, and receipt of consents in respect of, an aggregate amount of
Existing Notes necessary to modify the Existing Notes Indentures to remove
certain restrictive provisions thereof.
     “Swap Agreement”: any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.
     “Swingline Commitment”: the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.6 in an aggregate principal amount at any
one time outstanding not to exceed $20,000,000.
     “Swingline Exposure”: an obligation to make a Revolving Loan pursuant to
Section 2.7(b).
     “Swingline Lender”: UBS Loan Finance LLC, in its capacity as the lender of
Swingline Loans.
     “Swingline Loans”: as defined in Section 2.6(a).

-28-



--------------------------------------------------------------------------------



 



     “Swingline Participation Amount” as defined in Section 2.7(c).
     “Syndication Agent”: UBS Securities LLC, in its capacity as Syndication
Agent hereunder.
     “Target”: any Person or any division or line of business of a Person, more
than 80% of the outstanding Capital Stock or all or substantially all of the
assets (or any substantial part for which financial statements or other
customary financial information is available) of which (together with any
existing owned interests or assets), are proposed to be acquired by the Borrower
or any of the Restricted Subsidiaries in connection with a Permitted
Acquisition.
     “Term Loans”: the Incremental Term Loans and the Tranche B Term Loans.
     “Third Party Payor Programs”: all third party payor programs in which the
Borrower and its Subsidiaries currently or in the future may participate,
including, without limitation, Medicare, Medicaid, Blue Cross and/or Blue
Shield, Managed Care Plans, other private insurance programs and employee
assistance programs.
     “Total Assets”: at any date, the total amount of assets of Borrower and its
consolidated subsidiaries as of the end of the month immediately preceding such
date.
     “Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.
     “Total Revolving Extensions of Credit”: at any time, the aggregate amount
of the Revolving Extensions of Credit of the Revolving Lenders outstanding at
such time.
     “Tranche B Initial Term Loan”: a Tranche B Term Loan made pursuant to a
Tranche B Term Commitment.
     “Tranche B Maturity Date”: February 9, 2017.
     “Tranche B Term Commitment”: as to any Lender, the obligation of such
Lender, if any, to make a Tranche B Term Loan to the Borrower on the Closing
Date in a principal amount not to exceed the amount set forth under the heading
“Tranche B Term Commitment” opposite such Lender’s name on Schedule 1.1A, as the
same may be reduced pursuant to the terms hereof. The original aggregate amount
of the Tranche B Term Commitments is $530,000,000.
     “Tranche B Term Facility”: as defined in the definition of “Facility”.
     “Tranche B Term Lender”: each Lender that has a Tranche B Term Commitment
or holds a Tranche B Term Loan.
     “Tranche B Term Loan”: a Loan made pursuant to a Tranche B Term Commitment.
     “Transaction Bonuses”: any bonuses payable to any officer or employee of
Holdings or any of its Subsidiaries (including any Person who becomes an officer
or employee of any Group Member in connection with a Permitted Acquisition) in
connection with any Permitted Acquisition in an aggregate amount not exceeding
$2,000,000 in any four fiscal quarter period most recently ended.
     “Transactions”: the payment of the Closing Costs, the Debt Discharge, the
Financing Transactions and the other transactions contemplated thereby.

-29-



--------------------------------------------------------------------------------



 



     “Transferee”: any Assignee or Participant.
     “Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
     “United States”: the United States of America.
     “Unrestricted Subsidiary”: (a) any Subsidiary of an Unrestricted Subsidiary
and (b) any Subsidiary of the Borrower designated by the board of directors of
the Borrower as an Unrestricted Subsidiary pursuant to Section 6.11 subsequent
to the date hereof.
     “Voting Stock”: of any Person as of any date, the Capital Stock of such
Person that is at the time entitled to vote in the election of the board of
directors of such Person.
     “Wholly-Owned Subsidiary”: as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.
     “Wholly-Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a
Wholly-Owned Subsidiary of the Borrower.
     1.2 Other Definitional Provisions.
          (a) Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.
          (b) As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, (v) references to agreements or other Contractual
Obligations shall, unless otherwise specified, be deemed to refer to such
agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time and (vi) the word “knowledge” when used
with respect to any Loan Party shall be deemed to be a reference to the
knowledge of any Responsible Officer.
          (c) The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
          (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

-30-



--------------------------------------------------------------------------------



 



SECTION 2
AMOUNT AND TERMS OF COMMITMENTS
     2.1 Tranche B Term Commitments.
          (a) Subject to the terms and conditions hereof, each Tranche B Term
Lender with a Tranche B Term Commitment severally agrees to make a Tranche B
Term Loan to the Borrower on the Closing Date in a principal amount equal to its
Tranche B Term Commitment.
          (b) [Reserved].
          (c) Tranche B Term Loans may from time to time be Eurodollar Loans or
ABR Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.2 and 2.12.
     2.2 Procedure for Tranche B Term Loan Borrowings. The Borrower shall give
the Administrative Agent irrevocable notice (which notice must be received by
the Administrative Agent prior to 4:00 P.M., New York City time, one Business
Day prior to the anticipated Closing Date or, in the case of Tranche B Term
Loans to be made as Eurodollar Loans, three Business Days prior to the Closing
Date) requesting that the Tranche B Term Lenders make the Tranche B Term Loans
to be made on the Closing Date. Upon receipt of any such notice the
Administrative Agent shall promptly notify each applicable Lender thereof. Not
later than 12:00 Noon, New York City time, on the Closing Date each Tranche B
Term Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to its new term loan being
made as a Tranche B Term Loan on the Closing Date. The Administrative Agent
shall credit the account of the Borrower on the books of such office of the
Administrative Agent with the aggregate of the amounts of Tranche B Term Loans
made available on the Closing Date to the Administrative Agent by the Tranche B
Term Lenders in immediately available funds.
     2.3 Repayment of Tranche B Term Loans. The Borrower shall repay the Tranche
B Term Loans in installments on each March 31, June 30, September 30 and
December 31 of each year, commencing with June 30, 2011 and ending with the
Tranche B Maturity Date, in an aggregate principal amount equal to (i) in the
case of each such installment due prior to the Tranche B Maturity Date, 0.25% of
the aggregate principal amount of Tranche B Term Loans made prior to such
scheduled payment date and (ii) in the case of the installment due on the
Tranche B Maturity Date, the entire remaining balance of the Tranche B Term
Loans; provided that any such installment may be reduced as a result of a
prepayment in accordance with Section 2.17(b).
     2.4 Revolving Commitments.
          (a) Subject to the terms and conditions hereof, each Revolving Lender
severally agrees to make revolving credit loans (“Revolving Loans”) to the
Borrower from time to time during the Revolving Commitment Period in an
aggregate principal amount at any one time outstanding which, when added to such
Lender’s Revolving Percentage of the sum of (i) the Revolving L/C Exposure at
such time and, (ii) the aggregate principal amount of the Swingline Loans then
outstanding, does not exceed the amount of such Lender’s Revolving Commitment.
During the Revolving Commitment Period the Borrower may use the Revolving
Commitments by borrowing, prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. The
Revolving Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.5 and 2.12.

-31-



--------------------------------------------------------------------------------



 



          (b) The Borrower shall repay all outstanding Revolving Loans on the
Revolving Termination Date.
     2.5 Procedure for Revolving Loan Borrowing. The Borrower may borrow under
the Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the Borrower shall give the Administrative Agent irrevocable
notice, substantially in the form of Exhibit H (which notice must be received by
the Administrative Agent prior to (a) 12:00 Noon, New York City time, three
Business Days prior to the requested Borrowing Date, in the case of Eurodollar
Loans, or (b) 10:00 A.M., New York City time, on or prior to the same day as the
requested Borrowing Date, in the case of ABR Loans), specifying (i) the amount
and Type of Revolving Loans to be borrowed, (ii) the requested Borrowing Date
and (iii) in the case of Eurodollar Loans, the respective amounts of each such
Type of Loan and the respective lengths of the initial Interest Period therefor.
Each borrowing under the Revolving Commitments shall be in an amount equal to
(x) in the case of ABR Loans, $500,000 or a whole multiple of $100,000 over such
amount (or, if the then aggregate Available Revolving Commitments are less than
$500,000, such lesser amount) and (y) in the case of Eurodollar Loans,
$1,000,000 or a whole multiple of $100,000 in excess thereof; provided, that the
Swingline Lender may request, on behalf of the Borrower, borrowings under the
Revolving Commitments that are ABR Loans in other amounts pursuant to
Section 2.7. Upon receipt of any such notice from the Borrower, the
Administrative Agent shall promptly notify each Revolving Lender thereof. Each
Revolving Lender will make the amount of its pro rata share of each borrowing
available to the Administrative Agent for the account of the Borrower at the
Funding Office prior to 12:00 Noon, New York City time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent. Such borrowing will then be made available to the Borrower by the
Administrative Agent crediting the account of the Borrower on the books of such
office with the aggregate of the amounts made available to the Administrative
Agent by the Revolving Lenders and in like funds as received by the
Administrative Agent.
     2.6 Swingline Commitment.
          (a) Subject to the terms and conditions hereof, the Swingline Lender
agrees to make a portion of the credit otherwise available to the Borrower under
the Revolving Commitments from time to time during the Revolving Commitment
Period by making swing line loans (“Swingline Loans”) to the Borrower; provided
that (i) the aggregate principal amount of Swingline Loans outstanding at any
time shall not exceed the Swingline Commitment then in effect (notwithstanding
that the Swingline Loans outstanding at any time, when aggregated with the
Swingline Lender’s other outstanding Revolving Loans, may exceed the Swingline
Commitment then in effect) and (ii) the Borrower shall not request, and the
Swingline Lender shall not make, any Swingline Loan if, after giving effect to
the making of such Swingline Loan, the aggregate amount of the Available
Revolving Commitments would be less than zero. During the Revolving Commitment
Period, the Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof. Swingline
Loans shall be ABR Loans only.
          (b) The Borrower shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving
Termination Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least ten (10) days after
such Swingline Loan is made; provided that on each date that a Revolving Loan is
borrowed, the Borrower shall repay all Swingline Loans then outstanding.
     2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans.
          (a) Whenever the Borrower desires that the Swingline Lender make
Swingline Loans it shall give the Swingline Lender irrevocable telephonic notice
confirmed promptly in writing (which

-32-



--------------------------------------------------------------------------------



 



telephonic notice must be received by the Swingline Lender not later than 1:00
P.M., New York City time, on the proposed Borrowing Date), specifying (i) the
amount to be borrowed and (ii) the requested Borrowing Date (which shall be a
Business Day during the Revolving Commitment Period). Each borrowing under the
Swingline Commitment shall be in an amount equal to $100,000 or a whole multiple
of $100,000 in excess thereof. Not later than 3:00 P.M., New York City time, on
the Borrowing Date specified in a notice in respect of Swingline Loans, the
Swingline Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the amount of the
Swingline Loan to be made by the Swingline Lender. The Administrative Agent
shall make the proceeds of such Swingline Loan available to the Borrower on such
Borrowing Date by depositing such proceeds in the account of the Borrower with
the Administrative Agent on such Borrowing Date in immediately available funds.
          (b) The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), by written
notice given no later than 10:00 A.M., New York City time, on any Business Day
request each Revolving Lender to make, and each Revolving Lender hereby agrees
to make, a Revolving Loan, in an amount equal to such Revolving Lender’s
Revolving Percentage of the aggregate amount of the Swingline Loans (the
“Refunded Swingline Loans”) outstanding on the date of such notice, to repay the
Swingline Lender. Each Revolving Lender shall make the amount of such Revolving
Loan available to the Administrative Agent at the Funding Office in immediately
available funds, upon receipt of notice as provided above. The proceeds of such
Revolving Loans shall be immediately made available by the Administrative Agent
to the Swingline Lender for application by the Swingline Lender to the repayment
of the Refunded Swingline Loans. The Borrower irrevocably authorizes the
Swingline Lender to charge the Borrower’s accounts with the Administrative
Agent, if any (up to the amount available in each such account), in order to
immediately pay the amount of such Refunded Swingline Loans to the extent
amounts received from the Revolving Lenders are not sufficient to repay in full
such Refunded Swingline Loans, on a weekly basis or as otherwise determined by
the Administrative Agent.
          (c) If prior to the time a Revolving Loan would have otherwise been
made pursuant to Section 2.7(b), one of the events described in Section 8(f)
shall have occurred and be continuing with respect to the Borrower or if for any
other reason, as determined by the Swingline Lender in its sole discretion,
Revolving Loans may not be made as contemplated by Section 2.7(b), each
Revolving Lender shall, on the date such Revolving Loan was to have been made
pursuant to the notice referred to in Section 2.7(b), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Revolving Lender’s Revolving Percentage times (ii) the sum of
the aggregate principal amount of Swingline Loans then outstanding that were to
have been repaid with such Revolving Loans.
          (d) Whenever, at any time after the Swingline Lender has received from
any Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.
          (e) Each Revolving Lender’s obligation to make the Loans referred to
in Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and

-33-



--------------------------------------------------------------------------------



 



unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such Revolving
Lender or the Borrower may have against the Swingline Lender, the Borrower or
any other Person for any reason whatsoever, (ii) the occurrence or continuance
of a Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other
Revolving Lender or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing; provided that a Revolving Lender
shall not be required to make a Loan referred to in Section 2.7(b) or to
purchase a participation in a Swingline Loan pursuant to Section 2.7(c) if (x) a
Default shall have occurred and was continuing at the time such Swingline Loan
was made and (y) such Revolving Lender shall have notified the Swingline Lender
in writing, not less than one Business Day before such Swingline Loan was made,
that such Default has occurred and that such Revolving Lender will not refund or
participate in any Swingline Loans made while such Default exists.
     2.8 Commitment Fees, Etc. The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee for the period
from and including the Closing Date to but excluding the last day of the
Revolving Commitment Period, computed at the Commitment Fee Rate on the average
daily amount of the Available Revolving Commitment of such Lender; provided,
however, solely for purposes of this calculation, an amount equal to such
Lender’s Revolving Percentage of the Swingline Loans then outstanding shall not
be deemed to reduce such Lender’s Available Revolving Commitment) during the
period for which payment is made, payable quarterly in arrears on each Fee
Payment Date, commencing on the first such date to occur after the date hereof.
     2.9 Termination or Reduction of Commitments.
          (a) The Borrower shall have the right, upon not less than three
Business Days’ notice to the Administrative Agent (which may be conditional), to
terminate the Revolving Commitments or, from time to time, to reduce the amount
of the Revolving Commitments; provided that no such termination or reduction of
Revolving Commitments shall be permitted if, after giving effect thereto and to
any prepayments of the Revolving Loans and Swingline Loans made on the effective
date thereof, the Total Revolving Extensions of Credit would exceed the Total
Revolving Commitments. Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Commitments.
          (b) [Reserved]
          (c) The Tranche B Term Commitments shall terminate upon funding
thereof on the Closing Date. Unless previously terminated, the Revolving
Commitments shall terminate on the Revolving Termination Date.
     2.10 Optional Prepayments. The Borrower may at any time and from time to
time prepay the Loans, in whole or in part, without premium or penalty, upon
notice (which may be conditional) delivered to the Administrative Agent no later
than 12:00 Noon, New York City time, three Business Days prior thereto, in the
case of Eurodollar Loans, and no later than 12:00 Noon, New York City time, one
Business Day prior thereto, in the case of ABR Loans (or on the same day in the
case of Swingline Loans), which notice shall specify the date and amount of
prepayment and whether the prepayment is of Eurodollar Loans or ABR Loans;
provided, that if a Eurodollar Loan is prepaid on any day other than the last
day of the Interest Period applicable thereto, the Borrower shall also pay any
amounts owing pursuant to Section 2.20. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are ABR

-34-



--------------------------------------------------------------------------------



 



Loans and Swingline Loans) accrued interest to such date on the amount prepaid.
Partial prepayments of Tranche B Term Loans and Revolving Loans shall be in an
aggregate principal amount of $1,000,000 or a whole multiple thereof. Partial
prepayments of Swingline Loans shall be in an aggregate principal amount of
$100,000 or a whole multiple thereof.
     2.11 Mandatory Prepayments.
          (a) If Indebtedness shall be issued or incurred by any Loan Party
(excluding any Indebtedness incurred in accordance with Section 7.2) an amount
equal to 100% of the Net Cash Proceeds thereof shall be applied as soon as
practicable but in any event within five Business Days after such issuance or
incurrence toward the prepayment of the Tranche B Term Loans as set forth in
Section 2.11(d).
          (b) If on any date any Loan Party shall receive Net Cash Proceeds from
any Asset Sale, Sale Leaseback Transaction or Recovery Event, then, unless a
Reinvestment Notice shall be delivered in respect thereof, such Net Cash
Proceeds shall be applied as soon as practicable but in any event within ten
days after the date of receipt thereof toward the prepayment of the Tranche B
Term Loans as set forth in Section 2.11(d); provided that, notwithstanding the
foregoing, on each Reinvestment Prepayment Date, an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event
shall be applied toward the prepayment of the Tranche B Term Loans as set forth
in Section 2.11(d).
          (c) If, for any fiscal year of the Borrower commencing with the fiscal
year ending September 30, 2011, there shall be Excess Cash Flow; provided that
for the fiscal year of the Borrower ending on September 30, 2011, Excess Cash
Flow shall only be calculated from the period beginning April 1, 2011 and ending
September 30, 2011, the Borrower shall, on the relevant Excess Cash Flow
Application Date, apply an amount equal to (i) the ECF Percentage of such Excess
Cash Flow less (ii) the aggregate principal amount of all prepayments of
Revolving Loans and Swingline Loans made during such fiscal year to the extent
accompanying permitted optional reductions of the Revolving Commitments and the
aggregate amount of cash used for all optional prepayments of Term Loans made
during such fiscal year, toward the prepayment of the Term Loans as set forth in
Section 2.11(d). Each such prepayment shall be made on a date (an “Excess Cash
Flow Application Date”) no later than five Business Days after the earlier of
(i) the date on which the financial statements of the Borrower referred to in
Section 6.1(a), for the fiscal year with respect to which such prepayment is
made, are required to be delivered to the Lenders and (ii) the date such
financial statements are actually delivered.
          (d) The application of any prepayment of Tranche B Term Loans pursuant
to Section 2.11 shall be made, first, to ABR Loans and, second, to Eurodollar
Loans; provided that, if such application would be inconsistent with
Section 2.17 (b), then Section 2.17(b) shall apply. Each prepayment of Tranche B
Term Loans under Section 2.11 shall be accompanied by accrued interest to the
date of such prepayment on the amount prepaid and by any amounts payable
pursuant to Section 2.20.
     2.12 Conversion and Continuation Options.
          (a) The Borrower may elect from time to time to convert Eurodollar
Loans to ABR Loans by giving the Administrative Agent prior irrevocable notice
of such election no later than 12:00 Noon, New York City time, on the Business
Day preceding the proposed conversion date, provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto. The Borrower may elect from time to time to convert ABR Loans
to Eurodollar Loans by giving the Administrative Agent prior irrevocable notice
of such election no later than 12:00 Noon, New York City time, on the third
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor), provided that no ABR Loan
under a particular

-35-



--------------------------------------------------------------------------------



 



Facility may be converted into a Eurodollar Loan in excess of one month when any
Event of Default has occurred and is continuing and the Administrative Agent or
the Majority Facility Lenders in respect of such Facility have determined in its
or their sole discretion not to permit such conversions. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.
          (b) Any Eurodollar Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurodollar Loan in excess of one month under a particular Facility may
be continued as such when any Event of Default has occurred and is continuing
and the Administrative Agent has or the Majority Facility Lenders in respect of
such Facility have determined in its or their sole discretion not to permit such
continuations, and provided, further. that (i) if the Borrower shall fail to
give any required notice as described above in this paragraph or (ii) if such
continuation is not permitted pursuant to the preceding proviso such Loans shall
be automatically converted to ABR Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.
     2.13 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of $100,000
in excess thereof and (b) no more than eight Eurodollar Tranches shall be
outstanding at any one time.
     2.14 Interest Rates and Payment Dates.
          (a) Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Eurodollar
Rate determined for such day plus the Applicable Margin.
          (b) Each ABR Loan shall bear interest at a rate per annum equal to the
ABR plus the Applicable Margin.
          (c) (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to (x) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section plus 2%, (y) in the case of Reimbursement Obligations in respect of a
Revolving L/C Disbursement, the rate applicable to ABR Loans under the Revolving
Facility plus 2%, or (z) in the case of Reimbursement Obligations in respect of
an Institutional L/C Disbursement, the rate applicable to ABR Loans under the
Tranche B Term Facility plus 2% and (ii) if all or a portion of any interest
payable on any Loan or Reimbursement Obligation or any fee or other amount
payable hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to ABR Loans under the relevant
Facility plus 2% (or, in the case of any such other amounts that do not relate
to a particular Facility, the rate then applicable to ABR Loans under the
Revolving Facility plus 2%), in each case, with respect to clauses (i) and (ii)
above, from the date of such non-payment until such amount is paid in full (as
well after as before judgment).
          (d) Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this Section
shall be payable from time to time on demand.

-36-



--------------------------------------------------------------------------------



 



     2.15 Computation of Interest and Fees.
          (a) Interest and fees payable pursuant hereto shall be calculated on
the basis of a 360-day year for the actual days elapsed, except that, with
respect to ABR Loans the rate of interest on which is calculated on the basis of
the Prime Rate, the interest thereon shall be calculated on the basis of a 365-
(or 366-, as the case may be) day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of each determination of a Eurodollar Rate. Any change in the
interest rate on a Loan resulting from a change in the ABR or the Eurocurrency
Reserve Requirements shall become effective as of the opening of business on the
day on which such change becomes effective. The Administrative Agent shall as
soon as practicable notify the Borrower and the relevant Lenders of the
effective date and the amount of each such change in interest rate.
          (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.14(a).
     2.16 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:
     (a) the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
     (b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans under the relevant Facility that were to have been converted on
the first day of such Interest Period to Eurodollar Loans shall be continued as
ABR Loans and (z) any outstanding Eurodollar Loans under the relevant Facility
shall be converted, on the last day of the then-current Interest Period, to ABR
Loans. Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans under the relevant Facility shall be made or continued
as such, nor shall the Borrower have the right to convert Loans under the
relevant Facility to Eurodollar Loans.
     2.17 Pro Rata Treatment and Payments.
          (a) Each borrowing by the Borrower from the Lenders hereunder and any
reduction of the Commitments of the Lenders shall be made pro rata according to
the respective Tranche B Term Commitments or Revolving Commitments, as the case
may be, of the relevant Lenders. Each payment by the Borrower on account of
commitment fees hereunder shall be made pro rata according to the respective
Revolving Commitments of the relevant Lenders.
          (b) Except as otherwise provided herein, each payment (including each
prepayment) by the Borrower on account of principal of and interest on the
Tranche B Term Loans shall be made (i) in

-37-



--------------------------------------------------------------------------------



 



the case of principal, pro rata according to the respective outstanding
principal amounts of the Tranche B Term Loans then held by the Tranche B Term
Lenders, and (ii) in the case of interest, pro rata according to the respective
amounts of accrued and unpaid interest on the Tranche B Term Loans then due to
the Tranche B Term Lenders. The amount of each principal prepayment of the
Tranche B Term Loans shall be applied to reduce the then remaining installments
of the Tranche B Term Loans as directed by the Borrower by notice to the
Administrative Agent. Amounts prepaid on account of the Tranche B Term Loans may
not be reborrowed.
          (c) Except as otherwise provided herein, each payment (including each
prepayment) by the Borrower on account of principal of and interest on the
Revolving Loans shall be made (i) in the case of principal, pro rata according
to the respective outstanding principal amounts of the Revolving Loans then held
by the Revolving Lenders, and (ii) in the case of interest, pro rata according
to the respective amounts of accrued and unpaid interest on the Revolving Loans
then due to the Revolving Lenders.
          (d) [Reserved].
          (e) All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 2:00 P.M., New
York City time, on the due date thereof to the Administrative Agent at the
Funding Office, in Dollars and in immediately available funds. The
Administrative Agent shall distribute such payments to the applicable Lenders
(or, in the case of amounts payable to them, to the Swingline Lender or Issuing
Lender, or, in the case of amounts payable to it, retained by the Administrative
Agent) promptly upon receipt in like funds as received. If any payment hereunder
(other than payments on the Eurodollar Loans) becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.
          (f) Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon, at a
rate equal to the greater of (i) the Federal Funds Effective Rate and (ii) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, for the period until such Lender makes such
amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans under
the relevant Facility, on demand, from the Borrower. If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included

-38-



--------------------------------------------------------------------------------



 



in such borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
          (g) Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the applicable Lenders
their respective pro rata shares of a corresponding amount. If such payment is
not made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate. Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against the Borrower.
     2.18 Requirements of Law.
          (a) If the adoption of or any change in any Requirement of Law or in
the interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:
     (i) shall legally impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate; or
     (ii) shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable by such Lender hereunder
in respect thereof, then, in any such case, the Borrower shall promptly and in
any event within five Business Days pay such Lender, upon its written demand,
any additional amounts necessary to compensate such Lender for such increased
cost or reduced amount receivable. If any Lender becomes entitled to claim any
additional amounts pursuant to this paragraph, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.
          (b) If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount reasonably deemed by such Lender to be material and to the extent
reasonably determined such increase in capital to be allocable to the existence
of such Lender’s Commitments or participations in Letters of Credit hereunder,
then from time to time, after submission by such Lender to the Borrower (with a
copy to the Administrative Agent) of a written request therefor, the

-39-



--------------------------------------------------------------------------------



 



Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or such corporation for such reduction.
          (c) A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) with appropriate detail demonstrating how such amounts
were derived shall be conclusive in the absence of manifest error.
          (d) This Section shall not apply to taxes, which shall be governed by
Section 2.19.
     2.19 Taxes.
          (a) Unless required by a Requirement of Law, all payments made by any
Loan Party under any Loan Document shall be made free and clear of, and without
deduction or withholding for or on account of, any present or future income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (including any interest, additions to tax or penalties applicable
thereto), now or hereafter imposed, levied, collected, withheld or assessed by
any Governmental Authority, excluding (i) net income taxes and franchise taxes
(imposed in lieu of net income taxes) imposed on the Administrative Agent or any
Lender by the United States of America, or by the jurisdiction under the laws of
which such recipient is organized or in which its principal lending office is
located, or in the case of any Lender, in which its applicable lending office is
located and (ii) any branch profits taxes imposed by the United States of
America under Section 884 (a) of the Code or any similar taxes, imposed by any
jurisdiction described in (i). If any such non-excluded taxes, levies, imposts,
duties, charges, fees, deductions or withholdings (“Non-Excluded Taxes”) or
Other Taxes are required by law to be withheld by an applicable withholding
agent from any amounts payable to the Administrative Agent or any Lender
hereunder, the amounts so payable to the Administrative Agent or such Lender
shall be increased by the applicable Loan Party to the extent necessary to yield
to the Administrative Agent or such Lender (after payment of all Non-Excluded
Taxes and Other Taxes) interest or any such other amounts payable under the
applicable Loan Document at the rates or in the amounts specified therein,
provided, however that a Loan Party shall not be required to increase any such
amounts payable to any recipient with respect to any Non-Excluded Taxes (i) that
are attributable to such recipient’s failure to comply with the requirements of
paragraph (d), (e) or (g) of this Section, (ii) that are United States federal
withholding tax imposed on amounts payable to such recipient pursuant to any
Requirement of Law in effect at the time such recipient becomes a party to this
Agreement (or designates a new lending office), except to the extent that such
recipient or its assignor (if any) was entitled, at the time of designation of a
new lending office or assignment, to receive additional amounts from the
Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph, or
(iii) that are United States federal withholding taxes that would not have been
imposed but for a failure by such recipient (or any financial institution
through which any payment is made to such recipient) to comply with the
applicable requirements of FATCA. Nothing contained in this Section 2.19(a)
shall require the Administrative Agent or any Lender to make available its tax
returns (or any information relating to its taxes which it deems confidential)
to the Borrower or any other Person.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by the Loan Parties showing payment thereof. If any Loan Party fails to
pay any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall indemnify the
Administrative Agent and the Lenders for any incremental taxes, interest,
additions to tax

-40-



--------------------------------------------------------------------------------



 



and penalties that may become payable by the Administrative Agent or any Lender
as a result of any such failure.
          (d) Each Lender (or Transferee) that is not a “U.S. Person” as defined
in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
original copies of either U.S. Internal Revenue Service Form W-8BEN, W-8ECI or
W-8EXP, or, in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a certificate substantially in the form of
Exhibit C (a “Non-Bank Tax Certificate”) and a Form W-8BEN, or any subsequent
versions thereof or successors thereto, properly completed and duly executed by
such Non-U.S. Lender claiming complete exemption from, or a reduced rate of,
U.S. federal withholding tax on all applicable payments by the Borrower under
this Agreement and the other Loan Documents. Any Non-U.S. Lender that is a
partnership for U.S. federal income tax purposes or otherwise not the beneficial
owner (i.e., who has sold a participation) shall deliver to the Borrower and the
Administrative Agent two copies of U.S. Internal Revenue Service Form W-8IMY,
together with the applicable Form W-8, Form W-9 and other required attachments,
and, in the case of any beneficial owner claiming the “portfolio interest”
exemption, a Non-Bank Tax Certificate” (provided that, in the case of a Non-U.S.
Lender that is a partnership, any Non-Bank Tax Certificate may be provided by
the Non-U.S. Lender on behalf of the beneficial owner(s)). Any forms described
above shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U.S. Lender shall promptly notify the Borrower of any change
in circumstances which would modify or render invalid any claimed exemption or
reduction and shall deliver such forms promptly upon the obsolescence,
expiration or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Borrower and the
Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the U.S. taxing authorities for such
purpose). Notwithstanding any other provision of this paragraph, a Non-U.S.
Lender shall not be required to deliver any form pursuant to this paragraph that
such Non-U.S. Lender is not legally able to deliver.
          (e) A Lender that is entitled to an exemption from or reduction of any
withholding tax other than U.S. federal withholding tax, with respect to
payments under any Loan Document shall deliver to the Borrower (with a copy to
the Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.
          (f) If the Administrative Agent or any Lender determines, in its sole
discretion, exercised in good faith, that it has received a refund of any
Non-Excluded Taxes or Other Taxes as to which it has been indemnified by any
Loan Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section 2.19, it shall pay over such refund to the Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section 2.19 with respect to the Non-Excluded Taxes
or Other Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses of the Administrative Agent or such Lender (including any Taxes imposed
on such refund) and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in

-41-



--------------------------------------------------------------------------------



 



the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority but only if such repayment is required
because the initial refund was permitted in error. This paragraph shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Loan Party or any other Person.
          (g) At the times specified in Section 2.19(d),, each Lender (or
Transferee) that is a “U.S. Person” within the meaning of Section 7701(a)(30) of
the Code shall deliver two properly completed and duly signed original copies of
IRS Form W-9 or any successor form that such Lender is entitled to provide at
such time, in order to qualify for an exemption from United States backup
withholding requirements. If such Lender fails to deliver such forms, then the
Administrative Agent may, notwithstanding Section 2.19(a), deduct and withhold
from any applicable payment to such Lender or Transferee an amount equivalent to
the applicable backup withholding tax imposed by the Code.
          (h) If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent, at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent, such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with its obligations under FATCA, to determine that such Lender
has complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment.
          (i) The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.
          (j) For the avoidance of doubt, the term “Lender” shall, for purposes
of this Section 2.19, include any Swingline Lender, any Conduit Lender and any
Issuing Lender.
     2.20 Indemnity. The Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender which is
submitted within 180 days of the incurrence of any loss or expense covered by
this Section with appropriate detail demonstrating how such amounts were derived
shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

-42-



--------------------------------------------------------------------------------



 



     2.21 Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.18 or 2.19(a) with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to file any
certificate or document reasonably requested by the Borrower or designate
another lending office for any Loans affected by such event with the object of
eliminating or reducing amounts payable pursuant to Section 2.18 or 2.19(a);
provided that the making of such filing or such designation is made on terms
that, in the reasonable judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage
(except to a de minimis extent), and provided, further, that nothing in this
Section shall affect or postpone any of the obligations of the Borrower or the
rights of any Lender pursuant to Section 2.18 or 2.19(a).
     2.22 Replacement of Lenders.
          (a) The Borrower shall be permitted to replace any Lender that
(A) requests reimbursement for amounts owing pursuant to Section 2.18 or 2.19(a)
or (B) defaults in its obligation to make Loans hereunder, or is otherwise a
Defaulting Lender with a replacement financial institution; provided that
(i) such replacement does not conflict with any Requirement of Law, (ii) prior
to any such replacement, such Lender shall have taken no action under
Section 2.21 that has or will eliminate the continued need for payment of
amounts owing pursuant to Section 2.18 or 2.19(a), (iii) the replacement
financial institution shall purchase, at par, all Loans and other amounts owing
to such replaced Lender on or prior to the date of replacement (whether or not
then due), (iv) the Borrower shall be liable to such replaced Lender under
Section 2.20 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(v) the replacement financial institution, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent, (vi) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (vii) until such time as
such replacement shall be consummated (and thereafter, to the extent related to
such earlier time), the Borrower shall pay all additional amounts (if any)
required pursuant to Section 2.18 or 2.19(a), as the case may be, (viii) any
such replacement shall not be deemed to be a waiver of any rights that the
Borrower, the Administrative Agent or any other Lender shall have against the
replaced Lender, and (ix) in connection with the replacement of a Lender
pursuant to clause (A) above, such replacement results in a reduction of the
amounts owing pursuant to Section 2.18 or 2.19(a).
          (b) If, in connection with any proposed amendment, modification,
waiver or termination pursuant to Section 10.1 (a “Proposed Change”) requiring
the consent of all affected Lenders, the consent of the Required Lenders is
obtained, but the consent of other Lenders whose consent is required is not
obtained (any such Lender whose consent is not obtained as described in this
clause (b) being referred to as a “Non-Consenting Lender”), then, at the
Borrower’s request the Administrative Agent, or a Person or Persons reasonably
acceptable to the Administrative Agent, to the extent the Administrative Agent’s
consent would otherwise be required in connection with an assignment of such
Loans, shall have the right (but shall have no obligation) to purchase from such
Non-Consenting Lenders, and such Non-Consenting Lenders agree that they shall,
upon the Borrower’s request, sell and assign to the Administrative Agent or such
Person, all of the Loans and Commitments of such Non-Consenting Lenders for an
amount equal to the principal balance of all Loans held by the Non-Consenting
Lenders and all accrued interest and fees with respect thereto through the date
of sale, such purchase and sale to be consummated at par pursuant to an
Assignment and Acceptance Agreement. Any such required sale and assignment shall
be treated as a prepayment for purposes of Section 2.20 and the Borrower shall
be liable for any amounts payable thereunder as a result of such sale and
assignment.
     2.23 Limitation on Additional Amounts, Etc. Notwithstanding anything to the
contrary contained in Sections 2.18 and 2.19 of this Agreement, unless the
Administrative Agent or a Lender gives

-43-



--------------------------------------------------------------------------------



 



notice to the Borrower that it is obligated to pay an amount under any such
Section within 180 days after the later of (x) the date the Lender incurs the
respective increased costs, Non-Excluded Taxes, Other Taxes, loss, expense or
liability, reduction in amounts received or receivable or reduction in return on
capital or (y) the date such Lender has actual knowledge of its incurrence of
the respective increased costs, Non-Excluded Taxes, Other Taxes, loss, expense
or liability reductions in amounts received or receivable or reduction in return
on capital, then such Lender shall only be entitled to be compensated for such
amount by the Loan Parties pursuant to Sections 2.18 and 2.19, as the case may
be, to the extent the costs, Non-Excluded Taxes, Other Taxes, loss, expense or
liability, reduction in amounts received or receivable or reduction in return on
capital are incurred or suffered on or after the date which occurs 180 days
prior to such Lender giving notice to the Borrower that it is obligated to pay
the respective amounts pursuant to Sections 2.18 and 2.19, as the case may be.
This Section 2.23 shall have no applicability to any Section of this Agreement
other than Sections 2.18 and 2.19.
     2.24 [Reserved].
     2.25 Incremental Credit Extensions. The Borrower may at any time or from
time to time after the Closing Date, by notice to the Administrative Agent
(whereupon the Administrative Agent shall promptly deliver a copy to each of the
Lenders), request (a) one or more additional tranches of term loans (the
“Incremental Term Loans”), (b) one or more increases in the amount of the
Revolving Commitments (each such increase, a “Revolving Commitment Increase”
together with any Incremental Term Loans, referred to herein as a “Credit
Increase”); provided that (i) both at the time of any such request and upon the
effectiveness of any Incremental Amendment referred to below, no Default or
Event of Default shall exist and at the time that any such Incremental Term Loan
is made (and after giving effect thereto) no Default or Event of Default shall
exist and (ii) the Consolidated Leverage Ratio, determined on a pro forma basis
as of the last day of the most recent fiscal quarter for which financial
statements are available (but based on Consolidated Total Debt at the time of
and after giving effect to such Credit Increase) shall not exceed 6.00 to 1.00
(or, if less, the maximum Consolidated Leverage Ratio permitted as of the end of
the most recently ended fiscal quarter pursuant to Section 7.1(a)). Each Credit
Increase shall be in an aggregate principal amount that is not less than
$25,000,000 (provided that such amount may be less than $25,000,000 on no more
than two occasions if such amount is not less than $10,000,000 on each such
occasion, and such amount may be a lesser amount if such amount represents all
remaining availability under the limit set forth in the next sentence).
Notwithstanding anything to the contrary herein, the aggregate amount of the
Credit Increases shall not exceed $125,000,000. The Incremental Term Loans
(A) shall rank pari passu in right of payment and of security with the other
Facilities, (B) shall not mature earlier than the Tranche B Maturity Date and
shall have a weighted average life to maturity (pursuant to such amortization
schedules as may be determined by the Borrower and the lenders thereof) that is
no shorter than the then-remaining weighted average life to maturity of the
Tranche B Term Loans (as the aggregate amount thereof may have been reduced and
as the scheduled amortization thereof may have been modified as of such date),
(C) except as set forth above or in the applicable Incremental Amendment, shall
be treated substantially the same as the Tranche B Term Loans (in each case,
including with respect to mandatory and voluntary prepayments), and (D) will
accrue interest at rates determined by the Borrower and the lenders providing
such Incremental Term Loans, which rates may be higher or lower than the rates
applicable to the Tranche B Term Loans, provided that if the initial yield on
such Incremental Term Loans (as determined by the Administrative Agent to be
equal to the sum of (1) the initial margin above the Eurodollar Rate on such
Incremental Term Loans and (2) if such Incremental Term Loans are initially made
at a discount or all the Lenders making the same receive a fee (other than any
customary arrangement, underwriting, structuring, syndication or similar fee but
not any upfront fee paid to Lenders in their capacities as lenders) directly or
indirectly from Holdings, the Borrower or any Subsidiary for doing so (the
amount of such discount or fee, expressed as a percentage of the Incremental
Term Loans, being referred to herein as “Incremental OID”), the amount of such
Incremental OID divided by the average life to maturity of such Incremental Term
Loans) exceeds by more than 50 basis

-44-



--------------------------------------------------------------------------------



 



points (the amount of such excess above 50 basis points being referred to herein
as the “Yield Differential”) the sum of (x) the Applicable Margin then in effect
for Tranche B Term Loans that are Eurodollar Loans and (y) if all Tranche B Term
Lenders received upfront or similar fees directly or indirectly from Holdings,
the Borrower or any Subsidiary for making the Tranche B Term Loans (the amount
of such fees, expressed as a percentage of the sum of the original aggregate
amount of the Tranche B Term Commitments, being referred to herein as “Initial
OID”), the amount of such Initial OID divided by the average life to maturity of
the Tranche B Term Loans as of the Closing Date, then the Applicable Margin then
in effect for Tranche B Term Loans shall automatically be increased by the Yield
Differential, effective upon the making of the Incremental Term Loans. Each
notice from the Borrower pursuant to this Section shall set forth the requested
amount and proposed terms of the relevant Credit Increases. Incremental Term
Loans may be made, and Revolving Commitment Increases may be provided, by any
existing Lender or by any other bank or other financial institution (any such
other bank or other financial institution being called an “Additional Lender”),
provided that the Administrative Agent and, in the case of a Revolving
Commitment Increase, each Issuing Lender shall have consented (not to be
unreasonably withheld) to such Additional Lender’s making such Incremental Term
Loans or providing such Revolving Commitment Increases, if such consent would be
required under Section 10.6 for an assignment of Tranche B Term Loans or
Revolving Credit Commitments, as applicable, to such Additional Lender.
Commitments in respect of Credit Increases shall become Commitments (or in the
case of a Revolving Commitment Increase to be provided by an existing Revolving
Lender, an increase in such Lender’s applicable Revolving Commitment) under this
Agreement pursuant to an amendment (an “Incremental Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by Holdings,
the Borrower, each Lender agreeing to provide such Commitment, if any, each
Additional Lender, if any, and the Administrative Agent. An Incremental
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section. The effectiveness of any
Incremental Amendment shall be subject to the satisfaction on the date thereof
(each, an “Incremental Facility Closing Date”) of each of the conditions set
forth in the Incremental Amendment. No Lender shall be obligated to provide any
Credit Increases, unless it so agrees. Upon each increase in the Revolving
Commitments pursuant to this Section, the participations held by the Revolving
Lenders in the Revolving L/C Exposure and Swingline Loans immediately prior to
such increase will be reallocated so as to be held by the Revolving Lenders
ratably in accordance with their respective Revolving Percentages after giving
effect to such Revolving Commitment Increase. If, on the date of a Revolving
Commitment Increase, there are any Revolving Loans outstanding, the Borrower
shall prepay such Revolving Loans in accordance with this Agreement on the date
of effectiveness of such Revolving Commitment Increase (but the Borrower may
finance such prepayment with a concurrent borrowing of Revolving Loans from the
Revolving Lenders in accordance with their Revolving Percentages after giving
effect to such Revolving Commitment Increase). The Borrower may use the proceeds
of each Credit Increase for any purpose not prohibited by this Agreement unless
otherwise agreed in connection with such Credit Increase.
     2.26 Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
     (a) The commitment fee under Section 2.8(a) shall cease to accrue on the
commitment of such Lender so long as it is a Defaulting Lender (except to the
extent it is payable to the Issuing Lender pursuant to clause (c)(v) below);
     (b) If any Swingline Exposure or Revolving L/C Exposure exists at the time
a Lender becomes a Defaulting Lender then:

-45-



--------------------------------------------------------------------------------



 



     (i) all or any part of such Swingline Exposure and Revolving L/C Exposure
shall be re-allocated among the non-Defaulting Lenders in accordance with their
respective Revolving Percentages but only to the extent (x) the sum of all
non-Defaulting Lenders’ Revolving Loans plus such Defaulting Lender’s Swingline
Exposure and Revolving L/C Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments and (y) such reallocation does not
cause the Revolving Extensions of Credit of any non-Defaulting Lender to exceed
the Revolving Commitment of such non-Defaulting Lender;
     (ii) if the reallocation with respect to Revolving L/C Exposure described
in clause (i) above cannot, or can only partially, be effected, Borrower shall
within five Business Days following notice by the Administrative Agent (or such
longer period as Administrative Agent may agree), cash collateralize such
Defaulting Lender’s Revolving L/C Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) for so long as such Revolving L/C
Exposure is outstanding;
     (iii) if any portion of such Defaulting Lender’s Revolving L/C Exposure is
cash collateralized pursuant to clause (ii) above or otherwise, at 105% of the
face amount thereof pursuant to terms reasonably satisfactory to the Issuing
Lender, Borrower shall not be required to pay the Letter of Credit participation
fee with respect to such portion of such Defaulting Lender’s Revolving L/C
Exposure so long as it is cash collateralized;
     (iv) if any portion of such Defaulting Lender’s Revolving L/C Exposure is
reallocated to the non-Defaulting Lenders pursuant to clause (i) above, then the
Letter of Credit participation fee with respect to such portion shall be
allocated among the non-Defaulting Lenders in accordance with their Revolving
Percentages; or
     (v) if any portion of such Defaulting Lender’s Revolving L/C Exposure is
neither cash collateralized nor reallocated pursuant to this Section 2.26(b),
then, without prejudice to any rights or remedies of the Issuing Lender or any
Lender hereunder, the LC Participation Fee payable with respect to such
Defaulting Lender’s LC Exposure shall be payable to the Issuing Lender until
such LC Exposure is cash collateralized and/or reallocated;
     (c) so long as any Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Revolving
Commitments of the non-Defaulting Lenders and/or cash collateralized in
accordance with Section 2.26, and participations in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in accordance with their respective Revolving Percentages
(and Defaulting Lenders shall not participate therein); and
     (d) any amount payable to such Defaulting Lender hereunder may, in lieu of
being distributed to such Defaulting Lender, be retained by the Administrative
Agent in a segregated non-interest-bearing account and, subject to any
applicable Requirements of Law, be applied at such time or times as may be
determined by the Administrative Agent (i) first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent hereunder, (ii)
second, pro rata, to the payment of any amounts owing by such Defaulting Lender
to the Issuing Lender or Swingline Lender hereunder, (iii) third, to the funding
of any Loan or the funding or cash collateralization of any participation in any
Swingline Loan or Letter of Credit in respect of

-46-



--------------------------------------------------------------------------------



 



which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent, (iv) fourth, if so
determined by the Administrative Agent and Borrower, held in such account as
cash collateral for future funding obligations of the Defaulting Lender under
this Agreement, (v) fifth, pro rata, to the payment of any amounts owing to
Borrower or the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by Borrower or any Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement and (vi) sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if such payment is (x) a
prepayment of the principal amount of any Loans or Reimbursement Obligations
which a Defaulting Lender has funded its participation obligations and (y) made
at a time when the conditions set forth in Section 5.2 are satisfied, such
payment shall be applied solely to prepay the Loans of, and Reimbursement
Obligations owed to, all non-Defaulting Lenders pro rata prior to being applied
to the prepayment of any Loans, or Reimbursement Obligations owed to, any
Defaulting Lender.
In the event that the Administrative Agent, Borrower, the Issuing Lender or the
Swingline Lender, as the case may be, each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and Revolving L/C Exposure of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Commitment and on
such date such Lender shall purchase at par such of the Loans of the other
Lenders as the Administrative Agent shall determine may be necessary in order
for such Lender to hold such Loans in accordance with its Revolving Percentage
and the Administrative Agent shall release any cash collateral previously
required by Section 2.26. The rights and remedies against a Defaulting Lender
under this Section 2.26 are in addition to other rights and remedies that
Borrower, the Administrative Agent, the Issuing Lender, the Swingline Lender and
the non-Defaulting Lenders may have against such Defaulting Lender. The
arrangements permitted or required by this Section 2.26 shall be permitted under
this Agreement, notwithstanding any limitation on Liens or the pro rata sharing
provisions or otherwise.
SECTION 3
LETTERS OF CREDIT
     3.1 Letters of Credit.
          (a) Subject to the terms and conditions hereof, (a) each Issuing
Lender agrees to issue letters of credit (“Letters of Credit”) for the account
of the Borrower on any Business Day during the Revolving Commitment Period (in
the case of a Revolving Letter of Credit) or the Institutional L/C Period (in
the case of an Institutional Letter of Credit), in each case in such form as may
be reasonably approved from time to time by such Issuing Lender; provided that
such Issuing Lender shall have no obligation to issue any Letter of Credit if,
after giving effect to such issuance, (i) the Revolving L/C Exposure would
exceed the Revolving L/C Commitment, (ii) the Total Revolving Extensions of
Credit would exceed the Total Revolving Commitments, (iii) the amount of funds
deposited in the Institutional L/C Collateral Account at such time would not be
at least 105% of the Institutional L/C Exposure or (iv) any Institutional Letter
of Credit would be issued by an Issuing Lender other than UBS AG, Stamford
Branch or an affiliate thereof. Each Letter of Credit shall (A) be denominated
in Dollars and (B) expire no later than the earlier of (x) the first anniversary
of its date of issuance and (y) the date that is five Business Days prior to the
Revolving Termination Date (in the case of a Revolving Letter of Credit) or the
Tranche B Maturity Date (in the case of an Institutional Letter of Credit),
provided that any Letter of Credit with a one-year term may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (y) above).

-47-



--------------------------------------------------------------------------------



 



          (b) [Reserved].
          (c) For purposes hereof, (i) Letters of Credit shall at all times and
from time to time be deemed to be Institutional Letters of Credit in the amount
specified in the definition of Institutional Letters of Credit and be deemed to
be Revolving Letters of Credit only to the extent, and in an amount by which,
the aggregate amount of outstanding Letters of Credit exceeds such amount
specified in clause (a) of the definition of Institutional Letters of Credit,
(ii) drawings under any Letter of Credit shall be deemed to have been made under
the Revolving Letter of Credit for so long as, and to the extent that, there are
any undrawn Revolving Letters of Credit outstanding (and thereafter shall be
deemed to have been made under Institutional Letters of Credit) and (iii) any
Letter of Credit that expires or terminates will be deemed to be a Revolving
Letter of Credit, for so long as, and to the extent that, there are outstanding
Revolving Letters of Credit immediately prior to such expiration or termination;
provided, that, at any time during which an Event of Default shall have occurred
and be continuing, (A) Letters of Credit shall be deemed to be Revolving Letters
of Credit and Institutional Letters of Credit, (B) drawings under Letters of
Credit shall be deemed to have been made under Revolving Letters of Credit and
Institutional Letters of Credit and (C) any Letter of Credit that expires or
terminates shall be deemed to be a Revolving Letter of Credit and an
Institutional Letter of Credit, in each case pro rata based upon (1) the
Revolving L/C Exposure at the time such Event of Default occurred and (2) the
Institutional L/C Exposure at the time such Event of Default occurred. To the
extent necessary to implement the foregoing, the identification of a Letter of
Credit as a Revolving Letter of Credit or an Institutional Letter of Credit may
change from time to time and a portion of a Letter of Credit may be deemed to be
an Institutional Letter of Credit and the remainder be deemed to be a Revolving
Letter of Credit. Notwithstanding the foregoing, the entire face amount of any
Letter of Credit with an expiration date after the date that is five Business
Days prior to the Revolving Termination Date or that is issued by an Issuing
Lender other than UBS AG, Stamford Branch, or an affiliate thereof, shall at all
times be deemed to be an Institutional Letter of Credit.
          (d) An Issuing Lender shall not at any time be obligated to issue any
Letter of Credit if such issuance would conflict with, or cause such Issuing
Lender or any Revolving Lender to exceed any limits imposed by, any applicable
Requirement of Law.
     3.2 Procedure for Issuance of Letter of Credit. The Borrower may from time
to time request that an Issuing Lender issue a Letter of Credit by delivering to
such Issuing Lender at its address for notices specified herein an Application
therefor, completed to the reasonable satisfaction of such Issuing Lender, and
such other certificates, documents and other papers and information as such
Issuing Lender may reasonably request. Upon receipt of any Application, the
applicable Issuing Lender will process such Application and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall promptly issue
the Letter of Credit requested thereby (but in no event shall the Issuing Lender
be required to issue any Letter of Credit earlier than three Business Days after
its receipt of the Application therefor and all such other certificates,
documents and other papers and information relating thereto) by issuing the
original of such Letter of Credit to the beneficiary thereof or as otherwise may
be agreed to by the Issuing Lender and the Borrower. The applicable Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower and the
Administrative Agent promptly following the issuance thereof. The applicable
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, notice of the issuance of each Letter
of Credit (including the amount thereof).
     3.3 Fees and Other Charges.
          (a) The Borrower will pay a participation fee on all outstanding
Revolving Letters of Credit at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurodollar Loans under the Revolving Facility,
shared ratably among the Revolving Lenders and payable quarterly in

-48-



--------------------------------------------------------------------------------



 



arrears on each Fee Payment Date after the issuance date. In addition, the
Borrower shall pay to each Issuing Lender for its own account a fronting fee of
0.125% per annum on the face amount of each Revolving Letter of Credit issued by
such Issuing Lender payable quarterly in arrears on each Fee Payment Date after
the issuance date. In addition the following fees will also be charged: an
issuance fee of $500.00 per Revolving Letter of Credit, drawing fees of $250.00
per draw, amendment fees of $200.00 per amendment and $250.00 for renewals on
each anniversary of a “evergreen” Revolving Letter of Credit.
          (b) In addition to the foregoing fees, the Borrower reimburse each
Issuing Lender for its out-of-pocket costs and expenses incurred in connection
with, issuing, negotiating, effecting payment under, amending or otherwise
administering any Letter of Credit issued by such Issuing Lender.
     3.4 L/C Participations. Each Issuing Lender irrevocably agrees to grant and
hereby grants to each Revolving L/C Participant, and, to induce each Issuing
Lender to issue Revolving Letters of Credit, each Revolving L/C Participant
irrevocably agrees to accept and purchase and hereby accepts and purchases from
such Issuing Lender, on the terms and conditions set forth below, for such
Revolving L/C Participant’s own account and risk an undivided interest equal to
such Revolving L/C Participant’s Revolving Percentage in such Issuing Lender’s
obligations and rights under and in respect of each Revolving Letter of Credit
and the amount of each draft paid by such Issuing Lender thereunder. Each
Revolving L/C Participant agrees with each Issuing Lender that, if a draft is
paid under any Revolving Letter of Credit issued by such Issuing Lender for
which the Issuing Lender is not reimbursed in full by the Borrower in accordance
with the terms of this Agreement, such Revolving L/C Participant shall pay to
such Issuing Lender upon demand at such Issuing Lender’s address for notices
specified herein an amount equal to such Revolving L/C Participant’s Revolving
Percentage of the amount of such draft, or any part thereof, that is not so
reimbursed. Each Revolving L/C Participant’s obligation to pay such amount shall
be absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Revolving L/C Participant may have against the Issuing Lender, the Borrower
or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other Revolving L/C Participant or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing. If any amount
required to be paid by any Revolving L/C Participant to an Issuing Lender
pursuant to this Section 3.4(a) in respect of any unreimbursed portion of any
payment made by such Issuing Lender under any Revolving Letter of Credit is paid
to such Issuing Lender within three Business Days after the date such payment is
due, such Revolving L/C Participant shall pay to such Issuing Lender on demand
an amount equal to the product of (A) such amount, times (B) the daily average
Federal Funds Effective Rate during the period from and including the date such
payment is required to the date on which such payment is immediately available
to such Issuing Lender, times (C) a fraction the numerator of which is the
number of days that elapse during such period and the denominator of which is
360. If any such amount required to be paid by any Revolving L/C Participant
pursuant to this Section 3.4(a) is not made available to the applicable Issuing
Lender by such Revolving L/C Participant within three Business Days after the
date such payment is due, such Issuing Lender shall be entitled to recover from
such Revolving L/C Participant, on demand, such amount with interest thereon
calculated from such due date at the rate per annum applicable to ABR Loans
under the Revolving Facility. A certificate of the applicable Issuing Lender
submitted to any Revolving L/C Participant with respect to any amounts owing
under this Section shall be conclusive in the absence of manifest error.
Whenever, at any time after an Issuing Lender has made payment under any
Revolving Letter of Credit and has received from any Revolving L/C Participant
its pro rata share of such payment in accordance with this Section 3.4(a), such
Issuing Lender receives any payment related to such Revolving Letter of Credit
(whether directly from the Borrower or otherwise, including proceeds of
collateral applied thereto by such Issuing Lender), or any payment of interest
on account thereof, such Issuing Lender will distribute to such

-49-



--------------------------------------------------------------------------------



 



Revolving L/C Participant its pro rata share thereof; provided, however, that in
the event that any such payment received by such Issuing Lender shall be
required to be returned by such Issuing Lender, such Revolving L/C Participant
shall return to such Issuing Lender the portion thereof previously distributed
by such Issuing Lender to it.
     3.5 Reimbursement Obligation of the Borrower. If any draft is paid under
any Letter of Credit, the Borrower shall reimburse the applicable Issuing Lender
with respect to such draft paid by the Issuing Lender for the amount of (a) the
draft so paid and (b) any taxes, fees, charges or other costs or expenses
incurred by such Issuing Lender in connection with such payment, not later than
10:00 A.M., New York City time, on (i) the Business Day that the Borrower
receives notice of such draft, if such notice is received on such day prior to
1:00 P.M., New York City time, or (ii) if clause (i) above does not apply, the
Business Day immediately following the day that the Borrower receives such
notice. Each such payment shall be made to the applicable Issuing Lender at its
address for notices referred to herein in Dollars and in immediately available
funds. If any draft is paid under any Letter of Credit, then, unless the
Borrower shall reimburse the applicable Issuing Lender in full on the same day
that such draft is paid, the unpaid amount thereof shall bear interest for each
day from and including the date on which such draft is paid to but excluding the
date that the Borrower makes reimbursement in full, at (a) in the case of a
Revolving L/C Disbursement, the rate per annum then applicable to ABR Loans
under the Revolving Facility and (b) in the case of an Institutional L/C
Disbursement, the rate per annum then applicable to ABR Loans under the Tranche
B Term Facility (determined without regard to whether the Tranche B Term
Facility is in effect); provided that, if the Borrower does not make
reimbursement in full on or prior to the second Business Day following the date
of the applicable drawing, then Section 2.14(c) shall apply; provided that, with
respect to Institutional Letters of Credit, the Borrower may authorize the
Issuing Lender to draw such payment from the Institutional L/C Collateral
Account. If the Issuing Lender with respect to an Institutional Letter of Credit
shall not have received from the Borrower the payment required to be made by
this Section 3.5 with respect to any Institutional Letter of Credit within the
time specified in this Section, such Issuing Lender will promptly notify the
Administrative Agent of the unreimbursed amount of an Institutional L/C
Disbursement. In each such event, the Borrower hereby authorizes and directs the
Issuing Lender with respect to an Institutional Letter of Credit to withdraw
from the Institutional L/C Collateral Account an amount equal to such
unreimbursed amount. The Administrative Agent shall promptly upon request advise
the Issuing Lender with respect to an Institutional Letter of Credit of the
aggregate amount of any such permitted withdrawal, and such Issuing Lender shall
promptly advise the Administrative Agent of the amount of any such reimbursement
it shall effect with the proceeds of any such withdrawal. Any amounts received
by the Administrative Agent thereafter pursuant to this Section 3.5 in respect
of an unreimbursed amount of an Institutional L/C Disbursement under an
Institutional Letter of Credit will be promptly remitted by the Administrative
Agent to the Institutional Collateral Account (it being understood that,
thereafter, such amounts will be available to reimburse the Issuing Lender with
respect to an Institutional Letter of Credit in accordance with this
Section 3.5).
     3.6 Obligations Absolute. The Borrower’s obligations under this Section 3
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against any Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with each Issuing Lender
that such Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. An Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a

-50-



--------------------------------------------------------------------------------



 



final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Issuing Lender.
The Borrower agrees that any action taken or omitted by an Issuing Lender under
or in connection with any Letter of Credit or the related drafts or documents,
if done in the absence of gross negligence, bad faith or willful misconduct,
shall be binding on the Borrower and shall not result in any liability of such
Issuing Lender to the Borrower.
     3.7 Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the applicable Issuing Lender shall promptly notify
the Borrower and the Administrative Agent of the date and amount thereof. The
responsibility of an Issuing Lender to the Borrower in connection with any draft
presented for payment under any Letter of Credit issued by such Issuing Lender
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are substantially in conformity with such Letter of Credit.
     3.8 Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.
     3.9 Obligations of Certain Issuing Lenders. Each Issuing Lender that is not
the same Person as the Person serving as the Administrative Agent shall notify
the Administrative Agent of (a) the amount and expiration date of each Letter of
Credit issued by such Issuing lender prior to the date of issuance thereof,
(b) any amendment or modification of any such Letter of Credit prior to the time
of such amendment or modification and (c) any termination, surrender,
cancellation or expiry of any such Letter of Credit promptly upon the occurrence
thereof.
SECTION 4
REPRESENTATIONS AND WARRANTIES
     To induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans and issue or participate in the Letters of
Credit, Holdings and the Borrower hereby jointly and severally represent and
warrant to the Administrative Agent and each Lender that:
     4.1 Financial Condition.
          (a) The unaudited pro forma consolidated balance sheet of the Borrower
and its consolidated Subsidiaries as at September 30, 2010, and unaudited pro
forma statement of operations of the Borrower and its consolidated Subsidiaries
for the twelve-month period then ended (including the notes thereto) (the “Pro
Forma Financial Statements”), copies of which have heretofore been furnished to
each Lender, have been prepared giving effect to the Transactions and all other
transactions that would be required to be given pro forma effect by
Regulation S-X (and such other adjustments as have been agreed to by the Joint
Bookrunners), as if such transactions had occurred on September 30, 2010 (in the
case of such unaudited pro forma balance sheet) or at the beginning of such
twelve-month period (in the case of such unaudited statement of operations). The
Pro Forma Financial Statements have been prepared in good faith by the Borrower,
and present fairly in all material respects on a pro forma basis the estimated
financial position and results of operations of the Borrower and its
consolidated Subsidiaries as at September 30, 2010, and for such period then
ended, assuming that such transactions had actually occurred at such date or at
the beginning of such period, as the case may be.
          (b) The audited consolidated balance sheets of the Borrower and its
Subsidiaries as at September 30, 2009 and September 30, 2010, and the related
consolidated statements of income and of cash flows for the fiscal years ended
on such dates, reported on by and accompanied by an unqualified

-51-



--------------------------------------------------------------------------------



 



report from Ernst & Young LLP or Deloitte & Touche, LLP, as the case may be,
present fairly in all material respects the consolidated financial condition of
the Borrower and its Subsidiaries as at such date, and the consolidated results
of its operations and its consolidated cash flows for the respective fiscal
years then ended. All such financial statements, including the related schedules
and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein). Except as set forth
on the Pro Forma Financial Statements, during the period from September 30,
2010, to and including the date hereof there has been no Disposition by any
Group Member of any material part of its business or property.
     4.2 No Change. Since the Closing Date, there has been no development or
event that has had or would reasonably be expected to have a Material Adverse
Effect.
     4.3 Existence; Compliance with Law. Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification except to
the extent that the failure to comply therewith would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect and (d) is in
compliance with all Requirements of Law except to the extent that the failure to
comply therewith would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.
     4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No material consent or authorization of, filing with, notice to or
other act by or in respect of, any Governmental Authority or any other Person is
required in connection with the Transactions, except (i) consents,
authorizations, filings and notices described in Schedule 4.4, which consents,
authorizations, filings and notices have been obtained or made and are in full
force and effect and (ii) the filings referred to in Section 4.19. Each Loan
Document has been duly executed and delivered on behalf of each Loan Party
thereto. This Agreement constitutes, and each other Loan Document upon execution
will constitute, a legal, valid and binding obligation of each Loan Party
thereto, enforceable against each such Loan Party in accordance with its terms,
subject to bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law) and an implied covenant of good faith and fair dealing.
     4.5 No Legal Bar. The Transactions will not violate any Requirement of Law
or any material Contractual Obligation of any Group Member and will not result
in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents).
     4.6 Litigation. Except as set forth on Schedule 4.6, no litigation, or to
the knowledge of Holdings or Borrower, no investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the best
knowledge of Holdings or the Borrower, threatened by or against any Group Member
or against any of their respective properties or revenues (a) with respect to
any of the Loan Documents or any of the transactions contemplated hereby or
thereby, or (b) that would reasonably be expected to have a Material Adverse
Effect.

-52-



--------------------------------------------------------------------------------



 



     4.7 No Default. Except as set forth on Schedule 4.7, no Group Member is in
default under or with respect to any of its Contractual Obligations in any
respect that would reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.
     4.8 Ownership of Property; Liens. Each Group Member has marketable title
to, or a valid leasehold interest in, all its real property, and marketable
title to, or a valid leasehold interest in, all its material other property, and
none of such property is subject to any Lien except as permitted by Section 7.3.
As of the date hereof, set forth on Schedule 4.8 is a complete and correct list
of all real property with a fair market value of more than $175,000 as
reasonably determined in good faith by the Borrower (including street address)
(other than condominiums or co-ops) located in the United States and owned by
any Group Member and all leases (other than apartment leases) of any Group
Member. The real properties designated on Schedule 4.8 as “Initial Mortgaged
Properties” constitute all real properties (other than condominiums or co-ops)
located in the United States and owned in fee by any Loan Party (a) with a fair
market value of more than $175,000 as reasonably determined in good faith by the
Borrower, (b) for which the Flood Determination delivered pursuant to
Section 6.10 indicates that such real property is not located in a Special Flood
Hazard Area, (c) which, as of the date hereof, is not being actively marketed
for sale by the Borrower or the applicable Group Member and (d) which is not a
Mortgage Facility Property.
     4.9 Licenses; Intellectual Property. Except as in the aggregate would not
reasonably be expected to have a Material Adverse Effect or as set forth in
Schedule 4.9 (all of which items set forth in Schedule 4.9 in the aggregate
would not reasonably be expected to have a Material Adverse Effect), each Group
Member has all necessary licenses, permits, franchises, rights to participate
in, or the benefit of valid agreements to participate in material Third Party
Payor Programs and other rights necessary for the conduct of its business and
for the intended use of its properties and assets to the extent necessary to
ensure no material interruption in cash flow. Each Group Member owns, or is
licensed to use, all Intellectual Property necessary for the conduct of its
business as currently conducted except to the extent that a failure would not
reasonably be expected to have a Material Adverse Effect. No material claim has
been asserted and is pending by any Person against a Group Member challenging or
questioning the use of any Intellectual Property that is material to the
business of the Group Members or the validity or effectiveness of any such
Intellectual Property, nor does Holdings or the Borrower have knowledge of any
valid basis for any such claim. Except as would not reasonably be expected to
result in a Material Adverse Effect, the use of Intellectual Property by each
Group Member does not infringe on the rights of any Person in any material
respect.
4.10 Taxes. Except for any failure, lien, filing or claim, as applicable, that
would not be reasonably expected to, individually or in the aggregate, result in
a Material Adverse Effect: (i) each Group Member has filed or caused to be filed
all tax returns that are required to be filed and has paid all taxes (including
any interest, additions to tax or penalties applicable thereto) due and payable
(whether or not shown on a tax return) and any assessments made against it or
any of its property and all other taxes, fees or other charges imposed on it or
any of its property by any Governmental Authority (other than any tax the amount
or validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the relevant Group Member); (ii) no tax Lien has been
filed (other than Permitted Liens); and (iii) no claim is being asserted with
respect to any such tax, fee or other charge.
     4.11 Federal Regulations. No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
or (b) for any purpose that violates the provisions of the Regulations of the
Board.

-53-



--------------------------------------------------------------------------------



 



     4.12 Labor Matters. Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of Holdings
or the Borrower, threatened; (b) hours worked by and payment made to employees
of each Group Member have not been in violation of the Fair Labor Standards Act
or any other applicable Requirement of Law dealing with such matters; and
(c) all payments due from any Group Member on account of employee health and
welfare insurance have been paid or accrued as a liability on the books of the
relevant Group Member.
     4.13 ERISA. Except as would not reasonably be expected to have a Material
Adverse Effect, (i) neither a Reportable Event nor a failure to satisfy the
minimum funding standard (within the meaning of Section 412 of the Code or
Section 302 of ERISA) has occurred during the five-year period prior to the date
on which this representation is made or deemed made with respect to any Plan,
and each Plan during such five-year period has complied in all material respects
with the applicable provisions of ERISA and the Code, (ii) no termination of a
Single Employer Plan has occurred, and no Lien in favor of the PBGC or a Plan
has arisen, during such five-year period and (iii) the present value of all
accrued benefits under each Single Employer Plan (based on those assumptions
used to fund such Plans) did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed made, exceed the value
of the assets of such Plan allocable to such accrued benefits by a material
amount. To the best of the Borrower’s knowledge, neither the Borrower nor any
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA, and to the best of the Borrower’s
knowledge, neither the Borrower nor any Commonly Controlled Entity would become
subject to any material liability under ERISA if the Borrower or any such
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made. No such Multiemployer Plan is in
Reorganization or Insolvent which would reasonably be expected to result in a
Material Adverse Effect.
     4.14 Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.
     4.15 Subsidiaries. Attached hereto as Schedule 4.15(a) is an organization
chart of each Loan Party and its Subsidiaries as of the Closing Date. e,
(a) Except as disclosed to the Administrative Agent in writing from time to time
after the Closing Date, Schedule 4.15(b) sets forth the name and jurisdiction of
formation of each Restricted Subsidiary Guarantor and, as to each such
Restricted Subsidiary Guarantor, the percentage of each class of Capital Stock
owned by any Loan Party and (b) as of the Closing Date, there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of the
Borrower or any Restricted Subsidiary, except as created by the Loan Documents.
     4.16 Use of Proceeds. The proceeds of the Tranche B Initial Term Loans,
together with the proceeds of the Senior Notes, shall be used only for the Debt
Discharge, to cash collateralize certain Letters of Credit and the payment of
Closing Costs. The proceeds of the Revolving Loans and the Swingline Loans, and
the Letters of Credit, shall be used for working capital and general corporate
purposes of any Group Member (including Permitted Acquisitions and other lawful
purposes).
     4.17 Environmental Matters. Except as, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect:

-54-



--------------------------------------------------------------------------------



 



     (a) the facilities and properties owned, leased or operated by any Group
Member (the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could reasonably
be expected to give rise to liability under, any applicable Environmental Law;
     (b) no Group Member has received any notice of any violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does Holdings or the Borrower have knowledge or reason to believe that any
such notice will be received or is being threatened;
     (c) Materials of Environmental Concern have not been transported or
disposed of from the Properties in violation of, or in a manner or to a location
that would reasonably be expected to give rise to liability under, any
Environmental Law, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that would reasonably be expected to give rise
to liability under, any applicable Environmental Law;
     (d) with respect to any liability arising under any Environmental Law, no
judicial proceeding or governmental or administrative action is pending or, to
the best knowledge of Holdings and the Borrower, threatened, to which any Group
Member is or will be named as a party with respect to the Properties or the
Business, nor are there any consent decrees or other decrees, consent orders,
administrative orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to the Properties or the
Business;
     (e) there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Group Member in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that would reasonably be expected to give rise to liability under
Environmental Laws;
     (f) the Properties and all operations at the Properties are in compliance,
and within all applicable statute-of-limitations periods have been in
compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the Business; and
     (g) no Group Member has assumed, contractually or by operation of law, any
liability of any other Person under Environmental Laws.
     4.18 Accuracy of Information, Etc. No statement or factual information with
respect to any Group Member contained in this Agreement, any other Loan
Document, the Confidential Information Memorandum or any other factual document,
certificate or statement (other than any projections, pro formas or other
estimates with respect to any Group Member or information of a general economic
nature or industry data) furnished by or by Persons directed on behalf of any
Loan Party to the Administrative Agent or the Lenders, or any of them, for use
in connection with the transactions contemplated by this Agreement or the other
Loan Documents, when taken as a whole, contained as of the date such statement,
information, document or certificate was so furnished, any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not materially misleading. The
projections and pro forma financial information contained in the materials
referenced above were, and the projections hereafter delivered, when delivered,
will be, based upon good faith estimates

-55-



--------------------------------------------------------------------------------



 



and assumptions believed by management of each Loan Party to be reasonable at
the time made and no Loan Party knows as of the date hereof any fact making such
estimates and assumptions no longer true in any material respects, it being
recognized by the Administrative Agent and the Lenders that such financial
information as it relates to future events is not to be viewed as fact and that
actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.
     4.19 Security Documents.
          (a) The Guarantee and Security Agreement is effective to create in
favor of the Administrative Agent, for the benefit of the Lenders, legal, valid
and enforceable (subject to the effect of bankruptcy, insolvency,
reorganization, receivership, moratorium and other similar laws affecting
creditors’ rights) security interests in the Collateral described therein and
proceeds thereof. In the case of the Pledged Stock as defined and described in
the Guarantee and Security Agreement, when stock certificates representing such
Pledged Stock are delivered to the Administrative Agent together with the
necessary endorsements, and in the case of the other Collateral described in the
any of the Security Documents, when financing statements and other filings
specified on Schedule 4.19(a) in appropriate form are filed in the offices
specified on Schedule 4.19(a), the Guarantee and Security Agreement shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for their respective Obligations (as defined in the Guarantee and
Security Agreement) to the extent a Lien on such Collateral (other than the
Pledged Stock) can be perfected pursuant to such financing statements and such
other filings, in each case prior and superior in right to any other Person
(except, in the case of Collateral other than Pledged Stock, Permitted Liens).
          (b) Each of the Mortgages is effective to create in favor of the
Administrative Agent, for the benefit of the Lenders, a legal, valid and
enforceable (subject to the effect of bankruptcy, insolvency, reorganization,
receivership, moratorium and other similar laws affecting creditors’ rights)
Lien on the Mortgaged Properties described therein and proceeds thereof, and
when the Mortgages are filed in the appropriate recording offices, each such
Mortgage shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in the Mortgaged Properties
and the proceeds thereof, as security for the Obligations (as defined in the
relevant Mortgage), in each case prior and superior in right to any other Person
(except that the security interest created in such real property and the
Mortgaged Property may be subject to Permitted Liens).
     4.20 Solvency. On the Closing Date, the Loan Parties on a consolidated
basis are, and after giving effect to the Transactions and the incurrence of all
Indebtedness and obligations being incurred in connection therewith will be,
Solvent.
4.21 Regulation H. No Mortgage encumbers improved real property that is located
in an area that has been identified by the Secretary of Housing and Urban
Development as a “Special Flood Hazard Area” and in which flood insurance has
been made available under the National Flood Insurance Act of 1968, unless flood
insurance has been obtained to the extent required in order to satisfy all
applicable Requirements of Law in order for a Mortgage to be obtained thereon.

-56-



--------------------------------------------------------------------------------



 



SECTION 5
CONDITIONS PRECEDENT
     5.1 Conditions to Initial Extension of Credit. The effectiveness of this
Agreement and the agreement of each Lender to make the initial extension of
credit requested to be made by it is subject to the satisfaction or waiver,
prior to or concurrently with the making of such extension of credit on the
Closing Date, of the following conditions precedent:
     (a) Credit Agreement; Security Documents. The Administrative Agent shall
have received (i) this Agreement executed and delivered by the Administrative
Agent, Holdings, the Borrower and each Lender, (ii) the Guarantee and Security
Agreement, executed and delivered by Holdings, the Borrower and each Subsidiary
Guarantor, and (iii) an Acknowledgement and Consent in the form attached to the
Guarantee and Security Agreement, executed and delivered by each Issuer (as
defined therein), if any, that is not a Loan Party.
     (b) Other Financing Transactions. The Borrower shall have received
$250,000,000 in gross cash proceeds from the issuance of the Senior Notes.
     (c) Debt Discharge. The Debt Discharge shall be consummated (including
consummation of a Successful Debt Tender or, in the case of a Defeasance, the
deposit of sufficient funds with the applicable trustee and consummation of all
other actions as are necessary to satisfy the covenant defeasance provisions of
the applicable Existing Notes Indenture) prior to or substantially
simultaneously with the initial extensions of credit hereunder. After giving
effect to the Transactions, Holdings and its Subsidiaries shall not have any
outstanding Indebtedness or preferred stock, other than (i) the Facilities, (ii)
the Senior Notes, (iii) any Existing Notes that are not purchased pursuant to a
Successful Debt Tender, or all the Existing Notes in the event of a Defeasance,
and (iv) other Indebtedness permitted hereunder. If a Successful Debt Tender is
consummated (A) the terms and conditions of any Existing Notes not purchased
pursuant to the Debt Tender shall be amended or modified consistent with the
terms described to the Joint Bookrunners and (B) all Existing Notes purchased
shall be retired and cancelled.
     (d) Financial Statements. The Joint Bookrunners and the Lenders shall have
received the audited consolidated balance sheet and related statements of
income, stockholders’ equity and cash flows of the Borrower for the fiscal year
ended September 30, 2010, which financial statements shall be prepared in
accordance with GAAP.
     (e) Pro Forma Financial Statements. The Joint Bookrunners and the Lenders
shall have received the Pro Forma Financial Statements.
     (f) Ratings. The Facilities shall have received a rating from both Moody’s
and S&P.
     (g) Lien Searches, Etc. The Administrative Agent shall have received the
results of a recent lien search in each of the jurisdictions where the Loan
Parties are organized or where assets of the Loan Parties are located, and such
search shall reveal no Liens on any of the assets of the Loan Parties except for
Permitted Liens or discharged on or prior to the Closing Date pursuant to
documentation reasonably satisfactory to the Administrative Agent other than
releases with respect to any property listed on Schedule 5.1(g), in which case
the Borrower shall have 180 days after the Closing Date to file such releases
(subject to extensions granted by the Agent from time to time in its reasonable
discretion).

-57-



--------------------------------------------------------------------------------



 



     (h) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.2 of the Guarantee and
Security Agreement.
     (i) Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid, and all expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel), on or
before the Closing Date. All such amounts will be paid with proceeds of Loans
made on the Closing Date and will be reflected in the funding instructions given
by the Borrower to the Administrative Agent on or before the Closing Date.
     (j) Evidence of Authority. The Administrative Agent shall have received
such documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
each Loan Party, the authorization of the Transactions and any other legal
matters relating to the Loan Parties, the Loan Documents or the Transactions,
all in form and substance reasonably satisfactory to the Administrative Agent
and its counsel.
     (k) Legal Opinions. The Administrative Agent shall have received the
following executed legal opinions:
     (i) the legal opinion of Kirkland & Ellis LLP, counsel to Holdings, the
Borrower and its Subsidiaries, substantially in the form of Exhibit D; and
     (ii) the legal opinion of special counsel to Holdings, the Borrower and its
Subsidiaries in each of Minnesota, Wisconsin and West Virginia.
Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.
     (l) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent
shall have received (i) the certificates representing the shares of Capital
Stock pledged pursuant to the Guarantee and Security Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Administrative Agent pursuant to the Guarantee and Security
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.
     (m) Filings, Registrations and Recordings. The Administrative Agent shall
have received each document (including any Uniform Commercial Code financing
statement) required by the Security Documents or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Lenders, a perfected Lien on the Collateral described therein, prior and
superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 7.3), and each such document shall be in proper
form for filing, registration or recordation; provided that no pledge shall be
required of more than 65% of the Capital Stock of a Foreign Subsidiary.
     (n) Solvency Certificate. The Administrative Agent and the Lenders shall
have received a solvency certificate signed by the chief financial officer of
the Borrower dated as of the Closing Date with respect to the Borrower and its
consolidated Subsidiaries, taken as a whole, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that the Borrower and its
consolidated Subsidiaries, taken as a whole, are Solvent as of the Closing Date,
both before and after giving effect to the Transactions.

-58-



--------------------------------------------------------------------------------



 



     (o) Material Adverse Change. Since September 30, 2010, there shall not have
occurred any change, effect, occurrence or development that is materially
adverse to the business, assets, liabilities, financial condition, operations or
results of operations of the Borrower and its Subsidiaries, taken as a whole.
The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower to the foregoing effect.
     (p) Institutional L/C Collateral Account. The Borrower shall have
established the Institutional L/C Collateral Account, and the Borrower and the
Issuing Lender shall have entered into the Institutional L/C Collateral Account
Agreement.
     5.2 Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it on any date (including
its initial extension of credit) is subject to the satisfaction or waiver of the
following conditions precedent:
     (a) Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date (other than representations and warranties which speak only
as of a certain date, which representations and warranties shall be made only on
such date).
     (b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
     Each borrowing by and issuance of a Letter of Credit on behalf of the
Borrower hereunder shall constitute a representation and warranty by the
Borrower as of the date of such extension of credit that the conditions
contained in this Section 5.2 have been satisfied.
SECTION 6
AFFIRMATIVE COVENANTS
     Holdings and the Borrower hereby jointly and severally agree that, so long
as any of the Commitments remain in effect, any Letter of Credit remains
outstanding or any Loan or other amount is owing to any Lender or the
Administrative Agent hereunder (other than contingent indemnification
obligations), each of Holdings and the Borrower shall and shall cause each of
its Restricted Subsidiaries to:
     6.1 Financial Statements. Furnish to the Administrative Agent (and the
Administrative Agent shall promptly furnish to the Lenders, by posting to
Intralinks or otherwise):
     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a copy of the audited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of income and of cash flows
for such year, setting forth in each case in comparative form the figures for
the previous year, reported on without a “going concern” or like qualification
or exception (provided, a qualification or exception may be included in any
audit report to the extent such qualification is made solely as a result of any
of the Obligation maturing within a year), or qualification arising out of the
scope of the audit, by Deloitte & Touche, LLP or other independent certified
public accountants of nationally recognized standing;

-59-



--------------------------------------------------------------------------------



 



     (b) as soon as available, but in any event not later than 45 days after the
end of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the same quarter in the
previous year, certified by a Responsible Officer as being fairly stated in all
material respects (subject to normal year-end audit adjustments and the absence
of footnotes);
     (c) as soon as available, but in any event not later than 45 days after the
end of each month occurring during each fiscal year of the Borrower (other than
the third, sixth, ninth and twelfth such month), the unaudited consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such month
and the related unaudited consolidated statements of income and of cash flows
for such month and the portion of the fiscal year through the end of such month,
setting forth in each case in comparative form the figures for the same month in
the previous year, certified by a Responsible Officer as being fairly stated in
all material respects (subject to normal year-end audit adjustments and the
absence of footnotes); and
     (d) simultaneously with the delivery of each set of consolidated financial
statements referred to in Section 6.01(a) and Section 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) (which may be in
footnote form only) from such consolidated financial statements.
     All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or a Responsible Officer, as the
case may be, and disclosed in reasonable detail therein) consistently throughout
the periods reflected therein and with prior periods. With regard to interim
financial statements, such interim financial statements will not include all of
the information and footnotes required by GAAP for complete financial
statements. However, all adjustments (consisting of normal, recurring accrual)
considered necessary for a fair presentation will be included therein.
     Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of
this Section 6.1 may be satisfied with respect to financial information of the
Borrower and its consolidated Subsidiaries by furnishing the Borrower’s Form
10-K or 10-Q, as applicable, filed with the SEC; provided that such Form 10-K or
10-Q contains or is accompanied by the items required by such paragraphs.
     6.2 Certificates; Other Information. Furnish to the Administrative Agent
(and the Administrative Agent shall promptly furnish to the Lenders, by posting
to Intralinks or otherwise):
     (a) If reasonably requested by the Administrative Agent, concurrently with
the delivery of the financial statements referred to in Section 6.1(a), a
certificate of the independent certified public accountants reporting on such
financial statements stating that in making the examination necessary therefor
no knowledge was obtained of any Default or Event of Default, except as
specified in such certificate (provided that such certificate shall not be
required if, after exercising commercially reasonable efforts to do so, Holdings
or the Borrower are unable to obtain such certificate);
     (b) concurrently with the delivery of any financial statements pursuant to
Section 6.1(a) and (b), (i) a Compliance Certificate containing all information
and calculations required by the form of such certificate attached as Exhibit F,
including those necessary for determining compliance by each Group Member with
the provisions of Section 7.1 (including detail

-60-



--------------------------------------------------------------------------------



 



with respect to any calculation of Consolidated EBITDA) as of the last day of
the fiscal quarter or fiscal year of Holdings, as the case may be, and (ii) to
the extent not previously disclosed to the Administrative Agent, a description
of any change in the jurisdiction of organization of any Loan Party and a list
of any applications or registrations of Intellectual Property filed in the name
of, or acquired by, any Loan Party since the date of the most recent report
delivered pursuant to this clause (ii) (or, in the case of the first such report
so delivered, since the Closing Date);
     (c) commencing with the fiscal year ended September 30, 2012, as soon as
available, and in any event no later than 60 days after the end of each fiscal
year of the Borrower and its Restricted Subsidiaries, a consolidated budget for
the following fiscal year (and no later than 90 days after the end of each
fiscal year of the Borrower, a detailed projected consolidated balance sheet of
the Borrower and its consolidated Restricted Subsidiaries as of the end of the
following fiscal year, the related consolidated statements of projected cash
flow, projected changes in financial position and projected income and a
description of the underlying assumptions applicable thereto), and, as soon as
available, significant revisions, if any, of such budget and projections with
respect to such fiscal year (collectively, the “Projections”);
     (d) no later than 10 Business Days prior to the effectiveness thereof,
copies of substantially final drafts of any proposed amendment, supplement,
waiver or other modification with respect to any Indebtedness, agreement or
document referred to in Section 7.9 (regardless of whether such amendment,
supplement, waiver or other modification is permitted thereunder);
     (e) within five Business Days after the same are sent, copies of all
financial statements and reports that Holdings or the Borrower sends to the
holders of any class of its debt securities (other than the Lenders) or public
equity securities and, within five Business Days after the same are filed,
copies of all financial statements and reports that Holdings or the Borrower may
make to, or file with, the SEC;
     (f) at or prior to the date that any prepayment is required to be made
pursuant to Section 2.11 (or any Reinvestment Notice is delivered thereunder), a
certificate of a Responsible Officer setting forth a reasonably detailed
calculation of the amount of such required prepayment (or the relevant
Reinvestment Deferred Amount, as applicable); and
     (g) promptly, such additional financial and other information concerning a
Group Member as the Administrative Agent on behalf of any Lender may from time
to time reasonably request.
     6.3 Payment of Taxes. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its tax
obligations of whatever nature (including any interest, additions to tax or
penalties applicable thereto), except where (i) the amount or validity thereof
is being contested in good faith by appropriate proceedings and reserves in
conformity with GAAP with respect thereto have been provided on the books of the
relevant Group Member or (ii) the failure to pay would not reasonably be
expected to, individually or in the aggregate, result in a Material Adverse
Effect.
     6.4 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep
in full force and effect its organizational existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 7.4 and except, in the case of clause (ii) above,
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect; and (b) comply with all Requirements of Law except to
the extent that failure to comply therewith would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

-61-



--------------------------------------------------------------------------------



 



     6.5 Maintenance of Property; Insurance. (a) Keep all material property
useful and necessary in its business in good working order and condition,
ordinary wear and tear and damage by casualty excepted, (b) maintain with
financially sound and reputable insurance companies insurance (or pursuant to
self-insurance to the extent commercially reasonable) in at least such amounts
and against at least such risks (but including in any event public liability,
professional liability, workers’ compensation and business interruption) as are
usually insured against in the same general area by companies engaged in the
same or a similar business and of similar size (and including, in any event,
such insurance as may be required by the Security Documents); provided that the
insurance amount for general liability insurance of the Borrower shall in no
event be less than $4,000,000 (which shall be available after any reasonable
self-insurance or effective deductibles, which at the date hereof are $2,000,000
per occurrence and $8,000,000 for all occurrences); and (c) provide that each
insurance policy maintained or required to be maintained by any Loan Party shall
(i) name the Administrative Agent, on behalf of the Lenders, as loss payee
pursuant to a so-called “standard mortgagee clause” or “Lender’s loss payable
endorsement”, with respect to property coverage of such Loan Party, and shall
name the Administrative Agent on behalf of the Lenders as an additional insured,
with respect to general liability coverage, (ii) provide that no action of any
Loan Party or any Subsidiary or any other Person shall void any such policy as
to the Administrative Agent or the Lenders, (iii) provide that the insurers
shall notify the Administrative Agent of any proposed cancellation in accordance
with the policy provisions and that the Administrative Agent or the Lenders will
have the opportunity to correct any deficiencies justifying such proposed
cancellation and (iv) cause any Insurance Subsidiary to (A) conduct its
insurance business in compliance with all applicable insurance laws, rules,
regulations and orders and using sound actuarial principles and (B) maintain
usual and customary stop-loss coverage and excess coverage reinsurance for
individual claims. The insurance premiums and other expenses charged by any
Insurance Subsidiary to the Borrower and its Subsidiaries shall be reasonable
and customary. The Borrower will provide the Administrative Agent (A) copies of
any outside actuarial reports prepared with respect to any projection, valuation
or appraisal of any Insurance Subsidiary promptly after receipt thereof and
(B) once each year promptly after receipt thereof, an actuarial opinion with
respect to any Insurance Subsidiary from a recognized actuarial firm reasonably
satisfactory to the Administrative Agent; and (e) if any portion of any
Mortgaged Property is located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a Special Flood Hazard Area with
respect to which flood insurance has been made available under the National
Flood Insurance Act of 1968 (as now or hereafter in effect or any successor act
thereto), either (x) cause the applicable Mortgage to be released in accordance
with Section 9.11 hereof or (y) (A) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (B) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.
     6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all material Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities, and
(b) permit representatives of any Lender (coordinated through the Administrative
Agent) to visit and inspect any of its properties and examine and make abstracts
from any of its books and records (other than materials protected by the
attorney-client privilege and materials which such person may not disclose
without violation of a confidentiality obligation binding upon it) at any
reasonable time (and upon reasonable notice unless an Event of Default exists)
and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Group Members
with officers and employees of the Group Members and with their independent
certified public accountants (provided the Borrower is given an opportunity to
be present at such meetings).
     6.7 Notices. Promptly after knowledge thereof, give notice to the
Administrative Agent and the Administrative Agent shall furnish to the Lenders
by posting to Intralinks or otherwise of:

-62-



--------------------------------------------------------------------------------



 



     (a) the occurrence of any Default or Event of Default;
     (b) any (i) default or event of default under any Contractual Obligation of
any Group Member or (ii) litigation, investigation or proceeding affecting any
Group Member that, in either case, if not cured (in the case of clause (i)) or
if adversely determined (in the case of clause (ii)) could reasonably be
expected to result in (A) a liability or judgment of $10,000,000 or more in
excess of that fully covered by insurance or (B) a Material Adverse Effect;
     (c) the following events, as soon as possible and in any event within
30 days after any Responsible Officer of the Borrower knows or has reason to
know thereof if such event or events could reasonably be expected to result in a
liability of $10,000,000 or more or a Material Adverse Effect: (i) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Single Employer or Multiemployer Plan, the
creation of any Lien in favor of the PBGC or a Plan or any withdrawal from, or
the termination, Reorganization or Insolvency of, any Multiemployer Plan or
(ii) the institution of proceedings or the taking of any other action by the
PBGC or the Borrower or any Commonly Controlled Entity or any Multiemployer Plan
with respect to the withdrawal from, or the termination, Reorganization or
Insolvency of, any Single Employer or Multiemployer Plan; and
     (d) any development or event that has had or would reasonably be expected
to have a Material Adverse Effect.
     Each notice pursuant to this Section 6.7 shall be accompanied by a
statement of a Responsible Officer setting forth details of the occurrence
referred to therein and stating what action the relevant Group Member proposes
to take with respect thereto.
     6.8 Environmental Laws.
          (a) Comply in all material respects with, and ensure compliance in all
material respects by all tenants and subtenants, if any, at the Properties with,
all applicable Environmental Laws, and obtain and comply in all material
respects with and maintain, and ensure that all tenants and subtenants obtain
and comply in all material respects with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws. This clause (a) shall be deemed not breached by a
noncompliance with the foregoing if, upon learning of such noncompliance, any
affected Group Member promptly undertakes reasonable efforts to eliminate such
noncompliance, and such noncompliance and the elimination thereof, in the
aggregate with any other noncompliance with any of the foregoing and the
elimination thereof, could not reasonably be expected to have a Material Adverse
Effect.
          (b) Conduct and complete all material investigations, studies,
sampling and testing, and all material remedial, removal and other actions
required under Environmental Laws and promptly comply in all material respects
with all lawful orders and directives of all Governmental Authorities regarding
Environmental Laws in each case. This clause (b) shall be deemed not breached by
a failure to comply with such an order or directive if any affected Group Member
timely challenges in good faith such order or directive in a manner consistent
with all applicable Environmental Laws and pursues such challenge diligently,
and the pendency and pursuit of such challenge, in the aggregate with the
pendency and pursuit of any other such challenges, could not reasonably be
expected to have a Material Adverse Effect.

-63-



--------------------------------------------------------------------------------



 



     6.9 Additional Collateral, Etc.
          (a) With respect to any personal property or Intellectual Property
acquired after the Closing Date by any Loan Party (other than any motor
vehicles, or any tangible personal property evidenced by a title certificate or
any other type of property expressly excluded by the Security Documents) as to
which the Administrative Agent, for the benefit of the Lenders, does not have a
perfected Lien, promptly (i) execute and deliver to the Administrative Agent
such amendments to the Guarantee and Security Agreement or such other documents
as the Administrative Agent reasonably deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Lenders, a security interest in
such property, subject to Liens permitted under Section 7.3, and (ii) take all
actions necessary or advisable to grant to the Administrative Agent, for the
benefit of the Lenders, a perfected first priority security interest in such
property, including the filing of Uniform Commercial Code financing statements
in such jurisdictions as may be reasonably required by the Guarantee and
Security Agreement or by law or as may be reasonably requested by the
Administrative Agent, other than foreign collateral documents.
          (b) With respect to any fee interest in any real property having a
value (together with improvements thereof) of at least $175,000 acquired after
the Closing Date by any Loan Party (other than any such real property subject or
to be subject to a Lien permitted by Section 7.3(g), (w) or (z)), on a quarterly
basis reasonably promptly after delivery of the financial statements delivered
pursuant to Section 6.1(a) or (b), execute and deliver (x) other than with
respect to any such real property for which the Flood Determination required
pursuant to this paragraph indicates that such real property is located in a
Special Flood Hazard Area, a first priority mortgage or deed of trust in a form
substantially similar to the Mortgages on the Initial Mortgaged Properties and
reasonably satisfactory to the Administrative Agent, in favor of the
Administrative Agent, for the benefit of the Lenders, covering such real
property and recorded by a nationally recognized title insurance company, (y) a
completed Federal Emergency Management Agency life-of-loan Standard Flood Hazard
Determination (a “Flood Determination”) with respect to each such property and
(z) a title search dated contemporaneous with the delivery of such Mortgage
conducted by a title insurance company which reflects that such Mortgaged
Property is owned in fee by the Loan Party identified as the mortgagor, trustor
or grantor in the applicable Mortgage, free and clear of all Liens other than
Permitted Liens.
          (c) With respect to any new Subsidiary (other than an Unrestricted
Subsidiary) created or acquired after the Closing Date by any Loan Party (or any
Subsidiary that ceases to be a Liquidating Subsidiary) or any Subsidiary of a
Loan Party ceases to be an Unrestricted Subsidiary, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Security Agreement as the Administrative Agent reasonably deems necessary to
grant to the Administrative Agent, for the benefit of the Lenders, a perfected
first priority security interest subject to Liens permitted pursuant to
Section 7.3 in the Capital Stock of such new Subsidiary (other than an
Unrestricted Subsidiary) that is owned by any Loan Party (provided, such
security interest shall be limited (A) in the case of a Foreign Subsidiary or a
Domestic Subsidiary that has no material assets other than Capital Stock of one
or more “controlled foreign corporations” (as defined under Section 957 of the
Code), to 65% of such Capital Stock in such Subsidiary, (B) in the case of any
Insurance Subsidiary, to the lesser of the amount of such Insurance Subsidiary’s
Capital Stock which can be pledged pursuant to the applicable law governing such
Insurance Subsidiary or if such Insurance Subsidiary is a Foreign Subsidiary,
the amount which is required to be otherwise pledged hereunder and (C) in the
case of any Non-Profit Entity formed after the Closing Date, to the amount of
such entity’s Capital Stock that can be pledged pursuant to the applicable law
or regulations governing such entity), (ii) deliver to the Administrative Agent
the certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
relevant Loan Party, (iii) cause such new Subsidiary (unless such Subsidiary is
a Foreign Subsidiary, a Domestic Subsidiary of a Foreign Subsidiary, a Domestic
Subsidiary that has no material assets other than Capital Stock of one or more
“controlled foreign corporations” (as defined

-64-



--------------------------------------------------------------------------------



 



under Section 957 of the Code), an Insurance Subsidiary, a Non-Wholly-Owned
Subsidiary, an Unrestricted Subsidiary or a Non-Profit Entity) (A) to become a
party to the Guarantee and Security Agreement, (B) to take such actions
necessary or advisable to grant to the Administrative Agent for the benefit of
the Lenders a perfected first priority security interest subject to the Liens
permitted under Section 7.3 in the Collateral described in the Guarantee and
Security Agreement with respect to such new Subsidiary, including the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Security Agreement or by law or as may be
requested by the Administrative Agent (other than foreign Collateral documents)
and (C) to deliver to the Administrative Agent a certificate of such Subsidiary,
substantially in the form of Exhibit C or in such other form as may be
acceptable to the Administrative Agent, with appropriate insertions and
attachments, and (iv) if reasonably requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance consistent with
those delivered on the Closing Date or otherwise, and from counsel, reasonably
satisfactory to the Administrative Agent; provided that (1) Holdings and the
Borrower shall not be required to take, or cause any Subsidiary to take, the
actions required by this paragraph (c) with respect to any such new Subsidiary
prior to the delivery of financial statements delivered pursuant to
Section 6.1(a) or (b) for the fiscal quarter of the Borrower during which such
new Subsidiary was created or acquired unless (x) the aggregate amount of
Investments made by the Group Members in all such new Subsidiaries exceeds
$10,000,000 prior to the end of such fiscal quarter or (y) a Default has
occurred and is continuing and (2) Holdings and the Borrower shall not be
required to provide the legal opinions required by this paragraph (c) if the
applicable new Subsidiary (on a consolidated basis) accounts for less than 1% of
the assets, revenues or Consolidated EBITDA of the Borrower, in each case on a
pro forma basis as of the end of and for the four fiscal quarters most recently
ended for which financial statements have been delivered under Section 6.1
(a) or (b), as though such Subsidiary had become a Subsidiary at the beginning
of such period, unless such new Subsidiary, together with all other Subsidiary
Guarantors organized in the same jurisdiction with respect to which no opinions
have been received by the Administrative Agent, account for 4% of more of the
assets, revenues or Consolidated EBITDA of the Borrower (determined on the same
basis as provided above).
     6.10 Initial Mortgages. Deliver to the Administrative Agent on or before
the date which is 180 days after the Closing Date (which period may be extended
by the Administrative Agent from time to time in its reasonable discretion),
(i) a Mortgage in favor of (and reasonably satisfactory in form and substance
to) the Administrative Agent in respect of each of the Initial Mortgaged
Properties, executed by the record owner of such Initial Mortgaged Property and
recorded by a nationally recognized title insurance company, (ii) with respect
to each Initial Mortgaged Property, a Flood Determination indicating that such
Initial Mortgaged Property is not located in a Special Flood Hazard Area and
(iii) with respect to each owned real property listed on Schedule 4.8 which is
not identified as an Initial Mortgaged Property solely by virtue of its being
located in a Special Flood Hazard Area, a Flood Determination indicating that
such Initial Mortgaged Property (or a portion thereof) is located in a Special
Flood Hazard Area.
     6.11 Designation of Subsidiaries. The board of directors of the Borrower
may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (a) immediately before and after such designation, no Default shall have
occurred and be continuing and (b) immediately after giving effect to such
designation, the Borrower and its Restricted Subsidiaries shall be in
compliance, on a pro forma basis, with the covenants set forth in Section 7.1
(and, as a condition precedent to the effectiveness of any such designation, the
Borrower shall deliver to the Administrative Agent a certificate setting forth
in reasonable detail the calculations demonstrating such compliance). The
designation of any Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by Borrower or the relevant Restricted Subsidiary (as applicable)
therein at the date of designation in an amount equal to the fair market value
of such Person’s (as applicable) investment therein and the Investment resulting
from such designation must otherwise be in compliance with Section 7.8. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute a reduction

-65-



--------------------------------------------------------------------------------



 



in any outstanding Investment (i.e., increase to the applicable Investment
basket the incurrence at the time of designation of any Indebtedness or Liens of
such Subsidiary existing at such time. As of the date hereof, there are no
Unrestricted Subsidiaries.
SECTION 7
NEGATIVE COVENANTS
     Holdings and the Borrower hereby jointly and severally agree that, so long
as any of the Commitments remain in effect, any Letter of Credit remains
outstanding or any Loan or other amount is owing to any Lender or the
Administrative Agent (other than contingent indemnity obligations surviving
after the termination of this Agreement) hereunder, each of Holdings and the
Borrower shall not, and shall not permit any of its Restricted Subsidiaries to,
directly or indirectly:
     7.1 Financial Condition Covenants.
          (a) Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio as at the last day of any fiscal quarter of the Borrower ending during any
period set forth below to exceed the ratio set forth below opposite such fiscal
period:

          Fiscal Quarter   Consolidated Ending   Leverage Ratio
September 30, 2011
    7.25x  
December 31, 2011
    7.25x  
March 31, 2012
    7.25x  
June 30, 2012
    7.25x  
September 30, 2012
    7.25x  
December 31, 2012
    6.75x  
March 31, 2013
    6.75x  
June 30, 2013
    6.50x  
September 30, 2013
    6.50x  
December 31, 2013
    6.00x  
March 31, 2014
    6.00x  
June 30, 2014
    6.00x  
September 30, 2014
    5.50x  
December 31, 2014
    5.50x  
March 31, 2015
    5.50x  
June 30, 2015
    5.50x  
September 30, 2015
    5.00x  
December 31, 2015
    5.00x  
March 31, 2016
    5.00x  
June 30, 2016
    5.00x  
September 30, 2016 and thereafter
    4.50x  

          (b) Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio for any period of four consecutive fiscal quarters of
the Borrower ending during any period set forth below to be less than the ratio
set forth below opposite such fiscal period:

-66-



--------------------------------------------------------------------------------



 



          Fiscal Quarter   Consolidated Interest Ending   Coverage Ratio
September 30, 2011
    1.30x  
December 31, 2011
    1.30x  
March 31, 2012
    1.35x  
June 30, 2012
    1.35x  
September 30, 2012
    1.40x  
December 31, 2012
    1.40x  
March 31, 2013
    1.45x  
June 30, 2013
    1.45x  
September 30, 2013
    1.55x  
December 31, 2013
    1.55x  
March 31, 2014
    1.55x  
June 30, 2014
    1.55x  
September 30, 2014
    1.70x  
December 31, 2014
    1.70x  
March 31, 2015
    1.70x  
June 30, 2015
    1.70x  
September 30, 2015
    1.85x  
December 31, 2015
    1.85x  
March 31, 2016
    1.85x  
June 30, 2016
    1.85x  
September 30, 2016 and thereafter
    1.95x  

     7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of
or suffer to exist any Indebtedness, except:
     (a) Indebtedness of any Loan Party pursuant to any Loan Document;
     (b) Indebtedness of (i) the Borrower to any Restricted Subsidiary and of
any Subsidiary Guarantor to the Borrower or any other Restricted Subsidiary and
(ii) of any Subsidiary that is not a Guarantor to (x) the Borrower or any
Subsidiary Guarantor to the extent not in violation of Section 7.8 or (y)any
other Subsidiary that is not a Guarantor; provided that any such Indebtedness of
a Loan Party shall be subordinated to the Obligations (other than the Specified
Swap Agreements and Cash Management Obligations) on terms reasonably
satisfactory to the Administrative Agent;
     (c) Guarantee Obligations incurred in the ordinary course of business by
Holdings or any of the Restricted Subsidiaries of Indebtedness and other
obligations of any Subsidiary Guarantor;
     (d) Indebtedness outstanding on the date hereof and listed on
Schedule 7.2(d) and any Permitted Refinancing Indebtedness in respect of any
such Indebtedness;
     (e) Indebtedness (including, without limitation, Capital Lease Obligations,
including those incurred pursuant to Sale Leaseback Transactions) secured by
Liens permitted by Section 7.3(g) (or Section 7.3(w), in the case of a Sale
Leaseback Transaction), and any Permitted Refinancing Indebtedness in respect of
such Indebtedness, in an aggregate principal amount not to exceed the sum of
$25,000,000 at any one time outstanding;
     (f) Indebtedness of the Borrower in respect of the Senior Notes in an
aggregate principal amount not to exceed $250,000,000 (and Permitted Refinancing
Indebtedness in respect of any such Indebtedness) and Guarantee Obligations of
Holdings and any Subsidiary Guarantor in respect of such Indebtedness;

-67-



--------------------------------------------------------------------------------



 



     (g) Indebtedness of the Borrower or any of its Restricted Subsidiaries
acquired or assumed pursuant to a Permitted Acquisition which Indebtedness was
in existence at the time of such Permitted Acquisition and not incurred in
contemplation thereof (and any Permitted Refinancing Indebtedness in respect of
any such Indebtedness), in an aggregate principal amount not to exceed
$30,000,000 at any time outstanding;
     (h) any other Indebtedness of the Borrower or any of its Restricted
Subsidiaries in an aggregate amount not exceeding $50,000,000 at any one time
outstanding; provided, however, in no event shall any Indebtedness of Restricted
Subsidiaries which are not Guarantors, exceed $20,000,000 at any one time
outstanding;
     (i) Indebtedness of Holdings to the Borrower to the extent the related
advance would be permitted to be made as a Restricted Payment hereunder (it
being understood that any such advance shall be deemed to be and shall count as
a Restricted Payment for purposes of Section 7.6);
     (j) obligations in respect of performance, surety, statutory or appeal
bonds or with respect to worker’s compensation claims or other bonds permitted
under Section 7.3;
     (k) Indebtedness incurred in the ordinary course of business in respect of
netting services, overdraft protections and otherwise in connection with deposit
accounts;
     (l) Indebtedness of any Loan Party (other than Holdings) consisting of
promissory notes or similar obligations issued by such Loan Party relating to
licenses to be acquired in connection with a Permitted Acquisition that cannot
be transferred to such Loan Party prior to or concurrently with the consummation
of such Permitted Acquisition not exceeding $20,000,000 at any one time
outstanding;
     (m) Indebtedness consisting of promissory notes issued by the Borrower to
officers, directors and employees of Holdings, the Borrower or any Restricted
Subsidiary of the Borrower to purchase or redeem Capital Stock of Holdings or
any of its direct or indirect parent companies to the extent permitted
hereunder, in an aggregate amount not exceeding $1,500,000 at any time
outstanding;
     (n) Indebtedness under Swap Agreements permitted pursuant to Section 7.12
and Cash Management Obligations;
     (o) Indebtedness of the Borrower that may be deemed to exist under any
acquisition agreement pertaining to acquisitions consummated prior to the
Closing Date;
     (p) Indebtedness that is outstanding on the date hereof but that is repaid
on the Closing Date pursuant to the Debt Discharge;
     (q) either (i) if a Successful Debt Tender is consummated on the Closing
Date, any Existing Notes that are not purchased pursuant to such Successful Debt
Tender (and Permitted Refinancing Indebtedness in respect of any such
Indebtedness) or (ii) if a Defeasance is consummated on the Closing Date, the
Existing Notes;
     (r) unsecured Indebtedness or Indebtedness that is subordinated to the
Obligations (on terms no less favorable to holders of senior debt than the
subordination provisions applicable to the Existing Notes of the Borrower) of
the Borrower incurred to finance a Permitted Acquisition within 90 days of the
incurrence of such Indebtedness and any Permitted Refinancing Indebtedness

-68-



--------------------------------------------------------------------------------



 



in respect of any such Indebtedness; provided that (i) in addition to and
without limitation of compliance with clause (d) of the definition of “Permitted
Acquisition”, the Consolidated Leverage Ratio as of the end of the most recent
fiscal quarter for which financial statements are available (determined on a pro
forma basis as provided in such clause (d)) shall not exceed 5.5 to 1.0,
(ii) such Indebtedness matures after, and does not require any scheduled
amortization or other scheduled payments of principal prior to, the date that is
ninety-one (91) days after the Tranche B Maturity Date (it being understood that
such Indebtedness may have mandatory prepayment, repurchase or redemption
provisions satisfying the requirement of clause (iii) hereof), (iii) such
Indebtedness has terms and conditions (other than interest rate, redemption
premiums and subordination terms), taken as a whole, that are not materially
less favorable to the Borrower than the terms and conditions of the Senior Notes
as of the Closing Date and (iv) such Indebtedness is incurred by the Borrower
and is not guaranteed by any Restricted Subsidiary of the Borrower other than
the Subsidiary Guarantors and Holdings;
     (s) unsecured Indebtedness of the Borrower that is subordinated to the
Obligations on terms no less favorable to the Lenders than the subordination
provisions applicable to the Existing Notes or the Borrower and any Permitted
Refinancing Indebtedness in respect of any such Indebtedness; provided that
(i) both immediately prior to and after giving effect thereto, no Default shall
exist or result therefrom and the Borrower and its Restricted Subsidiaries will
be in compliance with the covenants set forth in Section 7.1, calculated on a
pro forma basis as of the end of the quarter most recently ended prior to the
date such Indebtedness is incurred for which financial statements have been
delivered pursuant to Section 6.1 (calculated as though such Indebtedness has
been incurred at the beginning of the relevant four quarter period, in the case
of Section 7.1(b)), (ii) such Indebtedness matures after, and does not require
any scheduled amortization or other scheduled payments of principal prior to,
the date that is ninety-one (91) days after the Tranche B Maturity Date (it
being understood that such Indebtedness may have mandatory prepayment,
repurchase or redemption provisions satisfying the requirement of clause (iii)
hereof), (iii) such Indebtedness has terms and conditions (other than interest
rate, redemption premiums and subordination terms), that taken as a whole, are
not materially less favorable to the Borrower than the terms and conditions of
the Senior Notes as of the Closing Date; and (iv) such Indebtedness is incurred
by the Borrower and is not guaranteed by Holdings or any Subsidiary of the
Borrower other than the Subsidiary Guarantors (which guarantees shall be
expressly subordinated to the Obligations (other than the Specified Swap
Agreements and Cash Management Obligations) on terms not less favorable to the
Lenders than the subordination terms of such Indebtedness); provided that the
Net Cash Proceeds of any such Indebtedness (other than any such Permitted
Refinancing Indebtedness) shall be concurrently applied to prepay the Tranche B
Term Loans in accordance with Section 2.11(a);
     (t) Indebtedness representing deferred compensation to employees of the
Borrower and its Restricted Subsidiaries incurred in the ordinary course of
business;
     (u) Indebtedness of the Borrower or a Subsidiary Guarantor supported by a
Letter of Credit; provided, however, that (i) the aggregate principal amount of
any such Indebtedness does not at any time exceed the amount available to be
drawn under such Letter of Credit, and (ii) such Indebtedness matures at least
five Business Days prior to the scheduled expiry date of such Letter of Credit;
     (v) Indebtedness of Holdings and the Borrower or any Subsidiary Guarantor
under the Mortgage Facility and any Permitted Refinancing Indebtedness in
respect of any such Indebtedness; provided that the aggregate amount of
Indebtedness outstanding and incurred pursuant to this clause (v) does not at
any one time exceed $6,000,000;

-69-



--------------------------------------------------------------------------------



 



     (w) Indebtedness consisting of (i) Earnout Obligations and (ii) other
obligations of Holdings, the Borrower or its Restricted Subsidiaries under
deferred compensation or other similar arrangements incurred by such Person in
connection with the Transaction and Permitted Acquisitions or any other
Investment expressly permitted hereunder; and
     (x) Indebtedness of Foreign Subsidiaries that are Restricted Subsidiaries
or Restricted Subsidiaries thereof to finance working capital and general
corporate purposes not exceeding $10,000,000 at any time outstanding.
     7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, whether now owned or hereafter acquired, except:
     (a) Liens for taxes, assessments, charges or other governmental levies not
overdue for a period of more than 60 days or that are being contested in good
faith by appropriate proceedings, provided that adequate reserves with respect
thereto are maintained on the books of the Borrower or its Subsidiaries, as the
case may be, in conformity with GAAP;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business that are not overdue
for a period of more than 60 days or that are bonded off and being contested in
good faith by appropriate proceedings;
     (c) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation and deposits
securing liability insurance carriers under insurance or self insurance
arrangements;
     (d) deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, contractual or warranty
obligation, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case incurred in the ordinary course of business;
     (e) easements, rights-of-way, restrictions and other similar encumbrances
that, in the aggregate, do not in any case materially detract from the value of
the property subject thereto or materially interfere with the ordinary conduct
of the business of the Borrower or any of its Restricted Subsidiaries;
     (f) Liens in existence on the date hereof listed on Schedule 7.3(f),
securing Indebtedness permitted by Section 7.2(d), provided that no such Lien is
spread to cover any additional property after the Closing Date and that the
amount of Indebtedness secured thereby is not increased;
     (g) Liens securing Indebtedness of the Borrower or any of its Restricted
Subsidiaries incurred pursuant to Section 7.2(e) solely to finance the
acquisition or construction of new equipment, fixed assets or real property or
the repair or improvement thereof or the refinancing of real property, provided
that (i) such Liens and the Indebtedness secured thereby shall be created within
270 days after the acquisition, construction, repair or improvement of such new
equipment, fixed assets or real property or improvements thereto and (ii) such
Liens do not at any time encumber any property other than the equipment, fixed
assets or real property (or the real property improved by such improvements)
financed by such Indebtedness;
     (h) Liens created pursuant to the Security Documents;

-70-



--------------------------------------------------------------------------------



 



     (i) contractual or statutory Liens of landlords and Liens of suppliers
(including sellers of goods) and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business;
     (j) rights of setoff or bankers’ liens upon deposits of cash in favor of
banks or other depository institutions whether arising by contract or operation
of law, incurred in the ordinary course of business so long as such deposits are
not intended to be collateral for any obligations;
     (k) Liens attaching solely to cash earnest money deposits in connection
with any letter of intent or purchase agreement in connection with a Permitted
Acquisition;
     (l) Liens arising from precautionary UCC financing statements regarding
operating leases not constituting Indebtedness or consignments;
     (m) Liens securing Indebtedness permitted hereunder on property or assets
acquired pursuant to a Permitted Acquisition or permitted Investment, or on
property or assets of a Restricted Subsidiary of the Borrower in existence at
the time such Subsidiary is acquired pursuant to a Permitted Acquisition or
permitted Investment, provided that such Liens are not incurred in connection
with or in anticipation of such Permitted Acquisition or permitted Investment
and do not attach to any other asset of the Borrower or any of its Restricted
Subsidiaries;
     (n) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
     (o) Liens encumbering customary initial deposits and margin deposits, and
similar Liens and margin deposits, and similar Liens attaching to commodity
trading accounts or other brokerage accounts, in each case incurred in the
ordinary course of business;
     (p) Liens incurred in connection with the purchase or shipping of goods or
assets on the related goods or assets and proceeds thereof in favor of the
seller or shipper of such goods or assets;
     (q) Liens in favor of customs and revenues authorities which secure payment
of customs duties in connection with the importation of goods;
     (r) Liens arising out of judgments or awards not constituting an Event of
Default under Section 8(h);
     (s) any interest or title of a licensor, sublicensor, lessor or sublessor
under any license or lease agreement in the ordinary course of business not
interfering with the business of the Borrower or any of its Restricted
Subsidiaries;
     (t) licenses, sublicenses, leases or subleases granted to third Persons in
the ordinary course of business not interfering in any material respect with the
business of the Borrower or any of its Restricted Subsidiaries;
     (u) Liens which arise under Article 4 of the UCC on items in collection and
documents and proceeds related thereto;

-71-



--------------------------------------------------------------------------------



 



     (v) Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of the obligations secured thereby does not exceed
$20,000,000 at any one time;
     (w) Liens on assets subject to a Sale Leaseback Transaction securing
Capital Lease Obligations incurred pursuant to such Sale Leaseback Transaction;
     (x) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.8(g) or (y) to be
applied against the purchase price for such Investment, or (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under
Section 7.5, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;
     (y) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Restricted Subsidiaries are located;
     (z) Liens on the real estate and related assets financed pursuant to the
Mortgage Facility securing Indebtedness under the Mortgage Facility permitted to
be incurred pursuant to Section 7.2(v);
     (aa) zoning, building codes and other land use laws regulating the use or
occupancy of real property or the activities conducted thereon which are imposed
by any Governmental Authority having jurisdiction over such real property and
are not violated by the current use or occupancy of such real property or
materially interfere with the ordinary conduct of the business of the Borrower
or any of its Restricted Subsidiaries thereon;
     (bb) Liens securing repurchase obligations under Cash Equivalents;
     (cc) Liens securing the Institutional Letters of Credit;
     (dd) Liens on assets of non-Guarantors to secure Indebtedness under
Section 7.2(x); and
     (ee) Liens on the equity interest of Unrestricted Subsidiaries.
     7.4 Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:
     (a) any Restricted Subsidiary of the Borrower may be merged or consolidated
with or into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any other Restricted Subsidiary (provided
that when a Restricted Subsidiary that is not a Subsidiary Guarantor is merging
or consolidating with a Subsidiary Guarantor, the Subsidiary Guarantor shall be
the continuing or surviving corporation);
     (b) any Restricted Subsidiary of the Borrower may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) (i) to
the Borrower or any other Restricted Subsidiary (upon voluntary liquidation or
otherwise) (provided that when a Subsidiary that is a Subsidiary Guarantor is so
Disposing of all or substantially of its assets to another Subsidiary, such
other Subsidiary must be a Subsidiary Guarantor) or (ii) pursuant to a
Disposition permitted by Section 7.5;

-72-



--------------------------------------------------------------------------------



 



     (c) any Restricted Subsidiary of the Borrower may liquidate or dissolve or
change its legal form if the Borrower determines in good faith that such action
is in the best interests of the Borrower and its Restricted Subsidiaries and is
not disadvantageous to the Lenders in any material respect;
     (d) any Investment expressly permitted by Section 7.8 may be structured as
a merger, consolidation or amalgamation; and
     (e) Holdings may change its legal form to a corporation if (i) Holdings
determines in good faith that such action is in its best interest and not
disadvantageous to the Lenders in any material respect and (ii) prior notice of
such change is given to the Administrative Agent.
     (f) in connection with an Initial Public Offering, (i) Holding may merge
into the Borrower and (ii) the Borrower may merge into Holdings.
     7.5 Disposition of Property. Dispose of any of its property, whether now
owned or hereafter acquired, or, in the case of any Restricted Subsidiary, issue
or sell any shares of such Restricted Subsidiary’s Capital Stock to any Person,
except:
     (a) the Disposition of obsolete or worn out property or of property no
longer used or useful in the conduct of the Borrower and its Restricted
Subsidiaries, in each case in the ordinary course of business;
     (b) the Disposition of Cash Equivalents and sale of inventory in the
ordinary course of business;
     (c) Dispositions permitted by clause (i) of Section 7.4(b) and 7.4(c);
     (d) the sale or issuance of any Restricted Subsidiary’s Capital Stock to
the Borrower or any Wholly-Owned Subsidiary;
     (e) the Disposition for market value of other property in the aggregate
having a book value not exceeding 15% of the consolidated assets of the Borrower
and its Restricted Subsidiaries in the aggregate from and after the Closing Date
(with consolidated assets being determined at the time of any such Disposition
by reference to the most recent consolidated financial statements delivered
pursuant to Section 6.1); provided that if such Disposition, together with all
related Dispositions, involves assets with a value in excess of $5.0 million,
not less than 75% of the total consideration for any such Disposition shall be
paid to the Borrower in cash or within 180 days after the consummation of such
Disposition is reasonably expected to and shall be converted into cash; and
provided, further, that any liabilities that, if not assumed by the transferee
with respect to the applicable Disposition, would have been deducted in
calculating the Net Cash Proceeds from such Disposition but that are assumed by
the transferee with respect to the applicable Disposition and for which the
Borrower and all of the Restricted Subsidiaries shall have been validly released
by all applicable creditors in writing, shall be treated as cash consideration;
     (f) any of the Borrower and its Restricted Subsidiaries may transfer assets
to the Borrower or any Subsidiary Guarantor;
     (g) any of the Borrower and its Restricted Subsidiaries shall be permitted
to make Permitted Dispositions;

-73-



--------------------------------------------------------------------------------



 



     (h) any of the Borrower and its Restricted Subsidiaries shall be permitted
to sell or otherwise dispose of property and other assets pursuant to Sale
Leaseback Transactions permitted under Section 7.11;
     (i) like-kind exchanges of existing assets for similar replacement assets,
so long as the receipt of the replacement assets in such exchange occurs
promptly following the transfer thereof; provided that to the extent the assets
that were subject to, and exchanged in connection with, such like-kind exchange
constituted Collateral, assets acquired in connection therewith shall constitute
Collateral; and
     (j) any of the Borrower and its Restricted Subsidiaries shall be permitted
to dispose of the Capital Stock of an Unrestricted Subsidiary for fair market
value.
     Notwithstanding the foregoing, the Disposition of any Capital Stock of a
Restricted Subsidiary (other than as permitted by clause (d) above) shall not be
permitted unless all the Capital Stock of such Restricted Subsidiary is Disposed
of pursuant to such Disposition (and any other Investments in such Restricted
Subsidiary, or any of its Restricted Subsidiaries, are also Disposed of or
otherwise repaid in connection with such Disposition, or are treated as
Investments under, and permitted by, clause (y) of Section 7.8).
     To the extent the Required Lenders waive the provisions of this Section
with respect to the sale or other disposition of any Collateral, or any
Collateral is sold or disposed of as permitted by this Section, such Collateral
in each case (unless sold or disposed of to a Loan Party) shall be sold or
otherwise disposed of free and clear of the Liens created by the Loan Documents
and the Administrative Agent shall take such actions in accordance with
Section 10.14 as are appropriate in connection therewith.
7.6 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in stock of the Person making such dividend) on, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, defeasance, retirement or other acquisition of,
any Capital Stock of any Group Member, whether now or hereafter outstanding, or
make any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of any Group Member (collectively,
“Restricted Payments”), except that:
     (a) any Restricted Subsidiary may make Restricted Payments to the Borrower
or its equity holders on a pro rata basis;
     (b) (i) so long as no Default or Event of Default shall have occurred and
be continuing or would result therefrom, the Borrower may pay dividends to
Holdings to permit Holdings to purchase (and Holdings may purchase) or to pay
dividends to any of its direct or indirect parent companies to permit any of its
direct or indirect parent companies to purchase Capital Stock of Holdings or any
of its direct or indirect parent companies from present or former officers or
employees of any Group Member, their estates and their heirs upon the death,
disability or termination of employment of such officer or employee, provided,
that the aggregate amount of payments under this clause (i) after the date
hereof (net of any proceeds received by Holdings and contributed to the Borrower
after the date hereof in connection with resales of any such Capital Stock)
shall not exceed either (x) $6,000,000 in cash in the aggregate during any
fiscal year plus (A) the balance of any such $6,000,000 limit not used in any
fiscal year (which may be used in any subsequent fiscal year), (B) the amount of
any equity contribution made to the Borrower (through Holdings) for the purpose
of such repurchase (and Not Otherwise Applied), and (C) the proceeds of any
key-man life insurance with respect to such employee paid to Holdings, the
Borrower or any of its Restricted Subsidiaries; or (y) $30,000,000 in cash on a
cumulative basis and (ii) the

-74-



--------------------------------------------------------------------------------



 



Borrower may pay dividends to Holdings to permit Holdings to pay, or to pay
dividends to or any of its direct or indirect parent companies permit the or any
of its direct or indirect parent companies to pay, Management Fees;
     (c) subject to the proviso to clause (h) below, the Borrower may pay
dividends to Holdings to provide for the payment by Holdings of, or to permit
Holdings to pay dividends to or any of its direct or indirect parent companies
to provide for the payment by or any of its direct or indirect parent companies
of, customary corporate indemnities owing to directors of the Holdings, or any
of its direct or indirect parent companies, the Borrower, its Subsidiaries or
any of their Affiliates in the ordinary course of business;
     (d) Holdings may make Restricted Payments in the form of repurchases of its
Capital Stock deemed to occur upon the non cash exercise of stock options and
warrants;
     (e) Restricted Payments made on the Closing Date to consummate the
Transactions;
     (f) Holdings and its Restricted Subsidiaries may pay dividends through
issuance of Permitted Capital Stock and may redeem any Capital Stock in exchange
for other Permitted Capital Stock;
     (g) the Borrower may make Restricted Payments to Holdings to enable it to
pay Closing Costs and to make payments required to be made by it pursuant to any
acquisition agreement pertaining to acquisitions by the Borrower and its
Restricted Subsidiaries consummated prior to the Closing Date and Permitted
Acquisitions by the Borrower and its Restricted Subsidiaries thereafter;
     (h) the Borrower may directly or indirectly make distributions to Holdings
(and Holdings may make distributions to or any of its direct or indirect parent
companies) or make payments on behalf of Holdings (or any of its direct or
indirect parent companies), to the extent necessary to pay the taxes and the
operating and administrative expenses of Holdings (or any of its direct or
indirect parent companies) incurred in the ordinary course of its business
including, without limitation, reasonable directors’ fees and expenses; provided
that all dividends or other distributions made directly or indirectly to, or
payments made on behalf of, any of its direct or indirect parent companies
pursuant to this clause (h) and clause (c) above shall not exceed $6,500,000 in
the aggregate;
     (i) Holdings may purchase Existing Notes of NMH Holdings, Inc. and Holdings
(and Borrower and Holdings may make distributions to NMH Holdings, Inc. and
Holdings for that purpose) and the Borrower may purchase or otherwise acquire
Existing Notes of Borrower;
     (j) in addition to the foregoing Restricted Payments and so long as no
Default shall have occurred and be continuing or would result therefrom, the
Borrower may make additional Restricted Payments to Holdings the proceeds of
which may be utilized by Holdings to make additional Restricted Payments, in an
aggregate amount, not to exceed the sum of (i) $15,000,000, (ii) the aggregate
amount of the Net Cash Proceeds from issuances of Permitted Capital Stock of
Holdings after the Closing Date that have been contributed to the Borrower as
common equity and Not Otherwise Applied and (iii) if the Consolidated Leverage
Ratio as of the last day of the most recent fiscal quarter for which financial
statements have been delivered pursuant to Section 6.1 (after giving pro forma
effect to such additional Restricted Payments and any Indebtedness incurred in
connection therewith) is 4.75:1 or less, the amount of Cumulative Excess Cash
Flow that is Not Otherwise Applied;

-75-



--------------------------------------------------------------------------------



 



     (k) any Permitted SRS Distribution;
     (l) with respect to any taxable period during which the Borrower or any of
its Subsidiary is a member of a consolidated, unitary, combined or similar tax
group in which NMH Holdings, Inc. (or any direct or indirect parent of NMH
Holdings, Inc.) is the common parent, the Borrower (or another Restricted
Subsidiary of the Borrower) may directly (or indirectly through Holdings) make
payment to NMH Holdings, Inc. in order for NMH Holdings, Inc. (or any direct or
indirect parent of NMH Holdings, Inc.) to pay the portion of its consolidated,
unitary, combined or similar U.S. federal, state and local and non-U.S. income
taxes attributable to the income of the Borrower and any of its Subsidiaries in
an amount not to exceed the income tax liabilities that would have been payable
by the Borrower and its Subsidiaries on a stand-alone basis, reduced by any such
income taxes paid or to be paid directly by the Borrower or its Subsidiaries;
provided that the amount of any such payments, dividends or distributions
attributable to any income of an Unrestricted Subsidiary shall be limited to the
cash distributions made by such Unrestricted Subsidiary to the Borrower or its
Restricted Subsidiaries for such purpose; and
     (m) the Borrower or any Restricted Subsidiary may make Restricted Payments
with the Capital Stock of, and/or the proceeds of the sale of Capital Stock of,
an Unrestricted Subsidiary or proceeds of a dividend or distribution from an
Unrestricted Subsidiary if after giving effect to such Restricted Payment the
fair market value of the Investments of Group Members in the applicable
Unrestricted Subsidiary (plus any cash dividend or distributed to Group Members
by an Unrestricted Subsidiary and retained by Group Members) is at least equal
to the fair market value of all Investments in such Unrestricted Subsidiary
valued at the respective times such Investments were made.
     7.7 Capital Expenditures. Make or commit to make any Capital Expenditure,
except:
     (a) Capital Expenditures of the Borrower and its Restricted Subsidiaries
during any fiscal year not exceeding the amount set forth below with respect to
such fiscal year:

        Fiscal Year   Capital Expenditure   Ending   Limit  
September 30, 2011
  $28.0 million  
September 30, 2012
  $28.0 million  
September 30, 2013
  $33.0 million  
September 30, 2014
  $33.0 million  
September 30, 2015
  $33.0 million  
September 30, 2016
  $33.0 million  

; provided, that (i) up to 100% of any such amount referred to above, if not so
expended in the fiscal year for which it is permitted, may be carried over for
expenditure in the next succeeding fiscal year and (ii) Capital Expenditures
made pursuant to this clause (a) during any fiscal year shall be deemed made,
first, in respect of amounts carried over from the prior fiscal year pursuant to
clause (i) above and, second, in respect of amounts permitted for such fiscal
year as provided above; and
     (b) Excluded Capital Expenditures.
     7.8 Investments. Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person

-76-



--------------------------------------------------------------------------------



 



(all of the foregoing, “Investments”), except in the case of Holdings and any of
its Restricted Subsidiaries (other than any Insurance Subsidiary unless
otherwise expressly included in this Section 7.8 or permitted by Section 7.17):
     (a) accounts receivable and other extensions of trade credit by the
Borrower and its Subsidiaries in the ordinary course of business and advances
made to Alliance Human Services in the ordinary course of business;
     (b) Investments in Cash Equivalents;
     (c) Guarantee Obligations permitted by Section 7.2;
     (d) intercompany Investments by any Group Member in the Borrower or any
Person that, prior to such investment, is a Subsidiary Guarantor and by any
Restricted Subsidiary that is not a Guarantor in any other Restricted Subsidiary
that is not a Guarantor; provided, however, that any such Investments in any
Insurance Subsidiary must be made in compliance with clause (u) below;
     (e) existing Investments as listed on Schedule 7.8(g);
     (f) Capital Expenditures to the extent permitted under this Agreement;
     (g) Permitted Acquisitions;
     (h) the formation of and Investments in new Restricted Subsidiaries of the
Borrower that are Subsidiary Guarantors, provided that (i) such Restricted
Subsidiary is owned by the Borrower or a Subsidiary Guarantor, (ii) the Borrower
shall have notified the Administrative Agent at least ten Business Days prior to
the formation or acquisition of any such Restricted Subsidiary, (iii) such
Restricted Subsidiary shall be engaged in a permitted business of the Borrower
or its Restricted Subsidiaries hereunder and (iv) promptly within 30 days after
the date of the formation or acquisition of any such Restricted Subsidiary and
the Investment therein or such later date as the Administrative Agent may agree,
and after giving effect thereto, (A) such new Restricted Subsidiary and its
parent shall have entered into any and all agreements (in form and substance
reasonably satisfactory to the Administrative Agent) necessary to comply with
Section 6.9, and the Administrative Agent shall be satisfied that all Liens
required to be granted in the assets and ownership interests of such new
Restricted Subsidiary under such Section 6.9 have been granted or pledged and
have been perfected and are subject only to permitted Liens hereunder, and (B)
no Event of Default shall have occurred and be continuing;
     (i) the Borrower and its Restricted Subsidiaries may receive and own
Capital Stock or other investments acquired as non-cash consideration pursuant
to dispositions permitted under Section 7.5;
     (j) the Borrower and its Restricted Subsidiaries may make pledges and
deposits permitted under Section 7.3;
     (k) the Borrower and its Restricted Subsidiaries may make Investments and
guarantees expressly permitted under Sections 7.2, 7.4, 7.5 and 7.6;
     (l) the Borrower and its Restricted Subsidiaries may make an Investment
that could otherwise be made as a Restricted Payment to the extent the related
advance or investment would

-77-



--------------------------------------------------------------------------------



 



be permitted under clause (j) of Section 7.6 (it being understood that any such
Investment shall be deemed to be and shall count as a Restricted Payment for
purposes of clause (j) of Section 7.6);
     (m) the Borrower and its Restricted Subsidiaries may hold Investments to
the extent such Investments reflect an increase in the value of Investments and
would otherwise exceed the limitations herein;
     (n) Investments consisting of endorsements for collection or deposit in the
ordinary course of business;
     (o) Investments in deposit accounts opened and maintained in the ordinary
course of business;
     (p) Holdings and the Borrower may acquire and hold promissory notes of
employees of Holdings or its Restricted Subsidiaries in connection with such
Person’s purchase of Permitted Capital Stock of Holdings;
     (q) Investments received in connection with any bankruptcy or
reorganization of, or any good faith settlement of delinquent accounts and
disputes with, any customer or supplier arising in the ordinary course of
business;
     (r) the Borrower may enter into Swap Agreements that are not speculative in
nature to the extent permitted hereunder;
     (s) any Investments consisting of deferred compensation owed to employees
of Holdings, the Borrower and their respective Restricted Subsidiaries;
     (t) Investments by the Borrower and the Restricted Subsidiaries in
Restricted Subsidiaries (other than Insurance Subsidiaries) that are not
Guarantors, which does not exceed the greater of (i) $25,000,000 or (ii) 2.5% of
Total Assets at any one time outstanding;
     (u) Investments by the Borrower or any Wholly-Owned Subsidiary in any
Insurance Subsidiary (including in respect of the formation thereof) solely to
the extent permitted by Section 7.18(b);
     (v) Investments consisting of loans and advances to employees of any Group
Member (including for travel, entertainment and relocation expenses) not
exceeding $2,500,000 in the aggregate at any time outstanding;
     (w) Investments in less than 50% of the equity interest of other Persons
(“Minority Investments”) held by a Restricted Subsidiary acquired pursuant to a
Permitted Acquisition, which Minority Investments existed at the time of such
Permitted Acquisition and were not made in contemplation of or in connection
with such Permitted Acquisition; provided, however, that the aggregate amount of
all such Minority Investments (determined, with respect to each such Minority
Investment, based on the fair market value thereof as of the date of the
relevant Permitted Acquisition) shall not exceed 33% of the total assets of the
Subsidiary to be acquired;
     (x) Investments made in connection with the funding of contributions under
any non-qualified retirement plan or similar employee compensation plan in an
amount not to exceed the amount of compensation expense recognized by the
Borrower and its Restricted Subsidiaries in connection with such plans;

-78-



--------------------------------------------------------------------------------



 



     (y) so long as immediately after giving effect to any such Investment, no
Default has occurred and is continuing and the Borrower and its Restricted
Subsidiaries will be in compliance with the covenants set forth in Section 7.1
as of the last day of the most recent fiscal quarter for which financial
statements have been delivered pursuant to Section 6.1 (after giving pro forma
effect to such Investment and any Indebtedness incurred in connection
therewith), other Investments that do not exceed, in the aggregate, $15,000,000;
plus any amount that could otherwise be made as a Restricted Payment permitted
at the time under clause (j) of Section 7.6 (it being understood that any
amounts so applied shall be deemed to be and count as Restricted Payments for
purposes of clause (j) of Section 7.6);
     (z) Investments in the form of or made out of the proceeds of an issuance
of Permitted Capital Stock;
     (aa) Investments by the Borrower and the Restricted Subsidiaries in Foreign
Subsidiaries not to exceed the greater of $12,500,000 at any one time
outstanding;
     (bb) Investments in any Unrestricted Subsidiary in lieu of Restricted
Payments that could be made pursuant to Section 7.6(l); and
     (cc) any retained equity interest in a Person (including an Unrestricted
Subsidiary) whose equity interests were the subject of a Permitted SRS
Distribution.
     The amount of any Investment shall be the initial amount of such Investment
and any addition thereto, as reduced by any repayment of principal (in the case
of an Investment constituting Indebtedness) or any distribution constituting a
return of capital (in the case of any other Investment).
     7.9 Optional Prepayments and Modifications of Certain Debt Instruments and
Material Agreements. (a) Make or offer to make any optional or voluntary
payment, prepayment, repurchase or redemption of or otherwise optionally or
voluntarily defease or segregate funds with respect to the Senior Notes, any
Permitted Acquisition Debt, any Permitted Additional Subordinated Debt or any
Permitted Refinancing Indebtedness incurred in respect of any of the foregoing;
provided that (i) the Borrower may pay, prepay, repurchase or redeem any of the
foregoing Indebtedness, (A) pursuant to a refinancing thereof with Permitted
Refinancing Indebtedness (to the extent permitted by Section 7.2), (B) with
amounts that could otherwise be made as a Restricted Payment permitted at the
time under clause (j) of Section 7.6 (it being understood that any amounts so
applied shall be deemed to be and count as Restricted Payments for purposes of
clause (j) of Section 7.6) or (C) to the extent that the consideration therefor
consists of Permitted Capital Stock of Holdings or Capital Stock of any direct
or indirect parent of Holdings, and (ii) the foregoing shall not be construed to
prohibit the Debt Discharge or the conversion of any such Indebtedness into
equity; (b) amend, modify, waive or otherwise change, or consent or agree to any
material amendment, modification, waiver or other change to, any of the terms of
any Indebtedness described in clause (a) above that is materially adverse to the
interests of the Lenders (determined by comparison to such terms in effect on
the Closing Date after giving effect to the Transactions, in the case of those
then in effect, or otherwise to such terms in effect on the date of creation
thereof, and disregarding any default or potential default in respect thereof);
or (c) designate any Indebtedness (other than obligations of the Loan Parties
pursuant to the Loan Documents) as “Designated Senior Indebtedness” (or any
other defined term having a similar purpose) for the purposes of any
Indebtedness described in clause (a) above that is subordinated to the
Obligations.
     7.10 Transactions with Affiliates. Enter into any transaction, including
any purchase, sale, lease or exchange of property, the rendering of any service
or the payment of any management, advisory or similar fees, with any Affiliate
(other than Holdings, the Borrower or any Subsidiary Guarantor) unless

-79-



--------------------------------------------------------------------------------



 



such transaction is (a) otherwise permitted under this Agreement and (b) upon
fair and reasonable terms no less favorable to the relevant Group Member than it
would obtain in a comparable arm’s length transaction with a Person that is not
an Affiliate. Notwithstanding the foregoing, (i) Holdings and its Restricted
Subsidiaries may pay to the Sponsor fees pursuant to and in accordance with the
Management Agreement as in effect on the Closing Date (and not prior to the
times payable under the Management Agreement as in effect on the Closing Date)
(the “Management Fees”) and expenses and indemnities in connection therewith
(which fees, but not expenses or indemnities (which shall not be restricted),
may only be paid when no Event of Default has occurred and is continuing),
(ii)Holdings, the Borrower and its Restricted Subsidiaries may pay customary
fees to, and the out-of-pocket expenses of, its board of directors, employees
and officers and may provide customary corporate indemnities for the benefit of
members of its board of directors, employees and officers, (iii) the payment of
Closing Costs, (iv) Restricted Payments permitted under Section 7.6, and
(v) transactions pursuant to permitted agreements in existence on the Closing
Date and set forth on Schedule 7.10 or any amendment thereto to the extent such
an amendment is not adverse to the Lenders in any material respect.
     7.11 Sales and Leasebacks. Enter into any arrangement with any Person
providing for the leasing by any Group Member of any property or containing an
obligation of such Group Member to repurchase such property from such Person,
which property has been or is to be sold or transferred by such Group Member to
such Person (or any Affiliate thereof) or to any other Person (or any Affiliate
thereof) to whom funds have been or are to be advanced by such Person (or any
Affiliate thereof) on the security of such property or rental obligations of
such Group Member (any such transaction a “Sale Leaseback Transaction”) except
any Sale Leaseback Transaction (a) in respect of property consisting of capital
assets so sold pursuant to such Sale Leaseback Transaction solely for cash
consideration in an amount not less than the cost thereof within 180 days after
the date that such property was initially acquired by a Group Member or (b) in
respect of any other property consisting of capital assets so sold pursuant to
such Sale Leaseback Transaction for market value and solely for cash
consideration and in respect of which the Borrower shall comply with
Section 2.11(b).
     7.12 Swap Agreements. Enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Restricted Subsidiary has actual exposure (other than those in respect of
Capital Stock or, except as provided in clause (b) below, the Senior Notes) and
(b) Swap Agreements entered into in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of the Borrower or any Restricted Subsidiary.
     7.13 Changes in Fiscal Periods. Permit the fiscal year of the Borrower or
Holdings to end on a day other than September 30 or change the Borrower’s or
Holdings’ method of determining fiscal quarters; provided, however that the
Borrower may, upon written notice to the Administrative Agent, change its fiscal
year to any other fiscal year reasonably acceptable to the Administrative Agent,
provided that as a condition to any such change the Borrower and the
Administrative Agent shall, and are hereby authorized by the Lenders to, make
any adjustments to this Agreement that are necessary or appropriate to reflect
such change in fiscal year.
     7.14 Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Group Member
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its obligations
under the Loan Documents to which it is a party other than (a) this Agreement
and the other Loan Documents, the Senior Note Indenture, Existing Notes, the
Mortgage Facility or documents evidencing Indebtedness incurred under
Sections 7.2(e), (g), (h), (r), (s) and (x) and any Permitted Refinancing
Indebtedness in respect of any such Indebtedness, (b) any agreements governing
any Indebtedness secured by Liens permitted hereby (in which case, any
prohibition or limitation shall only be effective

-80-



--------------------------------------------------------------------------------



 



against the assets subject to such Lien) and (c) agreements which (i) are
binding on a Restricted Subsidiary at the time such Restricted Subsidiary first
becomes a Restricted Subsidiary, so long as such agreements were not entered
into in contemplation of such Person becoming a Restricted Subsidiary, (ii) are
customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures permitted under Section 7.8 and applicable solely
to such joint venture entered into in the ordinary course of business, (iii) are
customary restrictions on leases, subleases, licenses or asset sale agreements
otherwise permitted hereby so long as such restrictions relate to the assets
subject thereto, (iv) are customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of the Borrower or any
Restricted Subsidiary, (v) are customary provisions restricting assignment of
any agreement entered into in the ordinary course of business, and (vi) are
restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business.
     7.15 Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Restricted Subsidiary of the Borrower to (a) make Restricted
Payments in respect of any Capital Stock of such Restricted Subsidiary held by,
or pay any Indebtedness owed to, the Borrower or any other Restricted Subsidiary
of the Borrower, (b) make loans or advances to, or other Investments in, the
Borrower or any other Restricted Subsidiary of the Borrower or (c) transfer any
of its assets to the Borrower or any other Restricted Subsidiary of the
Borrower, except for (x) agreements which (i) are binding on a Restricted
Subsidiary at the time such Restricted Subsidiary first becomes a Restricted
Subsidiary, so long as such agreements were not entered into in contemplation of
such Person becoming a Restricted Subsidiary, (ii) are customary provisions in
joint venture agreements and other similar agreements applicable to joint
ventures permitted under Section 7.8 and applicable solely to such joint venture
entered into in the ordinary course of business, (iii) are customary
restrictions on leases, subleases, licenses or asset sale agreements otherwise
permitted hereby so long as such restrictions relate to the assets subject
thereto, (iv) are customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of the Borrower or any Restricted
Subsidiary, (v) are customary provisions restricting assignment of any agreement
entered into in the ordinary course of business, and (vi) are restrictions on
cash or other deposits imposed by customers under contracts entered into in the
ordinary course of business), (y) such encumbrances or restrictions existing
under or by reason of (i) any restrictions existing under the Loan Documents, or
the Senior Notes Indenture, the Mortgage Facility or documents evidencing
Indebtedness incurred under Sections 7.2(e), (r), (s) and (x) and any Permitted
Refinancing Indebtedness in respect of any such Indebtedness or (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary and (z) restrictions
applicable only to Foreign Subsidiaries.
     7.16 Lines of Business. Enter into any business, either directly or through
any Restricted Subsidiary, except for those businesses in which the Borrower and
its Restricted Subsidiaries are engaged on the date of this Agreement or that
are reasonably related, complementary or ancillary thereto, including relating
to social services, it being understood and acknowledged that any Insurance
Subsidiary shall be the only entity conducting insurance business (and business
reasonably related thereto) and that any Insurance Subsidiary shall be engaged
for the underwriting of insurance policies for Holdings, the Borrower and its
Restricted Subsidiaries and each of such Person’s respective employees, officers
or directors. As to Holdings, engage in any business except for holding all of
the Capital Stock of the Borrower and activities incidental thereto and other
transactions specifically permitted hereunder. In connection therewith, Holdings
shall have no Indebtedness other than Indebtedness under the Loan Documents and
other transactions specifically permitted hereunder, tax liabilities incurred in
the ordinary course of business, and administrative expenses incurred in the
ordinary course of business.
     7.17 Insurance Subsidiary Investments. Permit any Insurance Subsidiary to
make any Investment in any Person except:

-81-



--------------------------------------------------------------------------------



 



     (a) Investments in Cash Equivalents;
     (b) Investments in deposit accounts opened and maintained in the ordinary
course of business;
     (c) Investments in accounts receivable in the ordinary course of business;
and
     (d) Investments in notes or bonds (including interest only notes or bonds)
in an aggregate amount (for all Insurance Subsidiaries combined) up to
$5,000,000 that are rated at least BBB- by S&P or Baa3 by Moody’s at the time of
purchase; provided that an aggregate amount up to $3,000,000 of such Investments
shall have a rating of at least A by S&P or A2 by Moody’s at the time of
purchase.
     7.18 Insurance Subsidiary. Permit any Insurance Subsidiary to enter into
any (or renew, extend or materially modify any existing) reinsurance or
stop-loss insurance arrangements except in the ordinary course of business with
reinsurers rated as least “A-” by A.M. Best & Co. or reinsurers whose
obligations to the Insurance Subsidiary are secured by letters of credit or
other collateral reasonably acceptable to the board of directors of such
Insurance Subsidiary or (b) permit any Investment in any Insurance Subsidiary,
except for Investments in an aggregate amount (for all Insurance Subsidiaries
combined) not in excess of $10,000,000; provided that such amount may be
increased by non-material amounts in the discretion and with the approval of the
Administrative Agent (for the avoidance of doubt, such investments shall exclude
any expenses and premiums paid to any Insurance Subsidiary by any Group Member
in the ordinary course of such Group Member’s business).
7.19 Limitations on Institutional L/C Collateral Account. Permit Holdings or any
of its Subsidiaries to withdraw or apply the funds deposited in the
Institutional L/C Collateral Account for any purpose other than to (i) prepay
the Loans; (ii) cash collateralize any Institutional L/C Exposure; or
(iii) secure any Obligations hereunder in a manner reasonably satisfactory to
the Administrative Agent.
SECTION 8
EVENTS OF DEFAULT
     If any of the following events shall occur and be continuing:
     (a) the Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any other amount payable hereunder or under any other Loan Document, within
three Business Days after any such interest or other amount becomes due in
accordance with the terms hereof; or
     (b) any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any materially adverse respect on or as of the date made
or deemed made; or
     (c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
Holdings and the Borrower only), Section 6.7(a) or Section 7 of this Agreement
or Sections 5.5 and 5.7(b) of the Guarantee and Security Agreement; or

-82-



--------------------------------------------------------------------------------



 



     (d) any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after the earlier of
knowledge thereof by a Responsible Officer of a Loan Party or notice to the
Borrower from the Administrative Agent or the Required Lenders; or
     (e) any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Obligations) on the scheduled or original due date with respect thereto; or
(ii) default in making any payment of any interest on any such Indebtedness
(excluding the Obligations), in each case, beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created and such default has not been waived; or (iii) default in the observance
or performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or (in the case of
any such Indebtedness constituting a Guarantee Obligation) to become payable and
such default has not been waived; provided, that a default, event or condition
described in clause (i), (ii) or (iii) of this paragraph (e) shall not at any
time constitute an Event of Default unless, at such time, one or more defaults,
events or conditions of the type described in clauses (i), (ii) and (iii) of
this paragraph (e) shall have occurred and be continuing with respect to
Indebtedness the outstanding principal amount of which exceeds in the aggregate
$20,000,000; or
     (f) (i) any Group Member shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or any Group Member shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any Group Member any case, proceeding or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed or
undischarged for a period of 60 days; or (iii) there shall be commenced against
any Group Member any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Group Member
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or
(iii) above; or (v) any Group Member shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or
     (g) (i) any Person shall engage in any non-exempt “prohibited transaction”
(as defined in Section 406 of ERISA or Section 4975 of the Code) involving any
Plan, (ii) a failure to satisfy the minimum funding standard (within the meaning
of Section 302 of ERISA or Section 412 of the Code), whether or not waived, or
any Lien in favor of the PBGC or a Plan shall arise on the assets of the
Borrower or any Commonly Controlled Entity, (iii) a Reportable Event shall occur
with respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Single Employer
Plan, which Reportable

-83-



--------------------------------------------------------------------------------



 



Event or commencement of proceedings or appointment of a trustee is, in the
reasonable opinion of the Required Lenders, likely to result in the termination
of such Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan
shall terminate for purposes of Title IV of ERISA, (v) the Borrower or any
Commonly Controlled Entity shall incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other similar event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, would, in
the reasonable opinion of the Required Lenders, reasonably be expected to have a
Material Adverse Effect; or
     (h) one or more judgments or decrees shall be entered against any Group
Member involving in the aggregate a liability (not paid or fully covered by
insurance as to which the relevant insurance company has not denied coverage) of
$20,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 45 days from the
entry thereof; or
     (i) any of the Security Documents shall cease, for any reason, to be in
full force and effect, or any Loan Party or any Affiliate of any Loan Party
shall so assert, or any Lien created by any of the Security Documents shall
cease to be enforceable and of the same effect and priority purported to be
created thereby; or
     (j) the guarantee contained in Section 2 of the Guarantee and Security
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert; or
     (k) a Change of Control or a Specified Change of Control shall occur; or
     (l) any Permitted Acquisition Debt that is required to be subordinated to
the Obligations or any Permitted Additional Subordinated Debt (or any Permitted
Refinancing Indebtedness in respect of any of the foregoing) or the guarantees
thereof shall cease, for any reason, to be validly subordinated to the
Obligations or the obligations of the Subsidiary Guarantors under the Guarantee
and Security Agreement, as the case may be, as provided in the applicable
documentation in respect of such Indebtedness; or
     (m) any Governmental Authority shall commence a hearing on the renewal of
any material license, consent, authorization, permit, certificate, franchise
held by the Borrower, any of its Subsidiaries, or professional employee,
officer, director or contractor of any the Borrower or any of its Subsidiaries
if there is a significant probability that the result thereof will be the
termination, revocation, suspension or material adverse amendment of any such
license, consent, authorization, permit, certificate, franchise that would have
a Material Adverse Effect; or
     (n) any Governmental Authority shall commence a formal proceeding seeking
the termination, suspension or revocation of any license, consent,
authorization, permit, certificate, franchise held by the Borrower, any of its
Subsidiaries, or professional employee, officer, director or contractor of the
Borrower or any Subsidiary of the Borrower if the result thereof is reasonably
likely to be the termination, suspension or revocation of any license, consent,
authorization, permit, certificate, franchise that would have a Material Adverse
Effect; or
     (o) or any Insurance Subsidiary shall become subject to any conservation,
rehabilitation, liquidation order, directive or mandate issued by any
Governmental Authority which could reasonably be expected to have a Material
Adverse Effect;

-84-



--------------------------------------------------------------------------------



 



then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of Reimbursement Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) shall immediately become due
and payable, and (B) if such event is any other Event of Default, either or both
of the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of Reimbursement Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) to be due and payable
forthwith, whereupon the same shall immediately become due and payable. With
respect to all Letters of Credit with respect to which presentment for honor
shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit. Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of Reimbursement Obligations in respect of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
Obligations. After all such Letters of Credit shall have expired or been fully
drawn upon, all Reimbursement Obligations shall have been satisfied and all
other Obligations shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Borrower (or such other Person
as may be lawfully entitled thereto). Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.
SECTION 9
THE AGENTS
     9.1 Appointment and Authority. Each of the Lenders and the Issuing Lender
hereby irrevocably appoints UBS AG, Stamford Branch, to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
such Agent to take such actions on its behalf and to exercise such powers as are
delegated to such Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the Issuing Lender, and neither Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions.
     9.2 Rights as a Lender. Each person serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each person serving as an Agent hereunder in its
individual capacity. Such person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Borrower or any Subsidiary
or other Affiliate thereof as if such person were not an Agent hereunder and
without any duty to account therefor to the Lenders.

-85-



--------------------------------------------------------------------------------



 



     9.3 Exculpatory Provisions. No Agent shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, no Agent:
     (i) shall be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
     (ii) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable
Requirements of Law; and
     (iii) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the person serving as such Agent or any of its
Affiliates in any capacity.
     No Agent shall be liable for any action taken or not taken by it (x) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 10.02) or (y) in the absence of its own gross negligence or willful
misconduct. No Agent shall be deemed to have knowledge of any Default unless and
until notice describing such Default is given to such Agent by Borrower, a
Lender or the Issuing Lender.
     No Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Section 5 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom
and is intended to create or reflect only an administrative relationship between
independent contracting parties.
     Each party to this Agreement acknowledges and agrees that the
Administrative Agent may use an outside service provider for the tracking of all
UCC financing statements required to be filed pursuant to the Loan Documents and
notification to the Administrative Agent of, among other things, the upcoming
lapse or expiration thereof, and that any such service provider will be deemed
to be acting at the request and on behalf of Borrower and the other Loan
Parties. No Agent shall be liable for any action taken or not taken by any such
service provider.
     9.4 Reliance by Agent. Each Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)

-86-



--------------------------------------------------------------------------------



 



believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper person. Each Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Lender
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Lender prior to the making of such Loan or the
issuance of such Letter of Credit. Each Agent may consult with legal counsel
(who may be counsel for Borrower), independent accountants and other experts
selected by it, and shall be entitled to rely upon the advice of any such
counsel, accountants or experts and shall not be liable for any action taken or
not taken by it in accordance with such advice.
     9.5 Delegation of Duties. Each Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through, or delegate any and all such rights and powers to, any one or more
sub-agents appointed by such Agent. Each Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such subagent and to the Related Parties of each
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent.
     9.6 Resignation of Agent.
          (a) Each Agent may at any time give notice of its resignation to the
Lenders, the Is-suing Lender and Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the Borrower’s
consent, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may, on
behalf of the Lenders and the Issuing Lender, appoint a successor Agent meeting
the qualifications set forth above provided that if the Agent shall notify
Borrower and the Lenders that no qualifying person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the Issuing Lender under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security as
nominee until such time as a successor Administrative Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through an Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Agent as provided for above in this paragraph. Upon the acceptance of a
successor’s appointment as Agent hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this paragraph). The fees
payable by Borrower to a successor Agent shall be the same as those payable to
its predecessor unless otherwise agreed between Borrower and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Section 9 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Agent was acting as Agent.

-87-



--------------------------------------------------------------------------------



 



          (b) The Issuing Lender or the Swingline Lender may at any time give
notice of its resignation to the Lenders, the Administrative Agent and Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right with the Borrower’s consent to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Issuing Lender and/or the Swingline Lender
gives notice of its resignation, then the Borrower may, on behalf of the Lenders
and the Administrative Agent, appoint a successor Issuing Lender and/or the
Swingline Lender meeting the qualifications set forth above; provided that if
the Issuing Lender and/or the Swingline Lender shall notify Borrower and the
Lenders that no qualifying person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Issuing Lender and/or the Swingline Lender shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through an Issuing Lender and/or the Swingline Lender shall
instead be made by or to each Lender and the Administrative Agent directly,
until such time as the Required Lenders appoint a successor Issuing Lender
and/or the Swingline Lender as provided for above in this paragraph (except as
to already outstanding Letters of Credit and Swingline Loans, as to which the
Issuing Lender and the Swingline Lender shall continue in such capacities until
the Revolving L/C Exposure relating thereto shall be reduced to zero and such
Swingline Loans shall have been repaid, as applicable, or until the successor
Administrative Agent shall succeed to the roles of Issuing Lender and Swingline
Lender in accordance with the next sentence and perform the actions required by
the next sentence). Upon the acceptance of a successor’s appointment as Issuing
Lender and/or Swingline Lender hereunder, unless the Administrative Agent and/or
such successor gives notice to Borrower otherwise, (i) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Issuing Lender and Swingline Lender and (ii) the
successor Issuing Lender shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring Issuing Lender to effectively
assume the obligations of the retiring Issuing Lender with respect to such
Letters of Credit. At the time any such resignation of the Issuing Lender shall
become effective, Borrower shall pay all unpaid fees accrued for the account of
the retiring Issuing Lender.
     9.7 Non-Reliance on Agent and Other Lenders. Each Lender and the Issuing
Lender acknowledges that it has, independently and without reliance upon any
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender further represents and warrants that it has had the
opportunity to review the Confidential Information Memorandum and each other
document made available to it in connection with this Agreement and has
acknowledged and accepted the terms and conditions applicable to the recipients
thereof. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
     9.8 Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. Without limiting or expanding the
provisions of Section 2.18, 2.19 or 2.20, each Lender shall, and does hereby,
indemnify the Administrative Agent against, and shall make payable in respect
thereof within 30 days after demand therefor, any and all taxes, interest,
additions to tax and penalties and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the Internal Revenue Service or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold tax from amounts paid to or for the account of any Lender for any
reason

-88-



--------------------------------------------------------------------------------



 



(including, without limitation, because the appropriate form was not delivered
or not property executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of, withholding tax ineffective). A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this
Section 9.08. The agreements in this Section 9.08 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations. For the avoidance
of doubt, the term “Lender” shall, for purposes of this Section 9.8, include any
Swingline Lender, any Conduit Lender and any Issuing Lender.
     9.9 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Joint Bookmanagers, Joint Lead Arrangers, Syndication Agent or
Documentation Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Issuing Lender hereunder.
     9.10 Enforcement. Notwithstanding anything to the contrary contained herein
or in any other Loan Document, the authority to enforce rights and remedies
hereunder and under the other Loan Documents against the Loan Parties or any of
them shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent, or as the Required Lenders may require or
otherwise direct, for the benefit of all the Lenders and the Issuing Lender;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) the Issuing Lender or the Swingline Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as Issuing Lender or Swingline Lender, as the case may be) hereunder
and under the other Loan Documents, (c) any Lender from exercising setoff rights
in accordance with, and subject to, the terms of this Agreement, or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
bankruptcy or insolvency law.
     9.11 Collateral and Guaranty Matters. Each of the Lenders (on behalf of
itself, its Affiliates and Related Parties (and in its capacity as a Lender
under any Specified Swap Agreement) and the Issuing Lender irrevocably authorize
the Administrative Agent, at its option and in its discretion,
     (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the payment in full of all
Obligations (other than contingent obligations), termination or expiration of
the Commitments of the Lenders to make any Loan or to issue any Letter of Credit
and termination or cash collateralization, in accordance with the provisions of
this Agreement, of all Letters of Credit, (ii) that is sold or transferred or to
be sold or transferred as part of or in connection with any sale permitted
hereunder or under any other Loan Document to a Person that is not a Loan Party,
(iii) that constitutes “excluded collateral” (as described in Section 3 of the
Guarantee and Security Agreement), (iv) if the property subject to such a Lien
is owned by a Guarantor upon release of such Guarantor from its Guarantee
Obligation, (v) upon the designation of a Subsidiary as an Unrestricted
Subsidiary, (vi) if the property subject to such Lien is located in an area that
has been identified by the Secretary of Housing and Urban Development as a
“Special Flood Hazard Area” or other area having special flood hazards (whether
as a result of a change in the mapping of Special Flood Hazard Areas or
otherwise) and

-89-



--------------------------------------------------------------------------------



 



in which flood insurance has been made available under the National Flood
Insurance Act of 1968 or (vii) if approved, authorized or ratified in writing in
accordance with Section 10.2;
     (b) to release any Guarantor from its obligations under this Agreement and
other Loan Documents if such Person ceases to be a Restricted Subsidiary
(including upon the designation of a Subsidiary as an Unrestricted Subsidiary)
as a result of a transaction permitted hereunder; and
     (c) to (x) subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted hereunder or (y) to enter into intercreditor
agreements.
     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under this Agreement and other Loan Documents
pursuant to this Section 9.11. In each case as specified in this Section 9.11,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Loan Documents, in each case in accordance with the terms of the Loan
Documents and this Section 9.11.
     9.12 Indemnity; Damage Waiver.
          (a) Reserved.
          (b) Reimbursement by Lenders. To the extent that Borrower for any
reason fails to indefeasibly pay any amount required under Section 10.5 to be
paid by it to the Administrative Agent (or any sub-agent thereof), the Issuing
Lender, the Swingline Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Issuing Lender, the Swingline Lender or such Related Party, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (such indemnity shall be effective whether or not the related
losses, claims, damages, liabilities and related expenses are incurred or
asserted by any party hereto or any third party); provided that (i) the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Swingline Lender or the
Issuing Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent), the
Swingline Lender or Issuing Lender in connection with such capacity and
(ii) such indemnity for the Swingline Lender or the Issuing Lender shall not
include losses incurred by the Swingline Lender or the Issuing Lender due to one
or more Lenders defaulting in their obligations to purchase participations of
Swingline Exposure under Section 2.7 or Revolving L/C Exposure under Section 3.4
or to make Revolving Loans under Section 3.4 (it being understood that this
proviso shall not affect the Swingline Lender’s or the Issuing Lender’s rights
against any Defaulting Lender). The obligations of the Lenders under this
paragraph (c) are subject to the provisions of Section 2.17. For purposes
hereof, a Lender’s “pro rata share” shall be determined based upon its share of
the sum of the Total Revolving Extensions of Credit, outstanding Tranche B Term
Loans and unused Total Revolving Commitments and the Institutional L/C Exposure
at the time.
          (c) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Requirements of Law, no party hereto shall assert, and
each party hereto hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages

-90-



--------------------------------------------------------------------------------



 



(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in paragraph (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.
          (d) Payments. All amounts due under this Section shall be payable not
later than 3 Business Days after demand therefor.
          (e) Specified Swap Agreements. No Lender under any Specified Swap
Agreement that obtains the benefits of the Security Agreement or any Collateral
by virtue of the provisions hereof or of the Security Agreement or any Security
Document shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
in respect of the Collateral (including the release or impairment of any
Collateral) other than in its capacity as a Lender and, in such case, only to
the extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Section 9 to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Specified Swap
Agreements with Lenders unless the Administrative Agent has received written
notice of such Obligations, together with such supporting documentation as the
Administrative Agent may request from the applicable Lender.
SECTION 10
MISCELLANEOUS
     10.1 Amendments and Waivers. Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1 or
Sections 7.13 or 2.25. The Required Lenders and each Loan Party party to the
relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party party to the relevant Loan
Document may, from time to time, (a) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall (i) forgive
the principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of any amortization payment (but not prepayment) in
respect of any Tranche B Term Loan, reduce the stated rate of any interest or
fee payable hereunder (except (x) in connection with the waiver of applicability
of any post-default increase in interest rates (which waiver shall be effective
with the consent of the Majority Facility Lenders of each adversely affected
Facility) and (y) that any amendment or modification of defined terms used in
the financial covenants in this Agreement shall not constitute a reduction in
the rate of interest or fees for purposes of this clause (i)) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Revolving Commitment, in each case without the
written consent of each Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of any mandatory reductions of Commitments shall not constitute an increase
of Commitment of any Lender and that an increase in the available portion of any
Commitment of any Lender shall not constitute an increase in the Commitment of
any Lender) directly affected thereby;

-91-



--------------------------------------------------------------------------------



 



(ii) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, release all or substantially all of the
Collateral or release all or substantially all of the Loan Parties (or Loan
Parties owning all or substantially all of the Collateral) from their
obligations under the Guarantee and Security Agreement (except in accordance
with its terms), in each case without the written consent of all Lenders;
(iv) amend, modify or waive any provision of Section 2.17 without the written
consent of the Majority Facility Lenders in respect of each Facility directly
and adversely affected thereby; (v) reduce the percentage specified in the
definition of Majority Facility Lenders with respect to any Facility without the
written consent of all Lenders under such Facility; (vi) amend, modify or waive
any provision of Section 9 without the written consent of the Administrative
Agent; (vii) amend, modify or waive any provision of Section 2.6 or 2.7 without
the written consent of the Swingline Lender; or (viii) amend, modify or waive
any provision of Section 3 or the Institutional L/C Collateral Account Agreement
or the Institutional Letter of Credit Fee Letter without the written consent of
each Issuing Lender affected thereby (it being agreed that if the opportunity of
consent is made available to all Lenders on the same terms, only the consent of
the Borrower and any of the parties identified in clauses (i) through
(viii) shall be required for an amendment, modification, supplement or waiver
referred to therein). Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent and all future
holders of the Loans. In the case of any waiver, the Loan Parties, the Lenders
and the Administrative Agent shall be restored to their former position and
rights hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.
     Notwithstanding the foregoing, this Agreement may be amended (or amended
and restated) with the written consent of the then Required Lenders, the
Administrative Agent and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the extensions of credit under the Facilities and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and Majority
Facility Lenders.
     In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, the Borrower and the
Lenders providing the relevant Replacement Tranche B Term Loans (as defined
below) to permit the refinancing, replacement or modification of all outstanding
Tranche B Term Loans (“Refinanced Tranche B Term Loans”) with a replacement “B”
term loan tranche hereunder (“Replacement Tranche B Term Loans”), provided that
(a) the aggregate principal amount of such Replacement Tranche B Term Loans
(with appropriate adjustments to take into account any upfront fees or original
issue discount) shall not exceed the aggregate principal amount of such
Refinanced Tranche B Term Loans, (b) the Applicable Margin for such Replacement
Tranche B Term Loans shall not be higher than the Applicable Margin for such
Refinanced Tranche B Term Loans, (c) the weighted average life to maturity of
such Replacement Tranche B Term Loans shall not be shorter than the weighted
average life to maturity of such Refinanced Tranche B Term Loans at the time of
such refinancing, and (d) the Lenders providing the relevant Replacement Tranche
B Term Loans shall have the same relative rights and priorities under the Loan
Documents as the Lenders of the Refinanced Tranche B Term Loans at the time of
such refinancing.
     If the Borrower wishes to replace the Commitments, Loans and other
extensions of credit, as applicable, under any Facility (the “Facility
Interests”) with ones having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three Business Days’
advance notice to the Lenders under such Facility, instead of reducing,
terminating and repaying such Facility

-92-



--------------------------------------------------------------------------------



 



Interests to be replaced, to (i) require the Lenders under such Facility to
assign such Facility Interests to the Administrative Agent or its designees and
(ii) amend the terms thereof in accordance with this Section 10.1 (with such
replacement, if applicable, being deemed to have been made pursuant to this
Section 10.1). Pursuant to any such assignment, all Facility Interests to be
replaced shall be purchased at par (allocated among the Lenders under such
Facility in the same manner as would be required if all Loans included therein
were being optionally prepaid and all Commitments included therein were being
optionally reduced or terminated by the Borrower), accompanied by payment of any
accrued interest and fees thereon and any amounts owing pursuant to Section 3,
2.20 or 10.6. By receiving such purchase price, the Lenders under such Facility
shall automatically be deemed to have assigned the Facility Interests under such
Facility pursuant to the terms of the form of Assignment and Assumption attached
hereto as Exhibit A, and accordingly no other action by such Lenders shall be
required in connection therewith. The provisions of this paragraph are intended
to facilitate the maintenance of the perfection and priority of existing
security interests in the Collateral during any such replacement.
     The Borrower may, by written notice to the Administrative Agent from time
to time, make one or more offers (each, a “Loan Modification Offer”) to all the
Lenders of one or more classes of Loans and/or Commitments (each class subject
to such a Loan Modification Offer, an “Affected Class”) to make one or more
Permitted Amendments (as defined below) pursuant to procedures reasonably
specified by the Administrative Agent and reasonably acceptable to the Borrower.
Such notice shall set forth (i) the terms and conditions of the requested
Permitted Amendment and (ii) the date on which such Permitted Amendment is
requested to become effective (which shall not be less than 10 Business Days nor
more than 30 Business Days after the date of such notice, unless otherwise
agreed to by the Administrative Agent). Permitted Amendments shall become
effective only with respect to the Loans and Commitments of the Lenders of the
Affected Class that accept the applicable Loan Modification Offer (such Lenders,
the “Accepting Lenders”) and, in the case of any Accepting Lender, only with
respect to such Lender’s Loan and Commitments of such Affected Class as to which
such Lender’s acceptance has been made.
     The Borrower and each Accepting Lender shall execute and deliver to the
Administrative Agent such documentation as the Administrative Agent shall
reasonably specify to evidence the acceptance of the Permitted Amendments and
the terms and conditions thereof. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Permitted Amendment. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Permitted
Amendment, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of such Permitted Amendment
and only with respect to the Loans and Commitments of the Accepting Lenders of
the Affected Class. Notwithstanding the foregoing, no Permitted Amendment shall
become effective unless the Administrative Agent, to the extent so reasonably
requested by the Administrative Agent, shall have received legal opinions, board
resolutions and/or an officer’s certificate consistent with those delivered on
the Closing Date under Sections 5.1 and 5.2.
     “Permitted Amendments” shall be (i) an extension of the final maturity date
of the applicable Loans and/or Commitments of the Accepting Lenders (provided
that such extensions may not result in having more than one additional final
maturity date under this Agreement in any year without the consent of the
Administrative Agent), (ii) a reduction or elimination of the scheduled
amortization of the applicable Loans of the Accepting Lenders, (iii) change in
the required percentage with respect to the applicable Loans and/or Commitments
of the Accepting Lenders (including by implementation of a “LIBOR floor”) and
the payment of additional fees to the Accepting Lenders (any such increase
and/or payments to be in the form of cash, Equity Interests or other property to
the extent not prohibited by this Agreement) and (iv) if the right to
participate in such amendment is provided to all Lenders on the same terms, a
reduction of the principal amount of the applicable Loans and/or Commitments or
a conversion of the principal amount of the applicable Loans to equity.

-93-



--------------------------------------------------------------------------------



 



     10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of Holdings, the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

     
Holdings and Borrower:
  National Mentor Holdings, Inc.
 
  313 Congress Street
 
  Boston, MA 02210
 
  Attention: CEO (with a copy to General Counsel)
 
  Telecopy: (617) 790-4271
 
  Telephone: (617) 790-4800
 
   
with a copy to:
  Kirkland & Ellis LLP
 
  300 North LaSalle Street
 
  Chicago, IL 60654
 
  Attn: Christopher Butler, P.C.
 
  Fax: (312) 862-2200
 
  Tel: (312) 862-2000
 
   
Administrative Agent:
  UBS AG, Stamford, Branch
 
  677 Washington Boulevard
 
  Stamford, Connecticut 06901
 
  Attention: Banking Products Services Agency
 
  Telecopier No.: (203) 719-4176
 
  e-mail: DL-UBSAgency@ubs.com

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
     Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 or 3 unless otherwise agreed by the Administrative Agent
and the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
     10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
     10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant

-94-



--------------------------------------------------------------------------------



 



hereto or in connection herewith shall survive the execution and delivery of
this Agreement and the making of the Loans and other extensions of credit
hereunder.
     10.5 Payment of Expenses. The Borrower agrees (a) to pay or reimburse each
of the Administrative Agent and the Joint Bookrunners for all its reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of one counsel to the Administrative Agent and Joint Bookrunners
(and one local counsel to the Administrative Agent and Joint Bookrunners in any
applicable jurisdiction as to which the Administrative Agent reasonably
determines local counsel is appropriate) and such other counsel to the
Administrative Agent and Joint Bookrunners as is retained with the Borrower’s
consent, and filing and recording fees and expenses, with statements with
respect to the foregoing to be submitted to the Borrower prior to the Closing
Date (in the case of amounts to be paid on the Closing Date) and from time to
time thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (b) to pay or reimburse each Lender
and Agent for all its reasonable costs and expenses incurred in connection with
the enforcement or preservation of any rights under this Agreement, the other
Loan Documents and any such other documents, including the fees and
disbursements of one counsel to all Lenders and of counsel to the Agents, (c) to
pay, indemnify, and hold each Lender and Agent harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other taxes, if any, that
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold each Lender and
each Agent and their respective officers, directors, employees, affiliates,
agents and controlling persons (each, an “Indemnitee”) harmless from and against
any and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of any Group Member or any of the
Properties and the reasonable fees and expenses of one legal counsel for all
Lenders (and one local counsel to such Lenders in any applicable jurisdiction as
to which the Lenders reasonably determine is appropriate) in connection with
claims, actions or proceedings by any Indemnitee against any Loan Party under
any Loan Document (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”), provided, that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence, bad faith or willful misconduct of or material branch of any Loan
Document by such Indemnitee (or any of such Indemnitee’s affiliates or their
respective officers, directors, employees or agents), to the extent such
Indemnitee has settled any claim without the consent of the Borrower (which is
not to be unreasonably withheld or delayed) or disputes between Lenders (other
than with respect to a dispute with a Lender in its capacity as Administration
Agent, Issuing Lender or Swingline Lender). Without limiting the foregoing, and
to the extent permitted by applicable law, each of Holdings and the Borrower
agrees not to assert and to cause its Subsidiaries not to assert, and hereby
waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee, except to the
extent such claims, demands, penalties, fines, liabilities, settlements,
damages, costs, and expenses of whatever kind or nature, under or related to
Environmental Laws, are found by a final and nonappealable decision of a court
of competent jurisdiction

-95-



--------------------------------------------------------------------------------



 



to have resulted from the gross negligence, bad faith or willful misconduct, of
or material breach of any Loan Document by, such Indemnitee (or any of such
Indemnitee’s affiliates or their respective officers, directors, employees or
agents), to the extent such Indemnitee has settled any claim without the consent
of the Borrower (which is not to be unreasonably withheld or delayed) or
disputes between Lenders (other than with respect to disputes not involving acts
or omissions by the Borrower). In the case of any investigation, litigation or
other proceeding to which the indemnity in clause (d) of this Section applies,
such indemnity shall be effective whether or not such investigation, litigation
or other proceeding is brought by a third party or any Group Member or an
Indemnified Party, and whether or not an Indemnified Party is otherwise a party
thereto. All amounts due under this Section 10.5 shall be payable not later than
10 days after written demand therefor. Statements payable by the Borrower
pursuant to this Section 10.5 shall be submitted to the address of the Borrower
set forth in Section 10.2, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Administrative
Agent. The agreements in this Section 10.5 shall survive termination of the
Commitments and repayment of the Loans and all other amounts payable hereunder.
     10.6 Successors and Assigns; Participations and Assignments.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of an Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (each, an “Assignee”) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitments and the Loans at the time owing to it) with the
prior written consent of:
     (A) the Borrower (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required for an assignment to
a Lender, an Affiliate of a Lender, an Approved Fund (as defined below) or, if
an Event of Default under Section 8(a) or 8(f) has occurred and is continuing,
any other Person;
     (B) the Administrative Agent (such consent not to be unreasonably withheld
or delayed), provided that no consent of the Administrative Agent shall be
required for an assignment of a Tranche B Term Loan to a Lender, an Affiliate of
a Lender or an Approved Fund; and
     (C) in the case of an assignment of a Revolving Commitment or any
participation in a Revolving Letter of Credit, each Issuing Lender.
     (ii) Assignments shall be subject to the following additional conditions:
     (A) except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s interests under any Facility, the amount of the
Commitments or Tranche B Term Loans, as applicable, of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $1,000,000 (or, in the case of the Revolving
Facility, $5,000,000) unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such

-96-



--------------------------------------------------------------------------------



 



consent of the Borrower shall be required if an Event of Default under Section
8(a) or 8(f) has occurred and is continuing;
     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of each Facility. Section 10.6(b)(ii)(B) shall not be
construed to prohibit assignment of a proportionate part of all the assigning
Lender’s rights and obligations in respect of a single Facility;
     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
     (D) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the Assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws; and
     (E) No assignment shall be made to (a)(x) a competitor (or any affiliate
thereof) of the Borrower or (y) any other Person identified by the Borrower to
the Administrative Agent in writing as of the Closing Date and (b) any other
Person designated from time to time by the Borrower in writing to the
Administrative Agent and approved (such approval not to be unreasonably withheld
or delayed) by the Administrative Agent (each, a “Disqualified Lender”).
          For the purposes of this Section 10.6, “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.18, 2.19, 2.20 and 10.5). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
          (iv) The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments, Revolving Extensions of Credit
and Institutional L/C Exposure of, and principal amount of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Lender and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder

-97-



--------------------------------------------------------------------------------



 



for all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.
          (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph. Notwithstanding anything
to the contrary contained in this Agreement, the Loans and the Letter of Credit
are registered obligations and the right, title and interest of the Lenders in
and to such Loans and Letters of Credit, as the case may be, shall be
transferable only in accordance with the terms hereof. This Section 10.06(b)(v)
shall be construed so that the Loans and the Letters of Credit are at all times
maintained in “registered form” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the Code.
          (c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
that are not a Disqualified Lender (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Lenders and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of the Loan Documents; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to the proviso to the second sentence of Section 10.1
and (2) directly affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.18, 2.19 and 2.20 (subject to the requirements and
limitations of such Sections (including Sections 2.19(d) and (e) and
Sections 2.21 and 2.22 as if the Participant were a Lender) to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.7(b) as though it were a
Lender, provided such Participant shall be subject to Section 10.7(a) as though
it were a Lender. Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintains a register
of its Participants. The entries in a Participant register shall be conclusive
absent manifest error, and the parties shall treat each Person whose mane is
recorded in the Participant register as the Participant for all purposes of this
Agreement, notwithstanding a notice to the contrary.
          (ii) A Participant shall not be entitled to receive any greater
payment under Section 2.18 or 2.19 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant
except to the extent such entitlement to a greater payment results from a change
in any Requirement of Law after the Participant became a Participant.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender (and any initial or subsequent pledgee or grantee, as the case may
be, may in turn at any time and from time to time pledge or grant a security
interest in all or any portion of such rights as collateral security to secure
obligations of such Person),

-98-



--------------------------------------------------------------------------------



 



including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.
          (e) The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.
          (f) Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in Section 10.6(b). Each of Holdings, the
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.
          (g) (A) Notwithstanding anything else to the contrary contained in
this Agreement, any Lender may assign all or a portion of its Tranche B Term
Loans to any Non-Debt Fund Affiliate or Purchasing Borrower Party in accordance
with Section 10.6(b); provided that:
     (i) if a Purchasing Borrower Party is an assignee, no Default or Event of
Default has occurred or is continuing or would result therefrom;
     (ii) the assigning Lender and Non-Debt Fund Affiliate or Purchasing
Borrower Party purchasing such Lender’s Tranche B Term Loans shall execute and
deliver to the Administrative Agent an assignment agreement substantially in the
form of Exhibit G (an “Affiliated Lender Assignment and Assumption”) in lieu of
an Assignment and Assumption (which shall include a customary “big boy”
disclaimer by all parties thereto);
     (iii) for the avoidance of doubt, Lenders shall not be permitted to assign
Revolving Commitments or Revolving Loans to any Purchasing Borrower Party or
Non-Debt Fund Affiliate;
     (iv) any Tranche B Term Loans assigned to any Purchasing Borrower Party
shall be automatically and permanently cancelled upon the effectiveness of such
assignment and will thereafter no longer be outstanding for any purpose
hereunder;
     (v) no Purchasing Borrower Party may use the proceeds from Revolving Loans
or Swing Line Loans to purchase any Tranche B Term Loans; and
     (vi) no Tranche B Term Loan may be assigned to a Non-Debt Fund Affiliate
pursuant to this Section 10.6(g) if after giving effect to such assignment,
Non-Debt Fund Affiliate in the aggregate would own in excess of 20% of all
Tranche B Term Loans then outstanding.
          (B) Notwithstanding anything to the contrary in this Agreement, no
Non-Debt Fund Affiliate shall have any right to (i) attend (including by
telephone) any meeting or discussions (or portion thereof) among the
Administrative Agent or any Lender to which representatives of the Loan Parties
are

-99-



--------------------------------------------------------------------------------



 



not invited, and (ii) receive any information or material prepared by the
Administrative Agent or any Lender or any communication by or among the
Administrative Agent and/or one or more Lenders, except to the extent such
information or materials have been made available to any Loan Party or its
representatives (and in any case, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans required to
be delivered to Lenders), or (iii) make or bring (or participate in, other than
as a passive participant in or recipient of its pro rata benefits of) any claim,
in its capacity as a Lender, against the Administrative Agent or any other
Lender with respect to any duties or obligations or alleged duties or
obligations of such Agent or any other such Lender under the Loan Documents
(other than for payments due).
          (h) Notwithstanding anything in Section 10.1 or the definition of
“Required Lenders” to the contrary, for purposes of determining whether the
“Required Lenders” have (i) consented (or not consented) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document or any departure by any Loan Party therefrom,
(ii) otherwise acted on any matter related to any Loan Document, or
(iii) directed or required the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document:
     (i) all Tranche B Term Loans held by any Non-Debt Fund Affiliate shall be
deemed to be not outstanding for all purposes of calculating whether the
Required Lenders have taken any actions; and
     (ii) all Tranche B Term Loans, Revolving Commitments and Revolving L/C
Exposure held by Debt Fund Affiliates may not account for more than 50% of the
Tranche B Term Loans, Revolving Commitments and Revolving L/C Exposure of
consenting Lenders included in determining whether the “Required Lenders” have
consented to any action pursuant to Section 10.1.
Additionally, the Loan Parties and each Non-Debt Fund Affiliate hereby agree
that if a case under Title 11 of the United States Code is commenced against any
Loan Party, such Loan Party shall seek (and each Non-Debt Fund Affiliate shall
consent) to provide that the vote of any Non-Debt Fund Affiliate (in its
capacity as a Lender) with respect to any plan of reorganization of such Loan
Party shall not be counted except that such Non-Debt Fund Affiliates’ vote (in
its capacity as a Lender) may be counted to the extent any such plan of
reorganization proposed to treat the Obligations held by such Non-Debt Fund
Affiliate in a manner that is less favorable in any material respect to such
Non-Debt Fund Affiliate than the proposed treatment of similar Obligations held
by Lenders that are not Affiliates of the Borrower. Each Non-Debt Fund Affiliate
hereby irrevocably appoints the Administrative Agent (such appointment being
coupled with an interest) as such Non-Debt Fund Affiliate’s attorney-in-fact,
with full authority in the place and stead of such Non-Debt Fund Affiliate and
in the name of such Non-Debt Fund Affiliate, from time to time in the
Administrative Agent’s discretion to take any action and to execute any
instrument that the Administrative Agent may deem reasonably necessary to carry
out the provisions of this paragraph.
     10.7 Adjustments; Set-off.
          (a) Except to the extent that this Agreement expressly provides for
payments to be allocated to a particular Lender or to the Lenders under a
particular Facility, if any Lender (a “Benefitted Lender”) shall receive any
payment of all or part of the Obligations owing to it, or receive any collateral
in respect thereof (whether voluntarily or involuntarily, by set-off, pursuant
to events or proceedings of the nature referred to in Section 8(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefitted Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each such other Lender, or shall provide such other Lenders with the

-100-



--------------------------------------------------------------------------------



 



benefits of any such collateral, as shall be necessary to cause such Benefitted
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefitted Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.
          (b) In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right after the occurrence and during the
continuance of an Event of Default, without prior notice to Holdings or the
Borrower, any such notice being expressly waived by Holdings and the Borrower to
the extent permitted by applicable law, upon any amount becoming due and payable
by Holdings or the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise), to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final other than payroll or trust accounts), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of Holdings or the Borrower, as the case may be. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.
     10.8 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including
Lender Addendums), and all of said counterparts taken together shall be deemed
to constitute one and the same instrument. Delivery of an executed signature
page of this Agreement by facsimile transmission shall be effective as delivery
of a manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.
     10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.10 Integration. This Agreement and the other Loan Documents represent
the entire agreement of Holdings, the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.
     10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     10.12 Submission to Jurisdiction; Waivers. Each of the parties hereto
hereby irrevocably and unconditionally:
     (a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

-101-



--------------------------------------------------------------------------------



 



     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Holdings or the
Borrower, as the case may be at its address set forth in Section 10.2 or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages; provided that
nothing contained in this Section 10.12(e) shall limit the Borrower’s indemnity
and reimbursement obligations to the extent set forth in Section 10.5.
     10.13 Acknowledgements. Each of Holdings and the Borrower hereby
acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
     (b) neither any Agent nor any Lender has any fiduciary relationship with or
duty to Holdings or the Borrower arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between any
Agent and Lenders, on one hand, and Holdings and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and
     (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Borrower and the Lenders.
     10.14 Releases of Guarantees and Liens. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action requested by the Borrower having the effect of releasing any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in Section 9.11.
     10.15 Confidentiality. Each of the Administrative Agent, the Issuing
Lenders and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding

-102-



--------------------------------------------------------------------------------



 



relating to this Agreement or the enforcement of rights hereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Issuing Lender or any
Lender on a non-confidential basis from a source other than the Borrower;
provided, however, that with respect to disclosures pursuant to clauses (b) and
(c) of this Section (other than disclosures pursuant to routine regulatory
examinations) and clause (e) of this Section (as such clause relates to suits,
actions or proceedings in which disclosure is being sought by a third party),
unless prohibited by applicable Requirements of Law or court order, each Lender,
each Issuing Lender and the Administrative Agent shall (x) notify the Borrower
of any request by any Governmental Authority or representative thereof or other
Person for disclosure of confidential and non-public information after receipt
of such request and (y) if such disclosure of such confidential or non-public
information is legally required, furnish only such portion of such information
as it is legally compelled to disclose and exercise commercially reasonable
efforts to obtain an order or other reliable assurance that confidential
treatment will be accorded to the disclosed information.
     For the purposes of this Section, “Information” means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Administrative Agent, the Issuing
Lender or any Lender on a non-confidential basis prior to disclosure by the
Borrower; provided that, in the case of information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
     EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 10.15
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
     10.16 WAIVERS OF JURY TRIAL. HOLDINGS, THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
     10.17 USA PATRIOT ACT. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.
     10.18 Replacement of Holdings. Notwithstanding any contrary provisions of
this Agreement, Holdings may, in order to achieve the effect of substituting a
corporation as the immediate parent

-103-



--------------------------------------------------------------------------------



 



company of the Borrower, form a corporation that is a wholly owned subsidiary of
Holdings (such corporation being referred to herein as “New Holdings”), and
transfer (subject to the Lien of the Guarantee and Security Agreement) all its
assets (including all outstanding Capital Stock of the Borrower) to New
Holdings; provided that (a) the arrangements for the formation of New Holdings
and the transfer of assets from Holdings to New Holdings are reasonably
satisfactory to the Administrative Agent, (b) New Holdings shall become a party
to this Agreement and each other Loan Document to which Holdings is a party and
shall assume all obligations of Holdings thereunder pursuant to documentation
reasonably satisfactory to the Administrative Agent and (c) the Administrative
Agent shall receive such documents, certificates and legal opinions as the
Administrative Agent or its counsel may reasonably request with respect to the
foregoing, all in form and substance reasonably satisfactory to the
Administrative Agent. If all of the requirements of the preceding sentence are
satisfied, then Holdings shall cease to be a party to the Loan Documents and
shall be released from its obligations thereunder and thereupon the term
“Holdings” shall be deemed to refer to New Holdings. The Administrative Agent
shall notify the Lenders of any replacement of Holdings effected pursuant to
this Section.
     10.19 Mortgaged Property Acknowledgment. Each Lender by making or acquiring
a Loan or interest therein or issuing a Letter of Credit acknowledges that
(x) any Mortgage encumbering any Mortgaged Property hereunder was or will be
entered into without consultation with local counsel in the jurisdiction where
such Mortgaged Property is located and (y) no title insurance policies were or
will be obtained with respect to any Mortgages encumbering any Mortgaged
Property. Consequently, there is a substantial risk that the Mortgages
encumbering any such Mortgaged Property may be invalid or ineffective under
applicable law and, in such event, the Lenders would not have any recovery as a
secured creditor or under any title insurance policy with respect thereto. Each
Lender agrees that neither the Administrative Agent, the Joint Lead Arrangers,
the Joint Bookrunners, the Co-Documentations Agents, the Syndication Agent, the
Borrower (and its Subsidiaries) nor any of their officers, directors, agents,
attorneys, affiliates or other representatives shall have any liability to any
Lender as a result of the foregoing.

-104-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

            NMH HOLDINGS, LLC

By:  NMH Holdings, Inc., its sole member
      By:   /s/ Denis M. Holler         Name:   Denis M. Holler        Title:  
Executive Vice President, Chief
Financial Officer and Treasurer        NATIONAL MENTOR HOLDINGS, INC.
      By:   /s/ Denis M. Holler         Name:   Denis M. Holler        Title:  
Executive Vice President, Chief
Financial Officer and Treasurer        UBS AG, STAMFORD BRANCH, as
Administrative Agent and Issuing Lender
      By:   /s/ Mary E. Evans         Name:   Mary E. Evans        Title:  
Associate Director, Banking Products
Services, US              By:   /s/ Irja R. Otsa         Name:   Irja R. Otsa   
    Title:   Associate Director, Banking Products
Services, US     

S-1



--------------------------------------------------------------------------------



 



            UBS Loan Finance LLC, as
Swingline Lender and Lender
      By:   /s/ Mary E. Evans         Name:   Mary E. Evans        Title:  
Associate Director, Banking Products
Services, US              By:   /s/ Irja R. Otsa         Name:   Irja R. Otsa   
    Title:   Associate Director, Banking Products
Services, US     

S-2



--------------------------------------------------------------------------------



 



            UBS SECURITIES LLC, as
Joint Lead Arranger and Joint Bookrunner
      By:   /s/ Mary E. Evans         Name:   Mary E. Evans        Title:  
Associate Director, Banking Products
Services, US              By:   /s/ Irja R. Otsa         Name:   Irja R. Otsa   
    Title:   Associate Director, Banking Products
Services, US     

S-3



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC, as
Joint Lead Arranger, Joint Bookrunner and Lender
      By:   /s/ Diane Rolfe         Name:   Diane Rolfe        Title:  
Director     

S-4



--------------------------------------------------------------------------------



 



            JEFFERIES FINANCE LLC, as
Joint Lead Arranger, Joint Bookrunner and Lender
      By:   /s/ E. J. Hess         Name:   E. J. Hess        Title:   Managing
Director     

S-5



--------------------------------------------------------------------------------



 



            GE CAPITAL MARKETS, INC., as
Joint Lead Arranger and Lender
      By:   /s/ John Dale         Name:   John Dale        Title:   Duly
Authorized Signatory     

S-6